                                        STOCK AND ASSET PURCHASE AGREEMENT

                                                                   by and
between

                                            MISSISSIPPI CHEMICAL CORPORATION

                                                             as
Debtor-in-Possession,

                                                                            and

                                                      KOCH NITROGEN COMPANY,

                                                                         as
Buyer

--------------------------------------------------------------------------------


                                                             TABLE OF CONTENTS

ARTICLE I DEFINITIONS   
.....................................................................................................
 2

ARTICLE II PURCHASE OF SHARES AND ASSETS AND ASSUMPTION 

    OF
LIABILITIES ....................................................................................................................14

Section 2.1     Transferred
Shares..................................................................................................14

Section 2.2     Assets and
Liabilities...............................................................................................15

ARTICLE III ESCROW ACCOUNTS AND PURCHASE
PRICE ........................................... 16

Section 3.1     Escrow
Accounts...................................................................................................
16

Section 3.2     The Purchase Price and
Allocation..........................................................................
17

Section 3.3     Payment of the Closing Purchase
Price.................................................................... 18

Section 3.4     Adjustment
Amount................................................................................................
18

Section 3.5     Remaining Shipping Prepayment
Adjustment............................................................ 20

ARTICLE IV
CLOSING..............................................................................................................
21

Section 4.1     Closing
Date............................................................................................................
21

Section 4.2     Closing
Deliveries....................................................................................................
21

ARTICLE V SELLER'S REPRESENTATIONS AND
WARRANTIES....................................... 22

Section 5.1     Authorization for Agreement and
Consent................................................................ 22

Section 5.2     Organization of Seller and the Transferred MissChem
Subsidiaries...... ..................... 23

Section 5.3     Consents and
Approvals..........................................................................................
23

Section 5.4     No Violations or Transfer
Permits............................................................................
24

Section 5.5     No
Default..............................................................................................................
24

Section 5.6     Title to the Transferred Shares and the Off-Take
Agreement.................................... 25

Section 5.7     Tangible
Property...................................................................................................
25

Section 5.8     No Assets or Liabilities of the Transferred MissChem
Subsidiaries.......................... 25

Section 5.9    
Litigation................................................................................................................
25

Section 5.10     No Finder's
Fee...................................................................................................
25

Section 5.11     Financial
Statements.............................................................................................
25

Section 5.12     Legal
Compliance.................................................................................................
26

Section 5.13     Environmental Laws;
Permits................................................................................
26

Section 5.14    
Taxes..................................................................................................................
26

Section 5.15     Employee
Matters...............................................................................................
28

Section 5.16     Intellectual
Property............................................................................................
28

Section 5.17    
Contracts............................................................................................................
28

Section 5.18     No Changes; Conduct of
Business.......................................................................
28

Section 5.19     Books and Records of the Transferred
Subsidiaries.............................................. 29

Section 5.20     Accuracy of
Statements.......................................................................................
29

ARTICLE VI REPRESENTATION AND WARRANTIES OF
BUYER.................................... 29

Section 6.1     Authorization for Agreement and
Consents............................................................. 29

Section 6.2    
Organization..........................................................................................................
29

Section 6.3     No
Violation..........................................................................................................
29

Section 6.4     Finder's
Fees.........................................................................................................
29

Section 6.5     No
Litigation.........................................................................................................
29

Section 6.6     No Financing
Contingency.....................................................................................
29

Section 6.7     Informed
Purchaser...............................................................................................
30

ARTICLE VII
COVENANTS....................................................................................................
30

Section 7.1     Seller's Chapter 11 Bankruptcy
Case..................................................................... 30

Section 7.2    
Access..................................................................................................................
30

Section 7.3     HSR
Act...............................................................................................................
31

Section 7.4    
Consents...............................................................................................................
31

Section 7.5     Conduct of the Business Pending
Closing............................................................... 31

Section 7.6     Public
Announcements..........................................................................................
32

Section 7.7    
Exclusivity.............................................................................................................
32

Section 7.8     IRS Form
8883....................................................................................................
33

Section 7.9     Assignment and
Assumption..................................................................................
33

Section 7.10     Termination of
Agreements..................................................................................
33

Section 7.11     Advances to Transferred
Subsidiaries..................................................................
33

Section 7.12     Recovery of Insurance
Proceeds.........................................................................
33

Section 7.13     Spare Parts
Arrangement....................................................................................
34

Section 7.14     Mutual
Release...................................................................................................
34

Section 7.15     Eximbank
Debt...................................................................................................
34

Section 7.16     Shareholders
Agreement.....................................................................................
34

ARTICLE VIII TAX
MATTERS...............................................................................................
35

Section 8.1     Sales and Transfer
Taxes......................................................................................
35

Section 8.2     Cooperation on Tax
Matters.................................................................................
35

Section 8.3     Tax
Returns..........................................................................................................
35

Section 8.4     Section 338
Election.............................................................................................
36

ARTICLE IX CONDITIONS PRECEDENT TO BUYER'S OBLIGATIONS..........................
36

Section 9.1     Representations and Warranties
True.................................................................... 36

Section 9.2     Compliance with
Agreement.................................................................................
36

Section 9.3     Bankruptcy Court
Approval.................................................................................
36

Section 9.4     HSR
Act.............................................................................................................
37

Section 9.5     No
Order............................................................................................................
37

Section 9.6     Consents and
Approvals......................................................................................
37

Section 9.7     No Material Adverse
Effect.................................................................................
37

Section 9.8     No Casualty
Loss................................................................................................
37

Section 9.9     Assignment and
Assumption.................................................................................
37

Section 9.10    
Resignations......................................................................................................
38

Section 9.11     Bank Guaranty
Release.....................................................................................
38

ARTICLE X CONDITIONS PRECEDENT TO SELLER'S OBLIGATIONS.........................
38

Section 10.1     Representations and Warranties
True................................................................ 38

Section 10.2     Compliance with
Agreement.............................................................................
38

Section 10.3     HSR
Act..........................................................................................................
38

Section 10.4     No
Order.........................................................................................................
38

Section 10.5     Bankruptcy Court
Approval..............................................................................
38

Section 10.6     Assignment and
Assumption..............................................................................
39

Section 10.7     Bank Guaranty
Release.....................................................................................
39

Section 10.8     Deed of Charge
Release....................................................................................
39

ARTICLE XI POST
CLOSING...............................................................................................
39

Section 11.1     Further
Assurances............................................................................................
39

Section 11.2     Books and Records;
Personnel..........................................................................
39

Section 11.3     Seller's
Name....................................................................................................
40

ARTICLE XII
INDEMNIFICATION.......................................................................................
40

Section 12.1     Indemnification by
Seller....................................................................................
40

Section 12.2     Indemnification by
Buyer...................................................................................
40

Section 12.3     Indemnification
Procedures................................................................................
41

Section 12.4     Tax
Indemnification............................................................................................
42

Section 12.5     Limitations on Indemnification Obligations; Exclusive
Remedies........................... 43

Section 12.6     Release of Indemnification Holdback for Indemnification
Claims.......................... 44

Section 12.7    
Survival..............................................................................................................
44

Section 12.8     Treatment of Indemnification
Payments............................................................... 44

ARTICLE XIII TERMINATION, BREAK-UP FEE AND
REMEDIES................................... 44

Section 13.1    
Termination.......................................................................................................
45

Section 13.2     Break-Up
Fee...................................................................................................
46

Section 13.3    
Remedies...........................................................................................................
46

Section 13.4    
Survival..............................................................................................................
47

ARTICLE XIV
MISCELLANEOUS.........................................................................................
47

Section 14.1    
Expenses............................................................................................................
47

Section 14.2     Inform of
Litigation..............................................................................................
47

Section 14.3    
Assignment.........................................................................................................
47

Section 14.4     Governing
Law...................................................................................................
48

Section 14.5     Amendment and
Modification.............................................................................
48

Section 14.6    
Notices..............................................................................................................
48

Section 14.7     Entire
Agreement...............................................................................................
49

Section 14.8    
Successors........................................................................................................
50

Section 14.9    
Counterparts.....................................................................................................
50

Section 14.10    
Severability.....................................................................................................
50

Section 14.11    
Headings.........................................................................................................
50

Section 14.12    
Schedules........................................................................................................
50

Section 14.13    
Jurisdiction......................................................................................................
50



--------------------------------------------------------------------------------


                                             STOCK AND ASSET PURCHASE AGREEMENT

          THIS STOCK AND ASSET PURCHASE AGREEMENT (this "Agreement") is made and
entered into this 8th day of October, 2003, by and between MISSISSIPPI CHEMICAL
CORPORATION, Debtor-in-Possession, a Mississippi corporation (hereinafter
referred to as "Seller"), and KOCH NITROGEN COMPANY, a Nebraska corporation
(hereinafter referred to as "Buyer").

WITNESSETH:

          WHEREAS, Seller is currently in possession of its assets as a
Debtor-in-Possession pursuant to Title 11, U.S.  Code, Sections 101 et seq. 
(the "Bankruptcy Code"), in the Chapter 11 administratively consolidated cases
of Mississippi Chemical Corporation and its filing subsidiaries, Joint Case No.
03-02984 WEE (hereinafter referred to as the "Bankruptcy Cases"), presently
pending in the United States Bankruptcy Court for the Southern District of
Mississippi (hereinafter referred to as the "Bankruptcy Court"), and Seller,
upon proper approval and authorization from the Bankruptcy Court, may sell and
assign assets outside of the ordinary course of business;

          WHEREAS, Seller currently owns, (i) through its subsidiaries, a 50%
Equity Interest in Point Lisas Nitrogen Limited (formerly known as Farmland
MissChem Limited), a company organized under the Companies Ordinance, Chapter
31, No. 1, and continued under the Companies Act Chapter 81:01 of the laws of
The Republic of Trinidad and Tobago (hereinafter referred to as "PLN") and (ii)
a 50% Equity Interest in FMCL Limited Liability Company, a Delaware limited
liability company (hereinafter referred to as "LLC");

          WHEREAS, an Affiliate of Buyer owns the other 50% Equity Interest in
PLN and another Affiliate of Buyer owns the other 50% Equity Interest in LLC;

          WHEREAS, PLN operates an anhydrous ammonia production facility located
in the Point Lisas Industrial Estate in The Republic of Trinidad and Tobago and
LLC primarily provides ocean transportation of the product produced at the PLN
facility (hereinafter referred to collectively as the "Business"); and

          WHEREAS, Seller desires to sell, assign, transfer and convey to Buyer,
directly or indirectly, all of Seller's Equity Interests in PLN, through the
sale of all of the issued and outstanding Equity Interests in Mississippi
Chemical Holdings, Inc., a wholly owned subsidiary of Seller and a company
incorporated under the International Business Companies Act, Cap. 291, of the
laws of the Territory of the British Virgin Islands (hereinafter referred to as
"MCHI"), and LLC, all of the Assumed Liabilities (as defined herein), the
Executory Contracts, the Off-Take Agreement, the Shareholders Agreement and the
LLC Agreement (each as defined herein), and Buyer desires to acquire from
Seller, directly or indirectly, all of Seller's Equity Interests in PLN, through
the purchase of all of the issued and outstanding Equity Interests in MCHI, and
LLC, all of the Assumed Liabilities, the Executory Contracts, the Off-Take
Agreement, the Shareholders Agreement and the LLC Agreement, all upon the terms
and conditions set forth herein and in accordance with Sections 105, 363 and 365
of the Bankruptcy Code.

          NOW, THEREFORE, in consideration of the foregoing premises and the
respective representations, warranties, covenants and agreements contained
herein, the parties hereto agree as follows:

ARTICLE I     DEFINITIONS

          The following terms used in this Agreement shall have the following
meanings:

          "Action" has the meaning assigned to that term in Section 9.5 of this
Agreement.

          "Actual Closing Amounts" has the meaning assigned to that term in
Section 3.4(a) of this Agreement.

          "Adjustment Amount" has the meaning assigned to that term in Section
3.4(d) of this Agreement.

          "Adjustment Amount Escrow" has the meaning assigned to that term in
Section 3.1(c) of this Agreement.

          "Adjustment Amount Escrow Account" has the meaning assigned to that
term in Section 3.1(c) of this Agreement.

          "Adjustment Amount Escrow Agreement" has the meaning assigned to that
term in Section 3.1(c) of this Agreement.

          "Agreement" has the meaning assigned to that term in the preamble of
this Agreement.

          "Affiliate" or "Affiliates" with respect to any specified Person means
a Person that, directly or indirectly, through one or more intermediaries,
controls or is controlled by, or is under common control with, such specified
Person.  For this definition, "control" (and its derivatives) means the
possession, directly or indirectly, of 10% or more of the Equity Interests of a
Person, or the power, directly or indirectly, to vote 10% or more of the voting
Equity Interests of a Person.

          "Assumed Liabilities" has the meaning assigned to that term in Section
2.2(a) of this Agreement.

          "Auction" has the meaning assigned to that term in Schedule 7.1(a)(1)
of this Agreement.

          "Auction and Bid Procedures" means the process described in Schedule
7.1(a)(1) of this Agreement.

          "Audited Statements" has the meaning assigned to that term in Section
5.11 of this Agreement.

          "Bank Guaranty Release" means a full release of all obligations and
liabilities of MCHI under or pursuant to that certain Guaranty Agreement, dated
as of November 15, 2002, made by MCHI in favor of the banks under the Amended
and Restated Credit Agreement among Seller, Harris Trust and Savings Bank,
individually and as Administrative Agent, and the banks from time to time party
thereto.

          "Bankruptcy Cases" has the meaning assigned to that term in the first
recital of this Agreement.

          "Bankruptcy Code" has the meaning assigned to that term in the first
recital of this Agreement.

          "Bankruptcy Court" has the meaning assigned to that term in the first
recital of this Agreement.

          "Best Efforts" means the efforts that a prudent Person desirous of
achieving results would use in similar circumstances to achieve those results as
expeditiously as possible; provided, however, that such term does not include
the provision of consideration to third parties or the suffering of any economic
detriment in excess of $500,000, in the aggregate, for the taking of all actions
(including the procurement of any consent, authorization or approval) required
under this Agreement.  For purposes of calculating such consideration to third
parties or economic detriment, (i) the out-of-pocket costs of gathering or
supplying any data or other information or making any filings; (ii) fees and
expenses of counsel and consultants; and (iii) fees and charges of Governmental
Authorities and third parties, including taxes and assessments, shall be
included in such calculation.

          "Bid Protection Order" has the meaning assigned to that term in
Section 7.1(a) of this Agreement.

          "Break-Up Fee" means 3% of the Estimated Purchase Price or, subject to
Buyer's rights pursuant to Section 13.1 hereof, such other amount as approved by
the Bankruptcy Court in the Bid Protection Order.

          "Business" has the meaning assigned to that term in the fourth recital
of this Agreement.

          "Business Day" means any day that is not a Saturday, Sunday or other
day on which banking institutions in Yazoo City, Mississippi, or The Republic of
Trinidad and Tobago are authorized or required by law to be closed.

          "Business Intellectual Property" has the meaning assigned to that term
in Section 11.3 of this Agreement.

          "Buyer" has the meaning assigned to that term in the preamble to this
Agreement.

          "Buyer Release Parties" means Buyer and its Affiliates and their
respective shareholders, partners, officers, directors, members,
representatives, managers, employees, agents, successors and assigns.

          "Buyer Indemnified Party" has the meaning assigned to that term in
Section 12.1 of this Agreement.

          "Casualty Loss" means any loss, damage, or reduction in value of the
assets of a Transferred Subsidiary which occurs on or before the Closing Date as
a result of acts of God, fire, explosion, earthquake, windstorm, flood, drought,
blowout, or other natural or manmade occurrence, excluding changes in market
conditions, in an amount of $2,500,000 or greater, without regard to any
insurance proceeds relating to such Casualty Loss.

          "Closing" means the closing of the transactions contemplated by this
Agreement.

          "Closing Debt Amount" means, (i) with respect to PLN, the amount of
PLN's total unpaid principal amount of indebtedness for borrowed money, other
than indebtedness resulting from advances to PLN made by its Affiliates prior to
the date of this Agreement, and (ii) with respect to LLC, the amount of LLC's
total unpaid principal amount of indebtedness for borrowed money, other than
indebtedness resulting from advances to LLC made by its Affiliates prior to the
date of this Agreement; in each case, as determined as of 12:01 a.m., local time
in The Republic of Trinidad and Tobago, as of the Closing Date and determined
pursuant to the methodology set forth on Exhibit C hereto.

          "Closing Date" has the meaning assigned to that term in Section 4.1 of
this Agreement.

          "Closing Net Working Capital" means the sum of Closing Net Working
Capital PLN and Closing Net Working Capital LLC.

          "Closing Net Working Capital LLC" has the meaning assigned to that
term in Section 3.4(a) of this Agreement.

          "Closing Net Working Capital PLN" has the meaning assigned to that
term in Section 3.4(a) of this Agreement.

          "Closing Payment" has the meaning assigned to that term in Section 3.3
of this Agreement.

          "Closing Purchase Price" has the meaning assigned to that term in
Section 3.3 of this Agreement.

          "Closing Statement" has the meaning assigned to that term in Section
3.4(a) of this Agreement.  

          "Closing Time" has the meaning assigned to that term in Section 4.1 of
this Agreement.

          "Code" means the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.

          "Competing Bid" has the meaning assigned to that term in
Schedule 7.1(a)(1) of this Agreement.

          "Competing Bid Deadline" has the meaning assigned to that term in
Schedule 7.1(a)(1) of this Agreement.

          "Confidential Information" has the meaning assigned to that term in
Section 7.2 of this Agreement.

          "Confidentiality Agreement" means that certain Confidentiality
Agreement, dated October 29, 2001, between Seller and Koch Nitrogen Company.

          "Contracts" means contracts, arrangements, or understandings (whether
written or oral, whether express or implied).

          "Cure Amounts" means all payments required to be made in order to
effectuate, pursuant to the Bankruptcy Code, the assumption by Seller and
assignment to Buyer of the Executory Contracts.

          "Damages" means losses; costs; claims; strict liability claims,
including those under Environmental Laws; actions; suits; Proceedings; demands;
damages; natural resource damages; punitive damages; debts; liabilities;
obligations; judgments; fines; penalties; amounts paid in settlement; interest;
Taxes and expenses (including reasonable attorneys' and consultants' fees, court
costs and other out-of-pocket expenses incurred in investigating, preparing or
defending the foregoing).

          "Destruction Notice" has the meaning assigned to that term in Section
11.2 of this Agreement.

          "Disclosure Schedule" means the exhibit attached hereto as Schedule 5
and made a part hereof containing the various exceptions to the representations,
warranties and covenants of Seller contemplated by the provisions of this
Agreement.

          "Dispute Deadline Date" has the meaning assigned to that term in
Section 3.4(b) of this Agreement.

          "Earnest Money" has the meaning assigned to that term in Section
3.1(a) of this Agreement.

          "Earnest Money Escrow Account" has the meaning assigned to that term
in Section 3.1(a) of this Agreement.

          "Earnest Money Escrow Agent" has the meaning assigned to that term in
Section 3.1(a) of this Agreement.

          "Earnest Money Escrow Agreement" has the meaning assigned to that term
in Section 3.1(a) of this Agreement.

          "Effective Time" has the meaning assigned to that term in Section 4.1
of this Agreement.

          "Encumbrances" means any lien, mortgage, deed of trust, deed to secure
debt, pledge, restriction on transfer, proxy and voting or other agreement,
claim, charge, security interest, easement, right of way, encroachment,
servitude, right of first option, right of first refusal, preemptive right or
similar restriction, or other encumbrance, option or defect on title of every
type and description, whether imposed by law, agreement, understanding or
otherwise, including without limitation, all liens, encumbrances, and interests
in property as set forth in Section 363 of the Bankruptcy Code.

          "Environmental Condition" means any condition existing on, at or
originating from, the Real Property which constitutes (a) a Release on, at or
from such property of any Hazardous Materials which could reasonably be expected
to result in an Environmental Liability or (b) a violation of any Environmental
Laws or any Environmental Permits.

          "Environmental Laws" means any and all applicable Legal Requirements
rules, codes, policies, directives, standards, licenses or permits of any
Governmental Authority relating to Hazardous Materials, the abatement of
pollution, protection or restoration of the environment, or the ensuring of
public health and safety from environmental, occupational or workplace hazards,
specifically including, but not limited to, those relating to the exposure to,
use, Release, threatened Release, emission, presence, storage, treatment,
disposal, generation, transportation, distribution, manufacture, processing,
handling, management or control of Hazardous Materials, previously, presently,
or hereafter in effect, including, but not limited to, the Environmental
Management Act, 2000 and subsidiary legislation made thereunder; all similar
statutes or legislation adopted by The Republic of Trinidad and Tobago,
including without limitation the Oil Pollution of Territorial Waters Act, Chap.
37:03, Marine Areas (Preservation and Enforcement) Act, Chap. 37:02, Marine
Areas (Preservation and Enforcement) Order Chap. 37:02 p. 6, and Marine Areas
(Restricted Area) Order Chap. 37:02 p. 6; Am 37/1996; and all other statutes or
legislation adopted by the jurisdictions and countries in which the assets of
the Transferred Subsidiaries or the Business are located or which have
jurisdiction over the Transferred Subsidiaries or the Business, as each may be
amended from time to time.

          "Environmental Liabilities" means those Damages, known or unknown,
disclosed or undisclosed, accrued or unaccrued, existing at any time, of every
kind and nature arising directly or indirectly out of or as a consequence of the
use, storage, handling, generation, transportation, manufacture, production,
release, discharge, disposal or presence of Hazardous Materials on, in, under or
about the Real Property or the air, soil, surface water or groundwater thereof
by any Person, including, without limitation, any and all costs incurred due to
any investigation of the Real Property or any cleanup, remediation, removal or
restoration mandated by or pursuant to any Environmental Laws, and those arising
from or related to, or in any way connected with, the assets of the Transferred
Subsidiaries.

          "Environmental Permits" means those environmental permits,
certificates, consents or other settlement agreements, licenses, approvals,
registrations and authorizations required for the operation of the Business
under all Environmental Laws.

          "Equity Interests" means (a) with respect to a corporation, as
determined under the laws of the jurisdiction of organization of such entity,
shares of capital stock; (b) with respect to a partnership, limited liability
company, trust or similar Person, as determined under the laws of the
jurisdiction of organization of such entity, units, interests, or other
partnership/limited liability company interests; or (c) any other direct or
indirect equity ownership or participation.

          "Estimated Closing Amounts" has the meaning assigned to that term in
Section 3.3 of this Agreement.

          "Estimated Purchase Price" means $126,762,500, which consists of
(i) $80,300,000 (the amount to be paid in cash by Buyer as set forth in Section
3.3), plus (ii) $34,840,000 (one-half of the estimated amount of the Eximbank
Debt ($120,078,000) less restricted cash ($50,398,000)), plus (iii) $11,622,500
(the estimated amount of the Purchase Price Adjustments at Closing).

          "Executory Contracts" means those contracts set forth on Schedule
7.12(a) of this Agreement.

          "Eximbank" means Export-Import Bank of the United States.

          "Eximbank Debt" means the debt of PLN under (i) the Common Loan
Agreement and Agreement as to Certain Common Representations Warranties,
Covenants, and Other Terms by and among PLN; Eximbank; ABN AMRO Bank, N.V., as
agent and commercial lender; The Bank of Nova Scotia, as a co-agent and
commercial lender; NationsBank N.A., as a co-agent and commercial lender and The
Chase Manhattan Bank, as collateral trustee, dated as of October 18, 1996, as
amended; (ii) the Eximbank Credit Agreement between PLN and Eximbank dated as of
June 27, 1996, as amended on October 18, 1996, as amended; and (iii) the other
effective Loan Documents (as defined in the aforesaid Common Loan Agreement and
Agreement as to Certain Common Representations, Warranties, Covenants, and Other
Terms), as amended.

          "Extended Break-Up Fee Cure Period" has the meaning assigned to that
term in Section 13.2(b) of this Agreement.

          "Farmland" means Farmland Industries, Inc., a Kansas corporation.

          "Farmland Agreement" means the Stock and Asset Purchase Agreement by
and between Farmland and Koch Nitrogen Company dated as of February 17, 2003.

          "Fertilizer Assets" means, collectively, (i) Seller's 100% Equity
Interest in MCHI, which, in turn, indirectly owns a 50% interest in PLN, (ii)
Seller's 50% Equity Interest in LLC, which together with PLN owns and operates
the Business, and (iii) all of Seller's rights in the Off-Take Agreement and the
Executory Contracts.

          "Final Closing Statement" has the meaning assigned to that term in
Section 3.4(c) of this Agreement.

          "Final Order" means the Sale Order or the Bid Protection Order, as
applicable, entered by the Bankruptcy Court (a) that is not reversed, stayed,
enjoined, set aside, annulled, or suspended within the deadline, if any,
provided by applicable statute or regulation, and (b) as to which the deadlines,
if any, for filing and such request, motion, petition, application, appeal or
notice, and for the entry by any regulatory authority of orders staying,
reconsidering, or reviewing on its own motion have expired.

          "Financial Statements" has the meaning assigned to that term in
Section 5.11 of this Agreement.

          "Fiscal Incentives Order" means the Fiscal Incentives (Farmland
MissChem Limited) Order, 1996, made under the Fiscal Incentives Act, Chap.
85:01.

          "GAAP" has the meaning assigned to that term in Section 5.11 of this
Agreement.

          "Gas Sales Contract" means the Gas Sales Contract, dated as of October
18, 1996, by and between PLN and The Natural Gas Company of Trinidad and Tobago
Limited, as amended.

          "Governmental Authority" means any (a) nation, state, county, city,
town, village, district, territory, or other jurisdiction of any nature; (b)
federal, state, local, municipal, foreign, or other government; (c) governmental
authority of any nature (including any governmental agency, branch, department,
official, or entity and any court or other tribunal); or (d) body exercising, or
entitled to exercise, any administrative, executive, judicial, legislative,
police, regulatory, or taxing authority or power of any nature, in each case
having jurisdiction over Seller, the Transferred Subsidiaries, the assets of the
Transferred Subsidiaries or the Business.

          "Hazardous Material" means (a) any chemicals, materials or substances
defined as "hazardous waste", "hazardous substance", "hazardous constituent",
"extremely hazardous substance", "toxic chemical", "hazardous material",
"hazardous chemical", "toxic pollutant", "contaminant", "chemical", "chemical
substance", "hazardous air pollutant", "pollutant", "pesticide", "toxic" or
"asbestos", as such terms are defined in any of the Environmental Laws, and
related substances, and all other substances which may be declared in any
Environmental Law to constitute a material threat to human health or to the
environment and (b) any petroleum or petroleum products, natural or synthetic
gas, radioactive materials, asbestos-containing materials, urea formaldehyde
foam insulation, and radon.

          "HSR Act" means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.

          "Indemnification Holdback" has the meaning assigned to that term in
Section 3.1(b) of this Agreement.

          "Indemnification Holdback Escrow Account" has the meaning assigned to
that term in Section 3.1(b) of this Agreement.

          "Indemnification Holdback Escrow Agreement" has the meaning assigned
to that term in Section 3.1(b) of this Agreement.

          "Indemnified Party" has the meaning assigned to that term in Section
12.3 of this Agreement.

          "Indemnifying Party" has the meaning assigned to that term in Section
12.3 of this Agreement.

          "Independent Auditor" has the meaning assigned to that term in Section
3.4(b).

          "Initial 30 Day Break-Up Fee Period" has the meaning assigned to that
term in Section 13.2(b) of this Agreement.

          "Intellectual Property" shall mean all intellectual property used in
or relating to the Business, including, but not limited to, all patents and
inventors' certificates, and any reissues, extensions, divisions, continuations
and continuations-in-part; statutory or common law copyrights; semiconductor
mask works; statutory or common law trademarks and service marks, trade dress,
tradenames, logos and slogans, and the goodwill relating thereto; design rights;
trade secrets; confidential information; inventions (whether patentable or not);
Software; all data and information; ideas; developments; drawings;
specifications; bills of material; processes; formulae; supplier lists; customer
lists; marketing information; sales and promotional materials; business plans;
and all registrations and applications for any of the foregoing.

          "Interest" has the meaning assigned to that term in Section 3.4(e) of
this Agreement.

          "KMS" has the meaning assigned to that term in Section 7.16 of this
Agreement.

          "Knowledge" means, with respect to Buyer, the actual knowledge (with
no duty of inquiry) of the following: Jeffrey Walker, Brock D. Nelson, Ray
Moran, Jr. and Scott R. Flucke; and with respect to Seller, the actual knowledge
after due inquiry of the following: Charles O. Dunn, John M. Flynt, Timothy A.
Dawson, Robert E. Jones, J. Michael Bertram and Larry W. Holley.

          "Lead Bidder" means a bidder who has entered into a contract with
Seller prior to the Auction for the purchase of all or any portion of the
Fertilizer Assets.

          "Legal Requirement" means any order, constitution, law, ordinance,
regulation, statute, code or treaty issued by any Governmental Authority,
including an arbitration panel, any principle of common law or judicial or
administrative interpretation thereof.

          "LLC" has the meaning assigned to that term in the second recital of
this Agreement.

          "LLC Agreement" means that certain Limited Liability Company Agreement
of FMCL Limited Liability Company, dated as of April 1, 1998, between Koch
Nitrogen Transportation, Ltd. (as assignee of Farmland) and Seller, as amended,
and supplemented by the FMCL Limited Liability Company Policies and Procedures.

          "Lost Production" means, in respect of any applicable period, the
difference between (i) 1850 metric tons of ammonia per day multiplied by the
number of days in the applicable period, and (ii) the quantity of ammonia
actually produced during such period.

          "Lost Profits" means the market price per metric ton of ammonia during
the applicable period multiplied by the Lost Production, less the Variable Costs
that would have been incurred had the breach not occurred.  For purposes of this
definition, "market price per metric ton" shall be (a) the low number identified
in the market price per metric ton range listed by the FMB Weekly Fertilizer
Report in their International Price Guide for ammonia FOB Caribbean set forth in
the most recently published issue prior to the Closing Date less (b) $10 per
metric ton.

          "MCBSRL" means MissChem (Barbados) SRL, a wholly-owned subsidiary of
MCHI and a society organized under the Societies with Restricted Liability Act,
1995-7 of Barbados.

          "MCHI" has the meaning assigned to that term in the fifth recital of
this Agreement.

          "MCTL" means MissChem Trinidad Limited, a wholly-owned subsidiary of
MCBSRL and a company organized under the Companies Act, 1995 of the laws of The
Republic of Trinidad and Tobago.

          "Material Adverse Effect" means any change or effect that is material
and adverse to (i) the Transferred Subsidiaries, taken as a whole; (ii) the
assets, properties, results of operations, or condition (financial or
otherwise), taken as a whole, of the Business; or (iii) the ability of Seller to
perform its obligations hereunder; provided, however, that the term "Material
Adverse Effect" shall not include any change or effect directly relating to (A)
general economic or market conditions, including those which result in a
fluctuation in the price of or demand for ammonia or natural gas; provided,
however, that neither changes in the cost or availability of natural gas to PLN
under the Gas Sales Contract (other than those contemplated by Sections 2.5 and
7.1 of the Gas Sales Contract) nor Force Majeure events, as defined under the
Gas Sales Contract, shall be deemed general economic or market conditions, or
(B) this Agreement or the transactions contemplated hereby or the announcement
thereof.  In determining whether any individual event would result in a Material
Adverse Effect, notwithstanding that such event does not in and of itself have
such effect, a Material Adverse Effect shall be deemed to have occurred if the
cumulative effect of such event and all other then existing events would result
in a Material Adverse Effect.

          "Net Working Capital" has the meaning set forth and determined
pursuant to the methodology set forth on Exhibit C hereto.

          "Off-Take Agreement" means the Anhydrous Ammonia Purchase Agreement
(EX-IM) dated as of October 18, 1996, by and among Koch Nitrogen International
Sàrl (as assignee of Farmland), Seller, and PLN.

          "Organizational Documents" means the articles of incorporation,
bylaws, operating agreement, partnership agreement, board resolutions, and other
similar documents, instruments or certificates executed, adopted, or filed in
connection with the creation, formation, or organization of a Person, including
any amendments thereto.

          "PLN" has the meaning assigned to that term in the second recital of
this Agreement.

          "Per Diem Taxes" has the meaning assigned to that term in Section
12.4(c) of this Agreement.

          "Permits" mean any permit, consent, approval, franchise, certificate
of inspection or authority, variance, authorization or order, or any waiver of
the foregoing, issued by a Governmental Authority and used or held for use in
relation to the Business or the assets of a Transferred Subsidiary.

          "Permitted Share Encumbrances" means the Encumbrances listed on
Exhibit E hereto.

          "Person" means and includes natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities.

          "Post-Closing Payment Date" has the meaning assigned to that term in
Section 3.4(d) of this Agreement.

          "Post-Closing Tax Period" means any Tax Period beginning after the
Closing Date and that portion of any Straddle Period beginning after the Closing
Date.

          "Pre-Closing Off-Take Liabilities" has the meaning assigned to that
term in Section 2.2(a) of this Agreement.

          "Pre-Closing Tax Period" means any Tax Period ending on or before the
Closing Date and that portion of any Straddle Period ending on the Closing Date.

          "Preliminary Statement" has the meaning assigned to that term in
Section 3.3 of this Agreement.

          "Proceeding" means any action, arbitration, audit, claim, inspection,
notice, review, hearing, investigation, litigation, or suit (whether civil,
criminal, administrative, investigative, or informal), at law or in equity,
commenced, brought, conducted, or heard by or before, or otherwise involving,
any Governmental Authority or arbitrator.

          "Product Inventory" means all finished ammonia products related to the
assets of PLN, wherever located, used or held for use in relation to the
Business.

          "Project Agreement" means the Project Agreement, entered into in
December 1994 by PLN (then known as Farmland Trinidad Limited), the government
of The Republic of Trinidad and Tobago, and The National Gas Company of Trinidad
and Tobago Limited, as amended by a letter agreement dated December 19, 1995, a
letter agreement dated June 15, 1996, and a letter agreement dated October 18,
1996.

          "Purchase Price" has the meaning assigned to that term in Section
3.2(a) of this Agreement.

          "Purchase Price Adjustments" has the meaning assigned to that term in
Section 3.2(a) of this Agreement.

          "Purchase Price Allocation" has the meaning assigned to that term in
Section 3.2(b) of this Agreement.

          "Qualified Bidder" has the meaning assigned to that term in Schedule
7.1(a)(1) of this Agreement.

          "Real Property" means all real property and interests in real property
owned or leased by a Transferred Subsidiary, including all buildings, fixtures,
structures and other improvements of any kind or nature situated thereon,
together with any easements, appurtenances, licenses, servitudes, tenancies,
options, rights-of-way (including, without limitation, rights to adjacent
streets and alleys), licenses, and other real property rights and privileges and
interests relating thereto.

          "Reimbursement" has the meaning assigned to that term in Section
12.5(e) of this Agreement

          "Release" or "Released" means any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
migrating or disposing (including, but not limited to, the abandoning or
discarding of barrels, containers and other closed receptacles containing any
Hazardous Material) of a substance into the environment, including but not
limited to the movement or continued movement of any materials through or in the
air, soil, surface water, ground water or property.

          "Remaining Shipping Prepayment" means an amount equal to the
difference of (i) the Shipping Prepayment Amount minus (ii) the product of (A)
the Shipping Prepayment Amount multiplied by (B) the quotient of (y) the Usage
Number divided by (z) the sum of (I) the total number of days in the calendar
month during which the Closing occurs for which the vessel Carli Bay is
scheduled to be utilized by Seller, including for redelivery to Point Lisas and
(II) the number of days for which LLC has chartered any other vessel on the
Closing Date and such vessel is scheduled to be utilized by Seller, including
for redelivery to Point Lisas.  For clarity, example calculations of the
Remaining Shipping Prepayment are set forth in Exhibit F.

          "Required Consents" has the meaning assigned to that term in Section
7.4 of this Agreement.

          "Sale Hearing" has the meaning assigned to that term in
Schedule 7.1(a)(1) of this Agreement.

          "Sale Motion" has the meaning assigned to that term in Section 7.1(a)
of this Agreement.

          "Sale Order" means an order or orders of the Bankruptcy Court,
approving the transaction contemplated hereby.

          "Section 338 Election" has the meaning assigned to that term in
Section 8.4 of this Agreement.

          "Seller" has the meaning assigned to that term in the preamble to this
Agreement.

          "Seller Indemnified Party" has the meaning assigned to that term in
Section 12.2 of this Agreement.

          "Seller Release Parties" means Seller and its Affiliates and their
respective shareholders, partners, officers, directors, members,
representatives, managers, employees, agents, successors and assigns.

          "Shareholders Agreement" means the Amended and Restated Shareholders
Agreement, dated as of November 10, 1998, by and among PLN, Koch Mineral
Services, LLC (as assignee of Farmland), Caribbean Ammonia Limited (formerly
known as Farmland (B.V.I.) Limited), Double Circle (Barbados) SRL, KNC Trinidad
Limited (formerly known as Farmland Trinidad Limited), Seller, MCHI, MCBSRL, and
MCTL.

          "Shipping Prepayment Amount" means an amount of U.S. dollars advanced
by Seller to LLC at the beginning of the calendar month in which the Closing
occurs for all expenses to be incurred during such calendar month by LLC.

          "Software" means individually each, and collectively all, of the
computer programs, including interfaces and any embedded software programs or
applications, including as to each program, the processes and routines used in
the processing of data, the object code, source code (as to third party source
code, when rights to the source code may be obtained), tapes, disks, and all
improvements, modifications, enhancements, versions and releases relating
thereto.

          "Spare Parts Agreement" means a tri-party agreement by and among PLN,
Caribbean Nitrogen Company Limited and PCS Nitrogen Trinidad Limited related to
the sharing of capital spare equipment via a pooling arrangement.

          "Straddle Period" means any Tax Period that includes (but does not end
on) the Closing Date.

          "Tangible Property" has the meaning assigned to that term in Section
5.7 of this Agreement.

          "Tax" and "Taxes" means, with respect to any Person, any federal,
state, local, or foreign income, gross receipts, license, payroll, employment,
excise, severance, stamp, occupation, premium, windfall profits, environmental
(including taxes under Code Sec.  59A), customs duties, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value-added, ad valorem, alternative or add-on minimum, estimated,
or other tax of any kind whatsoever, including any interest, penalty, or
addition thereto, whether disputed or not for which such Person may be liable
(including any such Tax related to any other Person for which such Person is
liable, by contract, as transferee or successor, by law or otherwise).

          "Tax Period" means any period prescribed by any Governmental Authority
for which a Tax Return is required to be filed or a Tax is required to be paid.

          "Tax Returns" means all returns, declarations, reports, claims for
refund and information returns and statements of any Person required to be filed
with respect to, or in respect of, any Taxes, including any schedule or
attachment thereto and any amendment thereof.

          "Third Party Claim" has the meaning assigned to that term in Section
12.3 of this Agreement.

          "Threatened" means as follows:  a claim, Proceeding, dispute, action,
or other matter will be deemed to have been "Threatened" if any demand or
statement has been made (in writing) or any notice has been given (in writing).

          "Transfer Taxes" has the meaning assigned to that term in Section 8.1
of this Agreement.

          "Transferred MissChem Subsidiary" or "Transferred MissChem
Subsidiaries" means MCHI, MCBSRL and MCTL, but not PLN or LLC.

          "Transferred Shares" has the meaning assigned to that term in Section
2.1 of this Agreement.

          "Transferred Subsidiary" or "Transferred Subsidiaries" means MCHI,
MCBSRL, MCTL, PLN and LLC.

          "Unaudited Statements" has the meaning assigned to that term in
Section 5.11 of this Agreement.

          "Usage Number" means the sum of (i) the number of days in the calendar
month during which the Closing occurs and the month following the Closing that
the vessel Carli Bay, chartered by LLC to deliver products to Seller, is in use
for such purpose or for the purpose of redelivering such vessel to Point Lisas
after the Closing Date without loading any additional products, and (ii) the
number of days in the calendar month during which the Closing occurs and the
month following the Closing that any other vessel, chartered by LLC to deliver
products to Seller, is in use for such purpose or for the purpose of
redelivering such vessel to Point Lisas after the Closing Date without loading
any additional products.  For clarity, example calculations of the Usage Number
are set forth in Exhibit F.

          "Variable Cost" means the cost of natural gas for the Lost Production
calculated pursuant to the Gas Sales Contract for the applicable period, plus $8
per metric ton.

Unless the context of this Agreement otherwise requires, (a) words of any gender
are deemed to include the other gender; (b) words using the singular or plural
number also include the plural or singular number, respectively; (c) the terms
"hereof," "herein," "hereby," "hereto," and derivative or similar words refer to
this entire Agreement; (d) the terms "Article" or "Section" refer to the
specified Article or Section of this Agreement; (e) the term "including" and
other forms of such term, with respect to any matter or thing, means "including
but not limited to" such matter or thing; and (f) all references to "dollars" or
"$" refer to currency of the United States.

--------------------------------------------------------------------------------

ARTICLE II    PURCHASE OF SHARES AND ASSETS AND ASSUMPTION OF LIABILITIES.

Section 2.1       Transferred Shares.  Subject to the terms and conditions
hereof, and subject to the representations and warranties made herein, on the
Closing Date, Seller will sell, assign, transfer and convey to Buyer all of the
issued and outstanding Equity Interests of MCHI and fifty percent (50%) of the
issued and outstanding Equity Interests of LLC (collectively, the "Transferred
Shares"), free and clear of all Encumbrances, other than Permitted Share
Encumbrances.

          "AS IS" TRANSACTION.  BUYER HEREBY ACKNOWLEDGES AND AGREES THAT,
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, SELLER MAKES NO REPRESENTATIONS
OR WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, WITH RESPECT TO THE TRANSFERRED
SHARES, THE ASSETS OF ANY TRANSFERRED SUBSIDIARY OR ANY OTHER MATTER WHATSOEVER,
INCLUDING, WITHOUT LIMITATION, INCOME TO BE DERIVED OR EXPENSES TO BE INCURRED
IN CONNECTION WITH THE TRANSFERRED SHARES, THE BUSINESS OR THE ASSETS OF THE
TRANSFERRED SUBSIDIARIES, THE PHYSICAL CONDITION OF ANY PART OF THE ASSETS OF
THE TRANSFERRED SUBSIDIARIES, THE ENVIRONMENTAL CONDITIONS OR OTHER MATTER
RELATING TO THE PHYSICAL CONDITION OF ANY REAL OR PERSONAL PROPERTY OR OTHER
ASSETS OWNED BY ANY TRANSFERRED SUBSIDIARY, THE ZONING OF ANY SUCH REAL OR
PERSONAL PROPERTY, THE VALUE OF THE TRANSFERRED SHARES OR THE ASSETS OF THE
TRANSFERRED SUBSIDIARIES, THE TRANSFERABILITY OF THE TRANSFERRED SHARES OR THE
ASSETS OF THE TRANSFERRED SUBSIDIARIES, THE TERMS, AMOUNT, VALIDITY OR
ENFORCEABILITY OF ANY LIABILITIES OF THE TRANSFERRED SUBSIDIARIES, THE TITLE OF
THE TRANSFERRED SHARES OR THE ASSETS OF THE TRANSFERRED SUBSIDIARIES, THE
MERCHANTABILITY OR FITNESS OF THE PERSONAL PROPERTY OR ANY OTHER ASSETS OWNED BY
ANY TRANSFERRED SUBSIDIARY, FOR ANY PARTICULAR PURPOSE, OR ANY OTHER MATTER OR
THING RELATING TO THE TRANSFERRED SHARES OR THE ASSETS OF ANY TRANSFERRED
SUBSIDIARY, OR ANY PORTION THEREOF.  WITHOUT IN ANY WAY LIMITING THE FOREGOING,
EXCEPT AS OTHERWISE SET FORTH HEREIN, SELLER HEREBY DISCLAIMS ANY WARRANTY,
EXPRESS OR IMPLIED, OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE AS
TO ANY PORTION OF THE ASSETS OWNED BY THE TRANSFERRED SUBSIDIARIES.  BUYER
FURTHER ACKNOWLEDGES THAT AN AFFILIATE OF BUYER OWNS A 50% EQUITY INTEREST IN
PLN, ANOTHER AFFILIATE OF BUYER OWNS A 50% EQUITY INTEREST IN LLC, AND THAT, AS
OF THE CLOSING, BUYER SHALL HAVE CONDUCTED AN INDEPENDENT INSPECTION AND
INVESTIGATION OF THE PHYSICAL CONDITION OF THE ASSETS OWNED BY THE TRANSFERRED
SUBSIDIARIES AND ALL SUCH OTHER MATTERS RELATING TO OR AFFECTING SUCH ASSETS AS
BUYER DEEMED NECESSARY OR APPROPRIATE AND THAT IN PROCEEDING WITH ITS
ACQUISITION OF THE TRANSFERRED SHARES, EXCEPT FOR ANY REPRESENTATIONS AND
WARRANTIES EXPRESSLY SET FORTH HEREIN, BUYER IS DOING SO BASED SOLELY UPON SUCH
INDEPENDENT INSPECTIONS AND INVESTIGATIONS.  ACCORDINGLY, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, BUYER WILL ACCEPT THE TRANSFERRED SHARES AND THE
OWNERSHIP OF THE ASSETS OF THE TRANSFERRED SUBSIDIARIES AT THE CLOSING "AS IS,"
"WHERE IS," AND "WITH ALL FAULTS."

Section 2.2       Assets and Liabilities.

                    (a)  Subject to the terms and conditions of this Agreement,
Buyer shall, as of the Closing Date, accept assignment from Seller of the
Executory Contracts, Off-Take Agreement, Shareholders Agreement and LLC
Agreement and thereafter accept assignment from Seller, assume, pay, perform or
discharge in accordance with their terms solely the following obligations and
liabilities of Seller (collectively, the "Assumed Liabilities"): (i) the
obligations of Seller under the Executory Contracts, Off-Take Agreement,
Shareholders Agreement and LLC Agreement that, by the terms of such Executory
Contracts, Off-Take Agreement, Shareholders Agreement and LLC Agreement arise
after Closing, relate to periods following the Closing and are to be observed,
paid, discharged, or performed, as the case may be, in each case at any time
after the Closing Date, and (ii) the obligations of Seller under the Off-Take
Agreement which arose prior to Closing and that have not been paid prior to
Closing (the "Pre-Closing Off-Take Liabilities"), in each case, which
obligations shall not include such amounts for which Seller is responsible as
provided in this Agreement.

                   (b)   Notwithstanding anything to the contrary contained
herein, Buyer shall not assume, or in any way be liable or responsible for, any
other obligations and liabilities of Seller (whether accrued or contingent or
due or not due) which are not specifically assumed herein, and such obligations
and liabilities shall be and remain the obligations and liabilities of Seller to
pay and/or discharge.

ARTICLE III     ESCROW ACCOUNTS AND PURCHASE PRICE.

Section 3.1       Escrow Accounts.

                    (a)  Upon execution of this Agreement, Buyer shall establish
with JPMorgan Chase Bank (the "Earnest Money Escrow Agent"), an interest-bearing
joint order escrow account (the "Earnest Money Escrow Account"), in an amount
equal to $4,000,000 (the "Earnest Money"), which Earnest Money shall be held
pursuant to an escrow agreement in the form attached hereto as Exhibit B-1 (the
"Earnest Money Escrow Agreement").  Interest accruing on the Earnest Money shall
become part of the Earnest Money for all purposes under this Agreement.  If
Closing does occur, then Buyer and Seller shall cause the Earnest Money Escrow
Agent to release the Earnest Money to Seller by wire transfer of immediately
available funds to such account as Seller shall designate in writing.  If
Closing does not occur, the Earnest Money shall be released as set forth in
Article XIII of this Agreement.

                    (b)   At the Closing on the Closing Date, Buyer shall
establish with the Earnest Money Escrow Agent, an interest-bearing joint order
escrow account (the "Indemnification Holdback Escrow Account"), which account
shall be separate from the Earnest Money Escrow Account and the Adjustment
Amount Escrow Account, in an amount equal to $750,000 (the "Indemnification
Holdback").  The Indemnification Holdback shall be held pursuant to an escrow
agreement in the form attached hereto as Exhibit B-2 (the "Indemnification
Holdback Escrow Agreement").  Interest on the Indemnification Holdback shall
become part of the Indemnification Holdback for all purposes under this
Agreement.  The Indemnification Holdback shall be released as set forth in
Article XII and Article XIII of this Agreement.

                    (c)  At the Closing on the Closing Date, Buyer shall
establish with the Earnest Money Escrow Agent, an interest-bearing joint order
escrow account (the "Adjustment Amount Escrow Account"), which account shall be
separate from the Earnest Money Escrow Account and the Indemnification Holdback
Escrow Account, in an amount equal to $500,000 (the "Adjustment Amount
Escrow").  The Adjustment Amount Escrow shall be held pursuant to an escrow
agreement in the form attached hereto as Exhibit B-3 (the "Adjustment Amount
Escrow Agreement").  Interest on the Adjustment Amount Escrow shall become part
of the Adjustment Amount Escrow for all purposes under this Agreement.  The
Adjustment Amount Escrow shall be released as set forth in Section 3.4 of this
Agreement

Section 3.2       The Purchase Price and Allocation.

                    (a)    The aggregate cash purchase price for the Transferred
Shares and the assignment of the Assumed Liabilities (the "Purchase Price")
shall be $80,300,000.  The Purchase Price will be increased or decreased, as the
case may be, as follows (such adjustments collectively referred to as the
"Purchase Price Adjustments", an example of which is set forth on Exhibit C,
Example 3.2(a)):

                                                 (i)     with respect to PLN,

(1)     if Closing Net Working Capital PLN is (A) more than $58,787,000, the
Purchase Price will be increased by fifty percent (50%) of such excess; or (B)
less than $58,787,000 the Purchase Price will be decreased by fifty percent
(50%) of such shortfall; and

(2)     if the Closing Debt Amount is (i) less than $120,078,000, the Purchase
Price will be increased by fifty percent (50%) of such shortfall; or (B) more
than $120,078,000, the Purchase Price will be decreased by fifty percent (50%)
of such excess;

                                                (ii)     with respect to LLC, if
Closing Net Working Capital LLC is (A) more than $104,000, the Purchase Price
will be increased by fifty percent (50%) of such excess; or (B) less than
$104,000, the Purchase Price will be decreased by fifty percent (50%) of such
shortfall; and

                                                (iii)     if the Remaining
Shipping Prepayment is a positive amount, the Purchase Price will be increased
by the amount of the Remaining Shipping Prepayment; and, if the Remaining
Shipping Prepayment is a negative amount, the Purchase Price will be decreased
by the amount of the Remaining Shipping Prepayment.

                    (b)   Exhibit G sets forth an allocation of the Purchase
Price (including the amount of any assumed liabilities to the extent required
under the Code) among the Equity Interests in LLC and MCHI and the Off-Take
Agreement, and (to be used in the event Buyer makes a Section 338 Election with
respect to its purchase of the MCHI shares) the assets of MCHI, MCBSRL and MCTL
(including the equity interest in PLN) (the "Purchase Price Allocation").  The
parties shall file all Tax Returns consistently with the Purchase Price
Allocation, and neither party shall take any contrary position regarding such
allocation in any Tax filing or contest.  Any subsequent adjustments to the
Purchase Price shall be reflected in a revised Purchase Price Allocation in a
manner consistent with Section 1060 and any other applicable provisions of the
Code, and Buyer shall deliver any revisions to the Purchase Price Allocation to
Seller promptly after such revisions are made.

Section 3.3       Payment of the Closing Purchase Price.  Not later than
forty-eight (48) hours prior to the Closing, Seller shall deliver to Buyer a
statement (the "Preliminary Statement") setting forth in reasonable detail
Seller's reasonable estimate of (i) the Closing Net Working Capital PLN, the
Closing Net Working Capital LLC, and Closing Debt Amount with respect to PLN,
each prepared in accordance with the methodologies set forth on Exhibit C
(together, the "Estimated Closing Amounts"), and (ii) an estimate of the
Purchase Price based thereon (the "Closing Purchase Price").  At the Closing on
the Closing Date, Buyer shall make a cash payment to Seller in an amount equal
to the Closing Purchase Price minus, without duplication, (1) an amount equal to
the Indemnification Holdback (which amount will be placed in the Indemnification
Holdback Escrow Account by Buyer pursuant to Section 3.1(b)), (2) an amount
equal to the Adjustment Amount Escrow (which amount will be placed in the
Adjustment Amount Escrow Account by Buyer pursuant to Section 3.1(c)), (3) an
amount equal to the Earnest Money (which amount Buyer shall cause to be
transferred at Closing to Seller from the Earnest Money Escrow Agent pursuant to
the terms of this Agreement and the Earnest Money Escrow Agreement), (4) an
amount equal to the Cure Amounts (which amounts will be paid directly by Buyer
pursuant to the terms of this Agreement), and (5) the aggregate amount of all
Pre-Closing Off-Take Liabilities as of the Closing Date, such cash payment (the
"Closing Payment") to be made by wire transfer of immediately available funds to
such account as Seller shall designate.  For the sake of clarity, an example is
set forth on Exhibit C, Example 3.3.

Section 3.4       Adjustment Amount.  A post-closing adjustment to the Closing
Purchase Price shall be made as follows:

                         (a)    Post-Closing Adjustments.  Buyer shall conduct a
physical inventory within five (5) Business Days following the Closing Date of
the Product Inventory as of the Effective Time to provide the information
necessary for the determination of the Closing Net Working Capital as of the
Closing Date.  Buyer shall allow representatives of Seller to observe, but not
participate in, such inventory.  As promptly as practicable after the Closing
Date, and in any event not later than forty-five (45) days after the Closing
Date, Buyer shall prepare and deliver to Seller (i) a statement (the "Closing
Statement"), which shall set forth in reasonable detail (A) the Net Working
Capital PLN as of the Closing Date (the "Closing Net Working Capital PLN"), the
Net Working Capital LLC as of the Closing Date (the "Closing Net Working Capital
LLC"), and Closing Debt Amount (together with the Closing Net Working Capital,
the "Actual Closing Amounts"), each prepared in accordance with the
methodologies set forth on Exhibit C, and (B) its calculations of the Adjustment
Amount as described in Section 3.4(d) and (ii) a copy of the schedule of Actual
Closing Amounts.  Seller, at no cost to Buyer, shall give to Buyer and its
authorized representatives reasonable access to such employees, offices, and
other facilities and such books and records of Seller and the Transferred
MissChem Subsidiaries as are reasonably necessary to allow Buyer and its
authorized representatives to prepare the Adjustment Amount in compliance with
this Section 3.4.  Buyer, at no cost to Seller, shall provide all information
reasonably requested by Seller and shall give representatives of Seller
reasonable access to the premises, employees and other facilities of the
Transferred Subsidiaries, related to the Business and to books and records of
the Transferred Subsidiaries or related to the Business as are reasonably
necessary for purposes of reviewing, verifying and auditing the Adjustment
Amount.

                         (b)   Dispute Resolution.  The Closing Statement shall
become final and binding on Seller and Buyer as to the Adjustment Amount thirty
(30) days following the date the Closing Statement is received by Seller (the
"Dispute Deadline Date"), unless prior to the Dispute Deadline Date Seller
delivers to Buyer notice that the Adjustment Amount or Closing Statement shall
not have been determined in accordance with the requirements of this Section
3.4.  Seller's notice shall set forth all of Seller's disputed items together
with the Seller's proposed changes thereto, including an explanation in
reasonable detail of the basis on which Seller proposes such changes.  If Seller
has delivered a timely notice of disagreement in accordance with this Section
3.4, then Buyer and Seller shall use their good faith efforts to reach written
agreement on the disputed items to determine the Adjustment Amount.  If all of
Seller's disputed items have not been resolved by Buyer and Seller within thirty
(30) days following Buyer's receipt of Seller's dispute notice, then Seller's
disputed items shall be submitted for final and binding determination to
PricewaterhouseCoopers, LLC (the "Independent Auditor") who shall act as an
expert and not an arbitrator, within five (5) Business Days after the end of the
foregoing thirty (30) day period.  The determination of the Adjustment Amount by
the Independent Auditor shall be final and binding upon Buyer and Seller as to
the Adjustment Amount.  If the Independent Auditor determines that Buyer is
entitled to 50% or less of the portion of the Adjustment Amount in dispute,
Buyer shall pay all of the Independent Auditor's fees and expenses in connection
with this Section 3.4.  If the Independent Auditor determines that Buyer is
entitled to more than 50% of the portion of the Adjustment Amount in dispute,
Seller shall pay all of the Independent Auditor's fees and expenses in
connection with Section 3.4.

                         (c)    Final Closing Statement.  The Adjustment Amount
shall be deemed to be finally determined in the amount set forth in the Closing
Statement on the Dispute Deadline Date unless a dispute notice is given in
accordance with Section 3.4(b) with respect to the calculation thereof.  If such
a dispute notice is given, the Adjustment Amount shall be deemed finally
determined on the date that the Independent Auditor gives notice to Buyer and
Seller of its determination with respect to all disputes regarding the
calculation thereof, or, if earlier, the date on which Seller and Buyer agree in
writing on the amount thereof, in which case the Adjustment Amount shall be
calculated in accordance with such determination or agreement, as the case may
be.  The Closing Statement as accepted by Seller (by absence of notice pursuant
to Section 3.4(b)) or as determined by the Independent Auditor shall be referred
to as the "Final Closing Statement."

                         (d)   Determination of Adjustment Amount.  If the
Purchase Price calculated using the Preliminary Statement exceeds the Purchase
Price calculated using the Final Closing Statement, Seller shall pay to Buyer,
in accordance with Section 3.4(e)(i), an amount equal to such excess.  If the
Purchase Price calculated using the Preliminary Statement is less than the
Purchase Price calculated using the Final Closing Statement, Buyer shall pay to
Seller, in accordance with Section 3.4(e)(ii), an amount equal to such
deficiency.  The amount of the payment to be made by Buyer or Seller, as
applicable, pursuant to this Section 3.4(d) shall be referred to as the
"Adjustment Amount", examples of which are set forth on Exhibit C, Examples
3.4.  The Adjustment Amount shall be paid by Seller or Buyer, as applicable, in
accordance with Section 3.4(e) within ten (10) Business Days of the
determination of the Final Closing Statement (such tenth (10th) Business Day,
the "Post-Closing Payment Date").

                         (e)    Payment of Adjustment Amount.

                                        (i)     In the event the Adjustment
Amount is to be paid by Seller, (A) if the Adjustment Amount to be paid by
Seller to Buyer is less than the Adjustment Amount Escrow, Buyer shall receive
the Adjustment Amount as a distribution from the Adjustment Amount Escrow
Account, and the amount remaining in the Adjustment Amount Escrow Account shall
be distributed to Seller by wire transfer of immediately available funds to a
bank designated by Seller in writing; and (B) if the Adjustment Amount to be
paid by Seller to Buyer exceeds the Adjustment Amount Escrow, the entire
Adjustment Amount Escrow shall be distributed to Buyer and Seller shall pay to
Buyer the amount of such excess, plus interest at the rate published in The Wall
Street Journal from time to time as the "prime rate" ("Interest") on the portion
of such excess that exceeds the Adjustment Amount Escrow for the actual number
of days between the Closing Date and the date the payment is made by wire
transfer of immediately available funds to a bank account or bank accounts
designated by Buyer in writing.  Notwithstanding anything to the contrary in
this Agreement, and regardless of any other means of obtaining payment, Buyer
shall have the right, but not the obligation, to offset any amount in the
Indemnification Holdback Escrow Account (upon determination of the Final Closing
Statement) by the amount by which the Adjustment Amount to be paid by Seller to
Buyer exceeds the Adjustment Amount Escrow.

                                        (ii)    In the event the Adjustment
Amount is to be paid by Buyer, the entire amount of the Adjustment Amount Escrow
Account shall be distributed to Seller and Buyer shall pay the Adjustment Amount
to Seller, plus Interest on the Adjustment Amount, for the actual number of days
between the Closing Date and the date the payment is made, by wire transfer of
immediately available funds to a bank account or bank accounts designated by
Seller in writing.

                                        (iii)   Any amounts payable under this
Section 3.4 shall be distributed or paid on or before the Post-Closing Payment
Date.  If the Adjustment Amount is paid after the Post-Closing Payment Date,
interest at a rate equal to the lesser of 18% per annum and the maximum rate
permitted by law shall be added:  (A) in the case of a payment made by Seller,
to the portion of the Adjustment Amount which exceeds the Adjustment Amount
Escrow and (B) in the case of a payment made by Buyer, to the Adjustment Amount,
in each case for the actual number of days between the Post-Closing Payment Date
and the date the payment is made.

Section 3.5       Remaining Shipping Prepayment Adjustment.  As promptly as
practicable after the Closing Date, and in any event not later than forty-five
(45) days after the Closing Date, Buyer shall prepare and deliver to Seller a
statement which shall set forth in reasonable detail the Remaining Shipping
Prepayment, which shall be paid as follows:

                         (a)  In the event the Remaining Shipping Prepayment is
a positive amount, within ten (10) days of Buyer's delivery of such statement,
Buyer shall pay the amount of the Remaining Shipping Prepayment to Seller, plus
Interest on the amount of the Remaining Shipping Prepayment, for the actual
number of days between the Closing Date and the date the payment is made, by
wire transfer of immediately available funds, to a bank account or bank accounts
designated by Seller in writing; or

                         (b)  In the event the Remaining Shipping Prepayment is
a negative amount, within ten (10) days of Buyer's delivery of such statement,
Seller shall pay the amount of the Remaining Shipping Prepayment to Buyer, plus
Interest on the amount of the Remaining Shipping Prepayment, for the actual
number of days between the Closing Date and the date the payment is made, by
wire transfer of immediately available funds, to a bank account or bank accounts
designated by Buyer in writing.

ARTICLE IV     CLOSING.

Section 4.1       Closing Date.  The Closing shall take place at 10:00 a.m.,
local time at the place of the Closing, on the date that is two (2) Business
Days after the satisfaction or written waiver of all of the conditions to the
obligations of the parties hereto to consummate the transactions contemplated
hereby, as set forth in Article IX and Article X of this Agreement, at the
offices of Phelps Dunbar LLP, 111 East Capitol Street, Suite 600, Jackson,
Mississippi 39201-2122, or at such other time, date and place as shall be fixed
by agreement among the parties hereto (the date of the Closing being herein
referred to as the "Closing Date", and the time of the Closing being herein
referred to as the "Closing Time").  The Closing shall be effective for tax and
accounting purposes and for purposes of post-closing adjustments pursuant to
Section 3.4 of this Agreement as of 12:01 a.m., local time in The Republic of
Trinidad and Tobago, on the Closing Date (the "Effective Time").

Section 4.2       Closing Deliveries.  At the Closing on the Closing Date:

                         (a)  Seller shall sell, assign, transfer and convey or
cause to be sold, assigned, transferred and conveyed, in each case, to Buyer (or
its designee) all of its right, title and interest in and to the Transferred
Shares, free and clear of all Encumbrances, other than Permitted Share
Encumbrances.  Seller shall deliver to Buyer such documents or certificates as
may be necessary or as Buyer may reasonably require to transfer or cause to be
transferred to Buyer good title to the Transferred Shares, free and clear of all
Encumbrances, other than Permitted Share Encumbrances, in form and substance
reasonably acceptable to Buyer, and to assign to Buyer all of its right, title
and interest in and to the Off-Take Agreement, the Executory Contracts, the
Shareholders Agreement and the LLC Agreement, including without limitation:

                                        (i)     certificates representing (A)
the Transferred Shares that are certificated, duly endorsed (or accompanied by
duly executed stock powers) for transfer to Buyer, and (B) if such share is
certificated, the quota share of MCBSRL owned and held in trust by Charles O.
Dunn, duly endorsed (or accompanied by duly executed stock powers) for transfer
to Buyer's designee; and proper assignments of Transferred Shares that are not
certificated and such quota share, if not certificated;

                                        (ii)     certificates dated the Closing
Date and validly executed by an officer of Seller to the effect that the
conditions set forth in Article IX have been satisfied;

                                        (iii)    a legal opinion of in-house
counsel to Seller, dated the Closing Date, addressed to Buyer, regarding the
corporate authority of Seller to consummate the transactions contemplated by
this Agreement, in the form attached hereto as Schedule 4.2(a)(iii);

                                        (iv)    a legal opinion of Smith-Hughes,
Raworth & McKenzie, outside counsel to Seller, dated the Closing Date, addressed
to Buyer, regarding the transfer to Buyer of the Transferred Shares, free and
clear of all Encumbrances, other than Permitted Share Encumbrances, in the form
attached hereto as Schedule 4.2(a)(iv);

                                         (v)    a legal opinion of M. Hamel
Smith & Co., outside counsel to Seller, dated the Closing Date, addressed to
Buyer, opining that no consents, approvals, authorizations, filings, or
registrations are required to be made or obtained in connection with the
execution, delivery, and performance of this Agreement and the consummation of
the transactions contemplated by this Agreement, in the form attached hereto as
Schedule 4.2(a)(v);

                                         (vi)   one or more assignment and
assumption agreements executed by Seller, assigning to Buyer all of Seller's
rights and obligations arising under the Off-Take Agreement, the Executory
Contracts, the Shareholders Agreement and the LLC Agreement, in the form
attached hereto as Schedule 4.2(a)(vi);

                                         (vii)   a certified copy of the Sale
Order; and

                                         (viii)  the Bank Guaranty Release.

                         (b)   Buyer shall deliver to Seller:

                                          (i)     the Closing Payment;

                                          (ii)     certificates dated the
Closing Date and validly executed by an officer of Buyer to the effect that the
conditions set forth in Article X have been satisfied;

                                          (iii)    one or more assignment and
assumption agreements executed by Buyer, pursuant to which Buyer assumes the
Assumed Liabilities, in the form attached hereto as Schedule 4.2(a)(vi); and

                                           (iv)   a legal opinion of in-house
counsel to Buyer, dated the Closing Date, addressed to Seller, regarding the
corporate authority of Buyer to consummate the transactions contemplated by this
Agreement, in the form attached hereto as Schedule 4.2(b).

                         (c)  Buyer shall pay all Cure Amounts directly to such
parties and in such amounts as set forth on the Disclosure Schedule,
Section 5.18, in accordance with the wire instructions provided to Buyer at the
Closing.

--------------------------------------------------------------------------------

ARTICLE V     SELLER'S REPRESENTATIONS AND WARRANTIES.

               Seller hereby represents and warrants to Buyer as follows (except
as set forth on Schedule 5 hereto, such schedule being referred to herein as the
"Disclosure Schedule"):

Section 5.1       Authorization for Agreement and Consent.  Seller has all
requisite corporate power and authority to enter into this Agreement and to
sell, assign, transfer and convey the Transferred Shares to Buyer under this
Agreement.  The execution, delivery and performance of this Agreement by Seller
and the consummation of the transactions contemplated hereby have been duly
authorized by all necessary corporate actions of Seller.  Subject to Bankruptcy
Court approval, this Agreement constitutes, and, when executed by Seller, any
documents or instruments to be executed and delivered by Seller pursuant hereto
will constitute, legal, valid and binding obligations of Seller enforceable in
accordance with their terms.

Section 5.2       Organization of Seller and the Transferred MissChem
Subsidiaries. 

               (a)    Seller is a corporation duly organized, validly existing
and in good standing under the laws of the State of Mississippi and has the
corporate power and authority to own, use, and operate its properties and to
carry on the Business as it is now being conducted.  Seller is duly qualified as
a foreign corporation to do business, and is in good standing, in each
jurisdiction where the character of its properties owned or held under lease or
the nature of its activities makes such qualification necessary, except where
the failure to be so qualified and in good standing will not have a Material
Adverse Effect.

               (b)   The Disclosure Schedule, Section 5.2, sets forth a true and
complete list of the Transferred MissChem Subsidiaries, including the
jurisdiction of incorporation or formation of each such Transferred MissChem
Subsidiary.  Each Transferred MissChem Subsidiary (i) is either a corporation,
partnership, limited liability company or other entity as identified on the
Disclosure Schedule, Section 5.2, duly incorporated or formed, as applicable,
and validly existing under the laws of its jurisdiction of incorporation or
formation, as applicable, (ii) has all necessary corporate, company or
partnership power and authority to own, operate or lease the properties and
assets now owned, operated or leased by it and to carry on its business in all
respects as currently conducted by it and (iii) except where the failure to be
so qualified and in good standing will not have a Material Adverse Effect, is
duly qualified to do business and is in good standing in each jurisdiction where
the character of its properties owned, operated or leased or the nature of its
activities requires such qualification.  Seller has provided to Buyer true and
accurate copies of the Organizational Documents of each Transferred MissChem
Subsidiary.  All of the outstanding Equity Interests of each of the Transferred
MissChem Subsidiaries, all of the Equity Interests of PLN owned by MCTL, and all
of the Equity Interests of LLC owned by Seller are duly and validly issued. 
Except as set forth on the Disclosure Schedule, Section 5.2, all of the
outstanding Equity Interests of each of the Transferred MissChem Subsidiaries
and 50% of the outstanding Equity Interests of each of PLN and LLC are, or will
be at Closing, directly or indirectly, wholly owned by Seller, free and clear of
any Encumbrances, other than Permitted Share Encumbrances, and, if applicable,
are fully paid and nonassessable.  Except as set forth on the Disclosure
Schedule, Section 5.2, there are no preemptive or other rights, options,
warrants or rights of conversion or any other contract relating to any
Transferred MissChem Subsidiary or any of the Equity Interests of PLN owned by
MCTL or the Equity Interests of LLC owned by Seller obligating such Transferred
MissChem Subsidiary or the owners of such Equity Interests, directly or
indirectly, to issue or sell its shares or Equity Interests.  Except as set
forth on the Disclosure Schedule, Section 5.2, Seller has full direct or
indirect voting power over the Equity Interests of the Transferred MissChem
Subsidiaries and 50% of the Equity Interests of each of PLN and LLC, subject to
no proxy, shareholders agreement, voting trust or other agreement relating to
the voting of such Equity Interests.

Section 5.3       Consents and Approvals

.  No consent, approval, authorization of, declaration, filing, or registration
with, any Governmental Authority, is required to be made or obtained by Seller
or any Transferred MissChem Subsidiary in connection with the execution,
delivery, and performance of this Agreement and the consummation of the
transactions contemplated hereby, except (a) for approval by the Bankruptcy
Court via entry of the Sale Order, (b) for the filing of a notification and
report form under the HSR Act or any similar act or law of any applicable
foreign jurisdiction, and the expiration or earlier termination of the
applicable waiting period thereunder, (c) for consents, approvals,
authorizations, declarations, or rulings identified on the Disclosure Schedule,
Section 5.3, and (d) for consents, approvals, authorizations, declarations, or
rulings the failure of which to make or obtain will not have a Material Adverse
Effect.

Section 5.4       No Violations or Transfer Permits. 

                         (a)    Neither the execution, delivery, or performance
of this Agreement by Seller, nor the consummation by Seller of the transactions
contemplated hereby, nor compliance by Seller with any of the provisions hereof
will (i) conflict with or result in any breach of any provisions of the
Organizational Documents of Seller or any Transferred MissChem Subsidiary; (ii)
result in a violation, or breach of, or constitute (with or without due notice
or lapse of time) a default (or give rise to any right of termination,
cancellation, vesting, payment, exercise, acceleration, suspension, or
revocation) under any of the terms, conditions, or provisions of any note, bond,
mortgage, deed of trust, security interest, indenture, license, contract,
agreement, plan, or other instrument or obligation to which Seller or any
Transferred MissChem Subsidiary is a party or by which Seller's or a Transferred
MissChem Subsidiary's properties or assets may be bound or affected; (iii)
violate any order, writ, injunction, decree, statute, rule, or regulation
applicable to Seller or any Transferred MissChem Subsidiary or to Seller's or a
Transferred MissChem Subsidiary's properties or assets; (iv) result in the
creation or imposition of any Encumbrance on any asset of Seller or any
Transferred MissChem Subsidiary; or (v) cause the suspension or revocation of
any Permit, license, governmental authorization, consent, or approval necessary
for Seller or any Transferred MissChem Subsidiary to conduct the Business as
currently conducted, except in the case of clauses (ii), (iii), (iv), and (v)
for violations, breaches, defaults, terminations, cancellations, accelerations,
creations, impositions, suspensions, or revocations that (A) are excused by the
Bankruptcy Court or the applicability of any provision of the Bankruptcy Code or
(B) are set forth on the Disclosure Schedule, Section 5.4.

                         (b)   There are no Permits or Environmental Permits
necessary to transfer the Transferred Shares to Buyer, and no new Permits or
licenses, or amendments to existing Permits and licenses, are required to
continue each Transferred MissChem Subsidiary's lawful operation of the Business
and the assets of the Transferred MissChem Subsidiaries following the Closing in
substantially the same manner as presently operated.

Section 5.5       No Default.  Except as set forth on the Disclosure Schedule,
Section 5.5, no Transferred MissChem Subsidiary is in violation, breach of, or
default under (and no event has occurred that with notice or the lapse of time
would constitute a violation, breach of, or a default under) any term,
condition, or provision of (a) its Organizational Documents, (b) any note, bond,
mortgage, deed of trust, security interest, indenture, license, agreement, plan,
contract, lease, commitment, or other instrument, or obligation to which a
Transferred MissChem Subsidiary is a party or by which any Transferred MissChem
Subsidiary's properties or assets may be bound or affected, (c) any order, writ,
injunction, decree, statute, rule, or regulation applicable to any Transferred
MissChem Subsidiary or to any Transferred MissChem Subsidiary's properties or
assets, or (d) any Permit, license, governmental authorization, consent, or
approval necessary for any Transferred MissChem Subsidiary to conduct the
Business as currently conducted, except in the case of clauses (b), (c) and (d),
for those violations, breaches or defaults that occurred prior to or upon the
commencement of the Bankruptcy Cases and that are excused by the Bankruptcy
Court or the applicability of any provision of the Bankruptcy Code.

Section 5.6       Title to the Transferred Shares and the Off-Take Agreement.

                         (a)   Except as set forth on the Disclosure Schedule,
Section 5.6, Seller owns beneficially and of record all of the Transferred
Shares, free and clear of any and all Encumbrances (including, without
limitation, any and all claims that may arise by reason of the execution,
delivery or performance by Seller of this Agreement) other than Permitted Share
Encumbrances, and, at the Closing, Buyer will acquire good title to all of the
Transferred Shares, free and clear of all Encumbrances (including, without
limitation, any and all claims that may arise by reason of the execution,
delivery or performance by Seller of this Agreement) other than Permitted Share
Encumbrances.

                         (b)  Except as set forth on the Disclosure Schedule,
Section 5.6, the Transferred Shares represent all of the issued and outstanding
Equity Interests in MCHI and fifty percent (50%) of the issued and outstanding
Equity Interests in LLC and there are no outstanding options, warrants or other
rights to purchase any equity interest in MCHI or the Equity Interests in LLC
owned by Seller.

                         (c)    Immediately following the Closing, Buyer will
own all of Seller's rights under the Off-Take Agreement, free and clear of all
Encumbrances, except for those Encumbrances set forth on the Disclosure
Schedule, Section 5.6.

Section 5.7       Tangible Property.  The Transferred MissChem Subsidiaries
neither own nor lease any tangible personal property (including machinery,
equipment, computers, supplies, materials, furniture, furnishings, tools, dies
and vehicles).

Section 5.8       No Assets or Liabilities of the Transferred MissChem
Subsidiaries.  The Transferred MissChem Subsidiaries have no assets or
liabilities other than those set forth on the Financial Statements.

Section 5.9       Litigation.  Except as set forth on the Disclosure Schedule,
Section 5.9, there is no (i) Proceeding pending or, to Seller's Knowledge,
Threatened against Seller or any Transferred MissChem Subsidiary, the outcome of
which could be reasonably expected, individually or in the aggregate, to have a
Material Adverse Effect or (ii) judgment, decree, injunction, or order of any
Governmental Authority or arbitrator outstanding against Seller or any
Transferred MissChem Subsidiary that could reasonably be expected to have a
Material Adverse Effect.

Section 5.10          No Finder's Fee.  Except as set forth in the Disclosure
Schedule, Section 5.10, no Person is entitled to any brokerage, financial
advisory, finder's, or similar fee or commission payable by Seller or any
Transferred Subsidiary in connection with the transactions contemplated by this
Agreement based upon arrangements made by or on behalf of Seller.

Section 5.11          Financial Statements.  The following materials have been
provided to Buyer:  (i) the audited balance sheets of PLN (including the notes
thereto) as of June 30, 2001, June 30, 2002, and June 30, 2003 and the related
audited statements of operations, stockholders' equity, and cash flows of PLN
for the years then ended (the "Audited Statements"), (ii) the unaudited balance
sheets of LLC as of June 30, 2001, June 30, 2002, and June 30, 2003, and the
related unaudited statements of operations for the years then ended, and (iii)
the unaudited balance sheets of the Transferred MissChem Subsidiaries as of June
30, 2003 (the financial information described in clauses (ii) and (iii) of this
sentence being referred to herein as the "Unaudited Statements" and, together
with the Audited Statements, the "Financial Statements").  The Financial
Statements are attached hereto as Disclosure Schedule, Section 5.11.  The
Financial Statements of the Transferred MissChem Subsidiaries have been prepared
from, and are in accordance with, the books and records of the Transferred
MissChem Subsidiaries, and have been prepared in accordance with United States
generally accepted accounting principles ("GAAP") applied on a consistent basis
throughout the periods covered thereby (except as noted therein and except that
the Unaudited Statements may not include footnotes and shall be subject to
nonmaterial recurring year-end adjustments), and fairly present in all material
respects the financial position of the Transferred MissChem Subsidiaries as of
the respective dates thereof.

Section 5.12          Legal Compliance.  Except as disclosed in the Disclosure
Schedule, Section 5.12, (i) the Seller is not in violation of, nor has Seller
been given notice or been charged with any violation of, any Legal Requirements
with respect to the Business except for such violations, notices, or charges
that have not had or will not have, individually or in the aggregate, a Material
Adverse Effect; (ii) none of the Transferred MissChem Subsidiaries is in
violation of, nor has any Transferred MissChem Subsidiary been given notice or
been charged with any violation of, any Legal Requirements except for such
violations, notices, or charges that have not had or will not have, individually
or in the aggregate, a Material Adverse Effect; (iii) no investigation or review
regarding the Business with respect to the Seller by any Governmental Authority
is pending or, to the Knowledge of Seller, Threatened, nor has any Governmental
Authority indicated to Seller or any Transferred MissChem Subsidiary an
intention to conduct the same; and (iv) no investigation or review with respect
to any Transferred MissChem Subsidiary by any Governmental Authority is pending
or, to the Knowledge of Seller, Threatened, nor has any Governmental Authority
indicated to Seller or any Transferred MissChem Subsidiary an intention to
conduct the same.

Section 5.13          Environmental Laws; Permits.  Except as set forth on the
Disclosure Schedule, Section 5.13, (i) the Transferred MissChem Subsidiaries are
in compliance with, and have complied in all respects with, and there are and
have been no violations of, any Environmental Laws related to the assets of the
Transferred MissChem Subsidiaries; (ii) the Transferred MissChem Subsidiaries
possess no Environmental Permits or other Permits; (iii) the Transferred
MissChem Subsidiaries have filed all notices required of the Transferred
MissChem Subsidiaries under all Environmental Laws; (iv) there are no
Environmental Conditions relating to the Transferred MissChem Subsidiaries; and
(v) Seller and the Transferred MissChem Subsidiaries have taken all actions
required under Environmental Laws to satisfy or obtain the approval of a
Governmental Authority as a condition to the consummation of the transactions
contemplated by this Agreement.

Section 5.14          Taxes.

                         (a)    Except as set forth on the Disclosure Schedule,
Section 5.14, the Transferred MissChem Subsidiaries have timely filed with the
appropriate taxing authorities all Tax Returns required to be filed by them and
have timely paid all Taxes owed by them.  All Tax Returns filed by each
Transferred MissChem Subsidiary are correct and complete in all material
respects.  None of the Transferred MissChem Subsidiaries currently is the
beneficiary of any extension of time to file any such Tax Return.

                         (b)   There are no liens for Taxes (other than for
current Taxes not yet due and payable) on the Transferred Shares or the assets
of the Transferred MissChem Subsidiaries.  Except as set forth on the Disclosure
Schedule, Section 5.14, none of the assets of the Transferred MissChem
Subsidiaries or the Transferred Shares is property that is required to be
treated for Tax purposes as being owned by any Person other than Seller or
another Transferred MissChem Subsidiary.

                         (c)    All Taxes that any Transferred MissChem
Subsidiary is required by law to withhold or collect for all periods ending on
or prior to the Closing Date have been withheld or collected, and such
Transferred MissChem Subsidiary has timely paid all such Taxes due any
Governmental Authority.

                         (d)   No Transferred MissChem Subsidiary has received
any written notice from a taxing authority in a jurisdiction where it does not
file Tax Returns that it may be subject to taxation by that jurisdiction.

                         (e)    The transactions contemplated herein are not
subject to the Tax withholding provisions of the Code or of any other Tax
withholding provisions under any Legal Requirement.

                         (f)     Except as set forth on the Disclosure Schedule,
Section 5.14, there are currently no deficiencies for Taxes that have been
claimed, proposed or assessed by any Governmental Authority, there is no audit
or Proceeding, now pending, or to the Knowledge of Seller, in process or
Threatened relating to Taxes of any Transferred MissChem Subsidiary, and no
extension or waiver of a statute of limitations relating to Taxes of any
Transferred MissChem Subsidiary is in effect.

                         (g)    There are no Tax sharing, indemnity, allocation
or similar agreements in effect as between any Transferred MissChem Subsidiary
(or any predecessor thereof) and any other Person.  The Transferred MissChem
Subsidiaries have no contractual obligations to indemnify any other Person with
respect to Taxes.

                         (h)    No Transferred MissChem Subsidiary has, or has
had within the five year period preceding the Closing Date, a United States Real
Property Interest, as defined under Code Section 897.

                         (i)      Except as set forth on the Disclosure
Schedule, Section 5.14, no Transferred MissChem Subsidiary (i) has been engaged
in a United States trade or business for federal income tax purposes; (ii) has
been a passive foreign investment company within the meaning of the Code, (iii)
has consented at any time under any foreign tax provision similar to Code
Section 341(f)(1) to have provisions similar to Code Section 341(f)(2) apply to
any disposition of the Transferred MissChem Subsidiary's assets, (iv) has
agreed, or is required, under any foreign tax provision similar to Code
Section 481(a) to make any adjustment by reason of a change in accounting method
or otherwise; and (iv) has participated in or cooperated with an international
boycott or has been requested to do so in connection with any transaction or
proposed transaction.

                         (j)     Except as set forth on the Disclosure Schedule,
Section 5.14, none of the Transferred MissChem Subsidiaries has an investment in
"United States property" for purposes of Code Section 956.

                         (k)   Other than the Project Agreement (including
amendments executed on December 19, 1995 and June 14, 1996), and the Fiscal
Incentives Order, none of the Transferred MissChem Subsidiaries, Seller, any of
Seller's Affiliates (other than PLN and LLC), or, to Seller's Knowledge, any
other Affiliates of any of the Transferred MissChem Subsidiaries (other than PLN
and LLC) has requested or received any ruling from any Governmental Authority,
or signed any binding agreement with any Governmental Authority (including,
without limitation, any advance pricing agreement), that would impact the amount
of Tax liability of any Transferred MissChem Subsidiary after the Closing Date.

                         (l)      None of the Transferred MissChem Subsidiaries
will be required to recognize for Tax purposes in a Post-Closing Tax Period any
income or gain which would otherwise have been required to be recognized under
the accrual method of accounting in a Pre-Closing Tax Period as a result of
Seller or the Transferred MissChem Subsidiaries making a change in method of
accounting or otherwise deferring the recognition of income or gain to a
Post-Closing Tax Period.

                         (m)  All of the Transferred MissChem Subsidiaries
(other than MCHI) have made valid elections to be treated as pass-through
entities by filing Forms 8832 with the appropriate IRS office.

                         (n)    MCBSRL has maintained valid licenses as an
exempt SRL from its date of organization to the Closing Date.

Section 5.15          Employee Matters.  The Transferred MissChem Subsidiaries
have no employees and have never had any employees.

Section 6.16          Intellectual Property.  The Transferred MissChem
Subsidiaries do not own, license or use any Intellectual Property.

Section 5.17          Contracts.  Except as disclosed on the Disclosure
Schedule, Section 7.12(a) and Disclosure Schedule, Section 5.17, the Transferred
MissChem Subsidiaries are not parties to any Contracts.

Section 5.18          No Changes; Conduct of Business.  Except as set forth in
the Disclosure Schedule, Section 5.18, since June 30, 2003, (i) the operations
and affairs of the Transferred MissChem Subsidiaries have been conducted in the
ordinary course of business, and (ii) there has been no event or change which
has had or could reasonably be expected to have a Material Adverse Effect.

Section 5.19          Books and Records of the Transferred Subsidiaries.  Seller
has provided to Buyer copies of all books and records related to the Transferred
MissChem Subsidiaries.

Section 5.20          Accuracy of Statements.  To Seller's Knowledge, no
representation, warranty or other statement made by Seller to Buyer in this
Agreement regarding any Transferred MissChem Subsidiary, or any statement,
certificate or schedule furnished to Buyer pursuant to this Agreement regarding
any Transferred MissChem Subsidiary, contains any untrue statement of a material
fact or omits to state a material fact necessary to make the statements
contained therein not misleading.  Seller has no Knowledge of any fact that has
specific application to any Transferred MissChem Subsidiary that may have a
Material Adverse Effect that has not been set forth in this Agreement.

ARTICLE VI     REPRESENTATION AND WARRANTIES OF BUYER.  Buyer represents and
warrants to Seller as follows:

Section 6.1       Authorization for Agreement and Consents.  Buyer has all
requisite corporate power and authority to enter into this Agreement and to
perform its obligations hereunder.  The execution, delivery and performance of
this Agreement by Buyer and the consummation of the transactions contemplated
hereby have been duly authorized by all necessary corporate actions of Buyer. 
Subject to Bankruptcy Court approval, this Agreement constitutes, and, when
executed by Buyer, any documents or instruments to be executed and delivered by
Buyer pursuant hereto will constitute, legal, valid and binding obligations of
Buyer enforceable in accordance with their terms.

Section 6.2       Organization.  Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nebraska and has
the corporate power and authority to own, use, and operate its properties and to
carry on its business as it is now being conducted.

Section 6.3       No Violation.  The execution and delivery of this Agreement
and all other agreements, instruments and documents contemplated hereby by Buyer
and the consummation of the transactions contemplated hereby and thereby will
not conflict with or violate or constitute a breach or default under the
Organizational Documents of Buyer or any provision of any mortgage, trust
indenture, lien, lease, agreement, instrument, or court order, judgment or
decree to which Buyer is bound.

Section 6.4       Finder's Fees.  No Person is entitled to any brokerage,
financial advisory, finder's, or similar fee or commission payable in connection
with the transactions contemplated by this Agreement based upon arrangements
made by or on behalf of Buyer.

Section 6.5       No Litigation.  No Proceeding is pending or, to Buyer's
Knowledge, has been Threatened by or against Buyer which would materially and
adversely affect the ability of Buyer to consummate the transaction provided for
in this Agreement.

Section 6.6       No Financing Contingency.  Buyer has cash reserves or
availability under existing credit facilities to pay the Purchase Price in cash
to Seller on the Closing Date without new debt or equity financing.  Buyer's
obligations hereunder are not contingent upon procuring financing for the
transaction contemplated hereunder.

Section 6.7       Informed Purchaser.  An Affiliate of Buyer owns a 50% Equity
Interest in PLN.  An Affiliate of Buyer owns a 50% Equity Interest in LLC.  By
virtue of these ownership interests and Buyer's sophistication in business
matters, Buyer is an informed and sophisticated purchaser.  Buyer has undertaken
such investigation and has evaluated such documents and information as it has
deemed necessary to enable it to make an informed and intelligent decision with
respect to the execution, delivery and performance of this Agreement. 

ARTICLE VII     COVENANTS.

Section 7.1      Seller's Chapter 11 Bankruptcy Case.

                         (a)    This Agreement and the transactions contemplated
hereby are contingent upon the approval and authorization of the Bankruptcy
Court.  Seller shall file a motion (the "Sale Motion") within five (5) Business
Days after the date hereof to seek approval by the Bankruptcy Court of: (1) at a
first hearing, the Auction and Bid Procedures attached hereto as Schedule
7.1(a)(1) and (2) at a second hearing, the sale contemplated hereby (subject
only to said Auction and Bid Procedures).  Seller shall use its Best Efforts to
obtain the entry of the order approving the Auction and Bid Procedures in the
form attached hereto as Schedule 7.1(a)(2) (the "Bid Protection Order") on or
before November 5, 2003.  Seller shall use its Best Efforts to obtain the entry
of the Sale Order in the form attached hereto as Schedule 7.1(a)(3) on or before
December 11, 2003. 

                         (b)   Seller shall provide notice of the Sale Motion to
every Person with an interest in the Transferred Shares and every Person
requested by Buyer, in accordance with the notice provisions of the Bankruptcy
Code, including, without limitation, any applicable state taxing authority. 
Seller shall advise Buyer of any written objections filed with the Bankruptcy
Court to this Agreement.

                         (c)    Upon entry of the Bid Protection Order and the
Sale Order, Seller shall promptly provide Buyer with notice of such entry, and a
copy of such Bid Protection Order or Sale Order, as applicable.

Section 7.2       Access. 

                         (a)    From and after the date of this Agreement until
the Closing Date, Seller shall and shall cause the Transferred MissChem
Subsidiaries to give Buyer and its employees, agents and authorized
representatives reasonable access, during regular business hours and upon
reasonable advance notice, to such employees, records, and assets of or relating
to the Transferred MissChem Subsidiaries, as are necessary to allow Buyer and
its employees, agents and authorized representatives to make such inspections,
to interview or confer with officers, employees, agents and representatives of
the Seller and the Transferred MissChem Subsidiaries Buyer believes are
necessary and appropriate with respect to the assets of the Transferred MissChem
Subsidiaries.  Seller shall have the right to have a representative present at
all times of any such inspections, interviews and examinations conducted at or
on the offices or other facilities or properties of a Transferred MissChem
Subsidiary.  Additionally, all records provided to Buyer pursuant to this
section will be deemed to be "Confidential Information" for purposes of the
Confidentiality Agreement.  Buyer expressly acknowledges that nothing in this
Section 7.2 is intended to give rise to any contingency to Buyer's obligations
to proceed with the transactions contemplated herein.

                         (b)   Buyer hereby consents to Seller, PLN and LLC
giving to any Person that has executed a confidentiality agreement substantially
in the form of the Confidentiality Agreement and any such Person's employees,
agents, and authorized representatives reasonable access, during regular
business hours and upon reasonable advance notice, to such employees, records,
and assets of or relating to PLN and LLC as are necessary to allow such Person
and its employees, agents and authorized representatives to make such
inspections, and to interview or confer with officers, employees, agents and
representatives of PLN and LLC that such Person believes are necessary and
appropriate with respect to PLN and LLC.

Section 7.3       HSR Act.  If filings pursuant to and under the HSR Act or any
similar act or law of any applicable foreign jurisdiction are required in
connection with the consummation of the transactions contemplated by this
Agreement, Seller and Buyer will promptly compile and file (or will cause its
"ultimate parent entity" (as determined for purposes of the HSR Act) to file)
under the HSR Act or such other act or law such information respecting such
party as the HSR Act or such other act or law requires.

Section 7.4       Consents.  Seller shall use Best Efforts to obtain all
approvals, consents, ratifications, waivers, or authorizations if any, of any
Person not a party to this Agreement which are required to (i) transfer the
Transferred Shares, the Off-Take Agreement, the Executory Contracts, the
Shareholders Agreement and the LLC Agreement to Buyer, (ii) continue to vest
title in the assets of the Transferred Subsidiaries in the Transferred
Subsidiaries, or (iii) permit the Transferred Subsidiaries to continue to
operate the Business without a default under, or breach, termination or
acceleration of, any property right, Lease or Contract (collectively, the
"Required Consents").  Buyer shall cooperate with Seller to obtain all Required
Consents, including the provision of a guaranty of performance under the
Off-Take Agreement by Buyer or any of its Affiliates, if required by Eximbank;
provided, however, that Buyer shall only be required to provide such guaranty on
terms at least as favorable to Buyer as the terms on which Buyer provided a
guaranty to Eximbank in connection with the consummation of the transactions
contemplated by the Farmland Agreement.  Seller shall advise Buyer promptly in
writing with respect to any Lease, Contract or other property right which it
knows or has reason to believe will not receive any Required Consent.

Section 7.5       Conduct of the Business Pending Closing.

                         (a)    Subject to any obligations as a debtor or
debtor-in-possession under the Bankruptcy Code, from the date hereof until the
Closing Date, without the prior written consent of Buyer:

                                             (i)     Seller shall cause each
Transferred MissChem Subsidiary not to adopt or propose any change in its
Organizational Documents;

                                             (ii)    Seller shall cause each
Transferred MissChem Subsidiary not to declare, set aside, or pay any dividend,
interest or other distribution with respect to any of its Equity Interests, or
split, combine, or reclassify any of its Equity Interests, or repurchase,
redeem, or otherwise acquire any of its Equity Interests;

                                             (iii)   Seller shall cause each
Transferred MissChem Subsidiary not to merge or consolidate with any other
Person or acquire a material amount of assets of any other Person;

                                             (iv)   Seller shall cause each
Transferred MissChem Subsidiary not to lease, license, or otherwise acquire any
assets;

                                             (v)    Seller shall cause each
Transferred MissChem Subsidiary not to change any method of accounting or
accounting practice used by it, except for any change required by GAAP;

                                             (vi)   Seller shall cause the
Transferred MissChem Subsidiaries not to obtain any rulings or make any
elections with respect to Taxes, or enter into any agreements with any Taxing
Authority;

                                             (vii)   Seller shall cause the
Transferred MissChem Subsidiaries to preserve intact their relationships with
third parties and keep available the services currently provided to them; and

                                             (viii)  Seller shall not and shall
cause the Transferred MissChem Subsidiaries not to agree or commit to do any of
the foregoing.

                         (b)   Seller shall not, and shall use its Best Efforts
to cause the Transferred MissChem Subsidiaries not to, except to the extent
necessary to comply with the requirements of applicable Legal Requirements, (i)
take, agree, or commit to take, any action that would make any representation or
warranty of Seller hereunder inaccurate in any respect at, or as of any time
prior to, the Closing Date, (ii) omit, or agree or commit to omit, to take any
action necessary to prevent any such representation or warranty from being
inaccurate in any respect at, or as of any time prior to, the Closing Date, or
(iii) take, agree, or commit to take, any action that would result in, or is
reasonably likely to result in, any of the conditions set forth in Article IX
not being satisfied.

Section 7.6       Public Announcements.  Buyer, on the one hand, and Seller, on
the other hand, agree that they will not issue any press release or respond to
any press inquiry with respect to this Agreement or the transactions
contemplated hereby without the prior approval of the other party (which
approval will not be unreasonably withheld, conditioned or delayed), except as
may be required by applicable law or the Bankruptcy Court.

Section 7.7       Exclusivity.  From the date of this Agreement through the date
on which the Bid Protection Order has been entered by the Bankruptcy Court, none
of Seller, Seller's Affiliates or any of their respective agents or
representatives shall, directly or indirectly, enter into, solicit or initiate
any discussions or negotiations with, or encourage or respond to any inquiries
or proposals by, or participate in any negotiations with, or provide any
information to, or otherwise cooperate in any other way with, any Person, other
than Buyer and its representatives, concerning any such Person becoming the Lead
Bidder in place of Buyer for the purchase of all or any portion of the
Fertilizer Assets.  Seller agrees that it will immediately cease and cause to be
terminated any existing activities, discussions or negotiations with any Person
(other than Buyer) concerning any such Person becoming the Lead Bidder in place
of Buyer, or the provision by Seller or its Affiliates or any of their
respective representatives of information to any Person (other than Buyer)
regarding any such Person becoming the Lead Bidder in place of Buyer.

Section 7.8       IRS Form 8883.  In the event that Buyer makes a Section 338
Election with respect to the Equity Interests in MCHI, Seller shall timely file
IRS Form 8883 (including any supplemental forms), prepared consistent with
Section 3.2(b) hereof, with the Internal Revenue Service with its federal income
Tax Return for the tax period which includes the Closing Date (or as otherwise
may be required by law).

Section 7.9       Assignment and Assumption.  Seller will take all commercially
reasonable actions necessary to assign to Buyer all of Seller's rights and
obligations under the Off-Take Agreement, the Executory Contracts, the
Shareholders Agreement and the LLC Agreement and Buyer will take all actions
necessary to assume Seller's rights, obligations, and liabilities under the
Off-Take Agreement, the Executory Contracts, the Shareholders Agreement and the
LLC Agreement.

Section 7.10          Termination of Agreements.  Except with respect to the
Off-Take Agreement and the Executory Contracts, Seller shall, and Seller and
Buyer shall cause: (i) each applicable Transferred Subsidiary to, terminate all
agreements between Seller and such Transferred Subsidiary on or prior to the
Closing Date and (ii) any amounts owed by a party pursuant to such agreement
shall be paid by such party on or prior to the Closing Date.  If, at any time
following the Closing, any party to this Agreement becomes aware of any Contract
between Seller and any Transferred Subsidiary, the existence of which was not
known by either party on the Closing Date, Seller shall, or Buyer shall cause
such Transferred Subsidiary to, terminate such Contract, and any amounts owing
under such Contract shall be paid by the applicable party to this Agreement upon
the termination of such Contract. 

Section 7.11          Advances to Transferred Subsidiaries.  Except as otherwise
set forth in this Agreement, immediately prior to the Closing, Seller shall
cause all intercompany advances or loans owed by any of the Transferred
Subsidiaries to Seller or any of its Affiliates (other than another Transferred
Subsidiary) to be deemed discharged by way of capital contribution to such
Transferred Subsidiaries.  This Section 7.11 shall not be interpreted to alter
any right or obligation of PLN under the Off-Take Agreement.

Section 7.12          Recovery of Insurance Proceeds.  Within ten (10) Business
Days of PLN's recovery of proceeds from American Life and General Insurance
Company (Trinidad & Tobago) Limited with respect to the insurance claim which is
the subject of American Life and General Insurance Company (Trinidad & Tobago)
Limited v. Farmland MissChem Limited in the High Court of Justice, H.C.A.  No.
2706 of 2002, Buyer shall pay to Seller, by wire transfer of immediately
available funds to such account as Seller shall designate, one-quarter (1/4) of
the amount of such recovery, net of attorneys fees, costs and expenses related
to such claim or recovery.

Section 7.13          Spare Parts Arrangement.  If, within one (1) year
following the Closing Date, PLN receives any payment pursuant to a Spare Parts
Agreement, then, within ten (10) Business Days of PLN's receipt of such payment,
Buyer shall pay to Seller, by wire transfer of immediately available funds to
such account as Seller shall designate, one-quarter (1/4) of any such payment
received by PLN.

Section 7.14          Mutual Release.  Effective immediately after the Closing,
(i) Buyer, on behalf of itself and the other Buyer Release Parties, generally
releases and forever discharges the Seller Release Parties, and (ii) Seller, on
behalf of itself and the other Seller Release Parties, generally releases and
forever discharges the Buyer Release Parties, in each case, from any and all
claims, complaints, charges, demands, liabilities, suits, damages, losses,
expenses, attorneys' fees, obligations and causes of action, known or unknown,
of any kind and every nature whatsoever, and whether or not accrued or matured,
which any of them may have, under or pursuant to the Shareholders Agreement, the
LLC Agreement or any claims arising from or related to the Farmland Agreement or
assets referenced therein.

Section 7.15          Eximbank Debt.  Notwithstanding anything to the contrary
contained herein, if, as a condition to granting its consent to the transactions
contemplated hereby, Eximbank requires Buyer or any of its Affiliates to provide
(i) a guaranty of performance under the Off-Take Agreement on terms less
favorable than the terms of the guaranty provided to Eximbank in connection with
the consummation of the transactions contemplated by the Farmland Agreement or
(ii) other performance assurance on terms less favorable to Buyer and its
Affiliates than the terms provided to Eximbank in connection with the
consummation of the transactions contemplated by the Farmland Agreement, then,
at Buyer's sole option, on or before five (5) Business Days prior to Closing,
Buyer may deliver notice to Seller requiring that all amounts due and owing with
respect to the Eximbank Debt be paid off at the Closing.  In the event Buyer so
notifies Seller, (i) at the Closing, Buyer shall pay all such amounts, by wire
transfer of immediately available funds, to an account designated by Eximbank,
(ii) Seller shall use its Best Efforts to obtain a release of all Encumbrances
Eximbank may have with respect to the Transferred Shares or the assets of any
Transferred Subsidiary upon Eximbank's receipt of such amounts, and (iii) Seller
shall, and shall cause the Transferred Subsidiaries to, take such other actions
as Buyer may reasonably require to effectuate such pay off and release; provided
that all actions of Seller and its Affiliates contemplated by clauses (ii) and
(iii) of this Section 7.15 shall be at Buyer's sole cost and expense.

Section 7.16          Shareholders Agreement.  If an Auction occurs as set forth
in the Auction and Bid Procedures (as such Auction and Bid Procedures may be
modified with such material changes to the Auction and Bid Procedures as are
satisfactory to Buyer in its sole and absolute discretion and such immaterial
changes as are satisfactory to Buyer in its reasonable discretion; provided that
any change to, or deletion of, Section 10 of the Auction and Bid Procedures
shall be deemed a material change), then for a period of three (3) hours
following Seller's selection (if any) of any offer other than Buyer's offer as
the "Accepted Offer" as set forth in the Auction Bid Procedures, Koch Mineral
Services, LLC ("KMS") shall have the right, pursuant to the Shareholders
Agreement, to match such Accepted Offer.  If such right is not exercised by KMS,
the Accepted Offer previously selected shall be deemed the "Final Accepted
Offer" pursuant to the Auction and Bid Procedures.  If any offer is accepted
after Buyer's Final Accepted Offer in violation of the Auction and Bid
Procedures, KMS shall have the right under the Shareholders Agreement to match
such offer at any time during the 60 days following the acceptance of such
offer.  Notwithstanding anything to the contrary contained herein, the parties
agree that the preceding sentence shall not be deemed a release or waiver by KMS
or any of its Affiliates of any rights, including any right to enforce such
rights, under Article IV of the Shareholders Agreement. 

ARTICLE VIII     TAX MATTERS.

Section 8.1    Sales and Transfer Taxes.  Seller shall be responsible for and
agrees to pay when due all sales, use, value added, documentary, stamp, gross
receipts, transfer, conveyance, excise, real estate recording and other similar
Taxes and fees (collectively, "Transfer Taxes") arising out of the transfer of
the Transferred Shares by Seller and the other transactions contemplated
herein.  Seller shall prepare and timely file all Tax Returns required to be
filed in respect of Transfer Taxes, if any, provided that Buyer shall be
permitted to prepare any such Tax Returns that are the primary responsibility of
Buyer under applicable law.  Buyer's preparation of any such Tax Returns shall
be subject to Seller's approval, which approval shall not be unreasonably
withheld, conditioned or delayed.  Buyer shall reasonably cooperate with Seller
in procuring any available exemptions from any Transfer Taxes and shall
reasonably cooperate in procuring any documentation that may be necessary to
establish any such exemption.

Section 8.2       Cooperation on Tax Matters.  After the Closing, Seller will
cooperate with Buyer, and Buyer will cooperate with Seller, to the extent
necessary in the preparation of all Tax Returns and will provide (or cause to be
provided) any records and other information the other so reasonably requests and
will provide the cooperation of its employees and auditors.  Seller will
reasonably cooperate with Buyer and Buyer will reasonably cooperate with Seller
in connection with any Tax investigation, audit or other Proceeding.  Following
the Closing, Buyer shall control any Tax investigations, audits or other
Proceedings; provided, however, that if such investigations, audits or
Proceedings could reasonably be expected to result in any material liability to
Seller or any of Seller's Affiliates, Seller may participate in such
investigations, audits or other Proceedings.

Section 8.3       Tax Returns.

                         (a)    Seller shall prepare or cause to be prepared and
Buyer shall file or cause to be filed all Tax Returns for the Transferred
MissChem Subsidiaries for all Pre-Closing Tax Periods which are filed after the
Closing Date.  Seller shall permit Buyer to review and comment on each such Tax
Return and shall make such revisions to such Tax Returns as are reasonably
requested by Buyer.

                         (b)   With respect to any Tax Return covering a
Straddle Period with respect to any of the Transferred MissChem Subsidiaries,
Buyer shall cause each such Tax Return to be prepared, and at least thirty (30)
days prior to the due date (including extensions) of such Tax Return shall
furnish a copy of such Tax Return to Seller.  Buyer shall permit Seller to
review and comment on each such Tax Return and shall consider such revisions to
each such Tax Return as reasonably requested by Seller.  Buyer shall timely file
each such Tax Return with the appropriate taxing authority, and, except as
provided in Section 12.4, shall be responsible for the timely payment of all
Taxes due with respect to the period covered by each such Tax Return.

                         (c)    Any Tax Return to be prepared pursuant to the
provisions of Section 8.3(a) or Section 8.3(b) shall be prepared in a manner
consistent with practices followed in prior years with respect to similar Tax
Returns, except for inconsistencies required by changes in law or fact.

Section 8.4       Section 338 Election.  The parties acknowledge that Buyer may,
at Buyer's sole option, make elections under Section 338(g) of the Code and any
similar elections under state, local or foreign law (a "Section 338 Election")
with respect to Buyer's purchase of the Transferred Subsidiaries.  The parties
hereto shall report the transaction consistent with any such Section 338
Election and hereby agree not to take any action that could cause such
Section 338 Election to be invalid, and shall take no position contrary thereto
unless required to do so pursuant to a determination (as defined in
Section 1313(a) of the Code or any similar state, foreign or local tax
provision).

ARTICLE IX     CONDITIONS PRECEDENT TO BUYER'S OBLIGATIONS.

               The obligations of Buyer hereunder are subject to the
satisfaction on or prior to the Closing Date of the conditions set forth below
(compliance with which or the occurrence of which may be waived in whole or in
part in a writing executed by Buyer, unless such a waiver is prohibited by law).

Section 9.1      Representations and Warranties True.  The representations and
warranties made by Seller in this Agreement that are qualified by materiality,
Knowledge, or Material Adverse Effect shall be true and correct in all respects,
and such representations and warranties that are not so qualified shall be true
and correct in all material respects, in each case as of the date of this
Agreement (unless Seller has cured such breach of such representation or
warranty within ten (10) Business Days of Buyer's delivery of notice to Seller
regarding such breach) and as of the Closing Date (except for the representation
and warranty in Section 5.18(ii) which shall be true and correct as of the date
of this Agreement), with the same effect as though such representations and
warranties had been made or given on and as of such dates, and Buyer shall have
received a certificate signed by an officer of Seller as to the satisfaction of
this condition; provided that the condition set forth in this Section 9.1 shall
be deemed to have been satisfied, notwithstanding the terms of this Section 9.1,
if, on the date hereof, Buyer has Knowledge of a breach by Seller of a
representation or warranty made by Seller in this Agreement.

Section 9.2       Compliance with Agreement.  Seller shall have performed and
complied in all material respects with all of its obligations under this
Agreement which are to be performed or complied with by it prior to or on the
Closing Date (including the deliveries contemplated by Section 4.2) and Buyer
shall have received a certificate signed by an officer of Seller as to the
satisfaction of this condition.

Section 9.3       Bankruptcy Court Approval.  (a) Subject to Section 13.1(e),
the Bankruptcy Court shall have entered (i) the Bid Protection Order, with
Auction and Bid Procedures in the form attached hereto as Schedule 7.1(a)(1), or
with such material changes as may be otherwise satisfactory to Buyer in its sole
and absolute discretion or such immaterial changes as may be otherwise
satisfactory to Buyer in its reasonable discretion; provided that a material
change shall be deemed to include, without limitation, any change to, or
deletion of, Section 5 or Section 10 of the Auction and Bid Procedures, and (ii)
the Sale Order, in the form attached hereto as Schedule 7.1(a)(3), or with such
material changes as may be otherwise satisfactory to Buyer in its sole and
absolute discretion or such immaterial changes as may be otherwise satisfactory
to Buyer in its reasonable discretion, and (b) the Sale Order and Bid Protection
Order shall have both become Final Orders.

Section 9.4       HSR Act.  Any waiting period applicable to the consummation of
the transactions contemplated by this Agreement under the HSR Act or any similar
act or law of any applicable foreign jurisdiction shall have expired or been
terminated, and no action shall have been instituted by any Governmental
Authority challenging or seeking to enjoin the consummation of the transactions
contemplated by this Agreement, which action shall not have been withdrawn or
terminated.

Section 9.5       No Order.  No statute, rule, regulation, executive order,
decree, ruling, or preliminary or permanent injunction shall have been enacted,
entered, promulgated, or enforced by any Governmental Authority or arbitrator
that prohibits, restrains, enjoins, or restricts the consummation of the
transactions contemplated by this Agreement that has not been withdrawn or
terminated; and no claim, action, suit, arbitration, inquiry, Proceeding or
investigation (each, an "Action") shall have been commenced by or before any
Governmental Authority or arbitrator against Buyer or Seller, seeking to
restrain or materially and adversely alter the transactions contemplated by this
Agreement; provided, however, that the provisions of this Section 9.5 shall not
apply if Buyer has directly solicited or encouraged any such Action.

Section 9.6       Consents and Approvals.  Seller shall have obtained and
delivered to Buyer any and all Required Consents.

Section 9.7       No Material Adverse Effect.  Since the date of this Agreement,
there shall have been no change in the Business or the assets of the Transferred
Subsidiaries and no other event or occurrence shall have taken place which has
had or could reasonably be expected to have a Material Adverse Effect, which
shall include, without limitation, any event or occurrence which has resulted in
or could reasonably be expected to result in (a) Damages of greater than
$1,000,000, individually or in the aggregate, (b) Lost Profits of greater than
$2,500,000, individually or in the aggregate, arising out of the shut-down of
PLN's facilities or an interruption in production of ammonia at such facility
(except for those shut-downs set forth on Disclosure Schedule, Section 9.7), or
(c) criminal liability to any Person; provided that the condition set forth in
this Section 9.7 shall be deemed to have been satisfied, notwithstanding the
terms of this Section 9.7, if, on the date hereof, Buyer has Knowledge that any
change, event or occurrence described in this Section 9.7 will occur.

Section 9.8       No Casualty Loss.  No Casualty Loss shall have occurred.

Section 9.9       Assignment and Assumption.  Seller shall have delivered to
Buyer one or more assignment agreements executed by Seller assigning to Buyer
all of Seller's rights and obligations arising under the Off-Take Agreement, the
Executory Contracts, the Shareholders Agreement and the LLC Agreement.

Section 9.10          Resignations.  Those directors and officers of the
Transferred Subsidiaries who were nominated by Seller or any of the Transferred
Subsidiaries shall have resigned or have been removed in favor of nominees of
Buyer effective as of the Closing.

Section 9.11          Bank Guaranty Release.  Seller shall have delivered to
Buyer the Bank Guaranty Release.

ARTICLE X     CONDITIONS PRECEDENT TO SELLER'S OBLIGATIONS.

               The obligations of Seller hereunder are subject to the
satisfaction on or prior to the Closing Date of the conditions set forth below
(compliance with which or the occurrence of which may be waived in whole or in
part in a writing executed by Seller, unless such a waiver is prohibited by
law).

Section 10.1  Representations and Warranties True.  The representations and
warranties made by Buyer in this Agreement that are qualified by materiality or
Knowledge shall be true and correct in all respects, and such representations
and warranties that are not so qualified shall be true and correct in all
material respects, in each case as of the date of this Agreement and as of the
Closing Date, with the same effect as though such representations and warranties
had been made or given on and as of such dates, and Seller shall have received a
certificate signed by an officer of Buyer as to the satisfaction of this
condition.

Section 10.2  Compliance with Agreement.  Buyer shall have performed and
complied in all material respects with all of its obligations under this
Agreement which are to be performed or complied with by it prior to or on the
Closing Date, and Seller shall have received a certificate signed by an officer
of Buyer as to the satisfaction of this condition.

Section 10.3  HSR Act.  Any waiting period applicable to the consummation of the
transactions contemplated by this Agreement under the HSR Act or any similar act
or law of any applicable foreign jurisdiction shall have expired or been
terminated, and no action shall have been instituted by any Governmental
Authority challenging or seeking to enjoin the consummation of the transactions
contemplated by this Agreement, which action shall not have been withdrawn or
terminated.

Section 10.4  No Order.  No statute, rule, regulation, executive order, decree,
ruling, or preliminary or permanent injunction shall have been enacted, entered,
promulgated, or enforced by any Governmental Authority or arbitrator that
prohibits, restrains, enjoins, or restricts the consummation of the transactions
contemplated by this Agreement that has not been withdrawn or terminated; and no
Action shall have been commenced by or before any Governmental Authority or
arbitrator against Buyer or Seller, seeking to restrain or materially and
adversely alter the transactions contemplated by this Agreement; provided,
however, that the provisions of this Section 10.4 shall not apply if Seller has
directly solicited or encouraged any such Action.

Section 10.5  Bankruptcy Court Approval.  The Sale Order shall have been entered
by the Bankruptcy Court, and shall have become a Final Order.

Section 10.6  Assignment and Assumption.  Buyer shall have delivered to Seller
an agreement executed by Buyer assuming all of Seller's rights and obligations
under the Off-Take Agreement and the Executory Contracts.

Section 10.7  Bank Guaranty Release.  Seller shall have received the Bank
Guaranty Release.

Section 10.8  Deed of Charge Release.  Seller shall have entered into an
agreement substantially in the form of the Novation and Variation of Deed of
Charge (Shares and Securities) dated May 7, 2003, among Farmland Trinidad
Limited, MCTL, Farmland, Seller, KMS, JP Morgan Chase Bank and PLN (formerly
known as Farmland MissChem Limited) releasing Seller from its obligations under
the Deed of Charge (Shares and Securities) dated as of November 10, 1998.

ARTICLE XI     POST CLOSING.

Section 11.1          Further Assurances.  Each party shall, from time to time
at the reasonable request of the other, and without further consideration,
execute and deliver such other instruments of sale, transfer, conveyance,
assignment, clarification, and termination, and take such other action as the
party making the request may reasonably require to effectuate the intentions of
the parties and the transactions contemplated hereunder and related hereto,
including those required to sell, transfer, convey and assign to, and vest in
Buyer, and to place Buyer in possession of the Transferred Shares, the Off-Take
Agreement, the Executory Contracts, the Shareholders Agreement and the LLC
Agreement.  Seller intends to convey the Transferred Shares, the Off-Take
Agreement, the Executory Contracts, the Shareholders Agreement and the LLC
Agreement at Closing; provided, however, if it is determined after Closing that
any of the Transferred Shares, the Off-Take Agreement, the Executory Contracts,
the Shareholders Agreement or the LLC Agreement were not in fact conveyed to
Buyer, or that the Transferred Shares, the Off-Take Agreement, the Executory
Contracts, the Shareholders Agreement or the LLC Agreement are incorrectly held
in the name of Seller, then each party shall take all such action necessary to
promptly and correctly convey any Transferred Shares, the Off-Take Agreement,
the Executory Contracts, the Shareholders Agreement or the LLC Agreement to
Buyer.  In addition, within twenty (20) days after the Effective Time, Seller
shall use Best Efforts to (a) cause all confidential or proprietary information
(however defined in any confidentiality, non-disclosure, or similar agreement)
related to the Business or the Transferred Subsidiaries to be returned to Seller
or destroyed pursuant to the terms of such agreements or (b) assign all
confidentiality, non-disclosure, or similar agreements related to the Business
or the Transferred Subsidiaries to Buyer.

Section 11.2          Books and Records; Personnel.  Except in the ordinary
course of business of such party regarding its own general records or in
compliance with such party's general record retention policies, until the
seventh anniversary of the Closing Date, Buyer and Seller will maintain all
books and records, including electronic and computerized records, that relate to
the pre-Closing business, operations, assets and properties related to the
Business, and shall give each other party full and complete access during
regular business hours to all such books, records, and personnel to the extent
reasonably required to enable such other party to satisfy its respective
obligations hereunder or under applicable law.  In addition to the foregoing,
neither Seller nor Buyer shall, without ninety (90) days prior written
notification (a "Destruction Notice") to the other, destroy any pre-Closing
books and records, including electronic and computerized records, related to the
Business, unless such destruction is to occur in the ordinary course of business
of the party destroying such books and records, or in compliance with such
party's general record retention policies.  Following receipt of a Destruction
Notice, if Seller or Buyer, as applicable, advises the other party in writing
within such ninety (90) day period, the applicable party will promptly deliver
the applicable books and records to the other.

Section 11.3        Seller's Name.  To the extent trademarks, service marks,
brand names, logos or trade, corporate or business names of Seller or any of
Seller's Affiliates related to the Business ("Business Intellectual Property")
are not included in the assets of the Transferred Subsidiaries, Seller hereby
grants to Buyer a non-exclusive, nontransferable, non-sublicensable (except to
Buyer's Affiliates) license to use the Business Intellectual Property in such
countries as Seller or its Affiliates, as applicable, have rights in such
Business Intellectual Property, solely in connection with Buyer's operation of
the Business, including in connection with the marketing and sale of products
and services of the Business.  Such license shall terminate forty-five (45) days
after the Closing Time.

ARTICLE XII     INDEMNIFICATION.

Section 12.1      Indemnification by Seller.  From and after the Closing, to the
fullest extent permitted by law, Seller shall indemnify, defend and hold Buyer,
any Affiliates of Buyer, and their respective shareholders, partners, officers,
directors, members, representatives, managers, employees, agents and assigns
(each, a "Buyer Indemnified Party") harmless, from and against any and all
Damages incurred by any Buyer Indemnified Party in connection with or arising or
resulting from any one or more of the following:

                         (a)    any misrepresentation or breach of any
representation or warranty, without regard to qualifications as to Knowledge,
materiality or Material Adverse Effect contained in such representations and
warranties (provided that Seller shall under no circumstances be obligated to
indemnify, defend or hold harmless any Buyer Indemnified Party pursuant to this
Section 12.1(a) for any misrepresentation or breach of a representation or
warranty made by Seller in this Agreement if, on the date hereof, Buyer had
Knowledge of such misrepresentation or breach);

                         (b)   any failure by Seller or any Transferred MissChem
Subsidiary to comply with any applicable transfer laws or similar laws, and any
claims against Buyer by creditors of Seller or any Affiliate of Seller (except
with respect to the Assumed Liabilities);

                         (c)    the possession, ownership, use, or operation of
the Transferred Shares or the assets of the Transferred MissChem Subsidiaries
prior to the Closing Time;

                         (d)   all liabilities and obligations of Seller other
than the Assumed Liabilities; and

                         (e)    the enforcement of indemnification rights under
this Section 12.1.

Section 12.2          Indemnification by Buyer.  From and after Closing, and to
the fullest extent permitted by law, Buyer agrees to indemnify, defend and hold
Seller and its Affiliates, shareholders, partners, officers, directors,
managers, representatives, employees, agents and assigns (each, a "Seller
Indemnified Party") harmless, from and against any and all Damages incurred by
any Seller Indemnified Party in connection with or arising or resulting from any
one or more of the following:

                         (a)    any misrepresentation or breach of any
representation or warranty, or nonfulfillment of any covenant or obligation of
Buyer under this Agreement or any misrepresentation in any statement, document
or certificate furnished or to be furnished to Seller pursuant to this
Agreement;

                         (b)   any Environmental Condition at, on or under or
arising or emanating from any of the assets of any Transferred Subsidiary solely
arising from Buyer's or such Transferred Subsidiary's possession, ownership,
use, or operation of the assets of the Transferred Subsidiaries after the
Closing Time, including any loss, property damage, injury to, or death of any
third-party arising therefrom;

                         (c)    solely arising from Buyer's possession,
ownership, use or operation of the Transferred Shares, the Business or the
assets of the Transferred Subsidiaries after the Closing Time (except that Buyer
shall have no duty to indemnify under this Section 12.2(c) with respect to any
Environmental Condition, which is covered exclusively by the provisions of
Section 12.2(b));

                         (d)   the enforcement of indemnification rights under
this Section 12.2; and

                         (e)    the Assumed Liabilities.

Section 12.3          Indemnification Procedures.  If any Buyer Indemnified
Party or Seller Indemnified Party (each, an "Indemnified Party") receives notice
of any claim or the commencement of any Proceeding by any Person other than the
parties to this Agreement or their Affiliates (a "Third Party Claim") with
respect to which another party (each, an "Indemnifying Party") is obligated to
indemnify pursuant to Section 12.1, Section 12.2, or Section 12.4, the
Indemnified Party shall promptly give the Indemnifying Party or Parties written
notice thereof.  Such notice shall describe the claim in reasonable detail and
shall indicate the amount (estimated if necessary) of Damages that has been or
may be sustained by the Indemnified Party in connection therewith.  In the event
of a Third Party Claim, the Indemnified Party shall be entitled to assume and
control the defense of such Third Party Claim and to appoint counsel of the
Indemnified Party's choice at the reasonable expense of the Indemnifying Party
to represent the Indemnified Party in connection with such Third Party Claim. 
The Indemnifying Party shall cooperate with the Indemnified Party and its
counsel and be allowed to participate in such defense and, at the Indemnifying
Party's reasonable expense, make available to the Indemnified Party all
witnesses, records, materials, and information in the Indemnifying Party's
possession or under the Indemnifying Party's control relating thereto as may be
reasonably requested by the Indemnified Party, and in contesting any claim,
demand or Proceeding which the Indemnified Party defends, or, if appropriate and
related to the claim, demand or Proceeding in question, in making any
counterclaim against the Person asserting the Third Party Claim, or any
cross-complaint against any Person.  The Indemnified Party or its counsel shall
keep the Indemnifying Party reasonably and periodically informed as to the
status of the Third Party Claim.  The Indemnified Party shall not, without the
written consent of the Indemnifying Party (which consent shall not be
unreasonably withheld or delayed), settle or compromise any Third Party Claim
if, (i) in connection with the settlement or compromise of such Third Party
Claim, the amount of Damages and other costs of the Indemnified Party, together
with all such Damages for which the Indemnifying Party has already indemnified
the Indemnified Party, will not exceed, in the aggregate, the Indemnification
Holdback, or (ii) the settlement or compromise of such Third Party Claim would
otherwise have a material non-monetary adverse effect on the Indemnifying Party.

Section 12.4      Tax Indemnification.

                         (a)    Following the Closing, Seller shall indemnify,
defend and hold the Buyer Indemnified Parties harmless from (i) any and all
Damages with respect to Taxes of the Transferred Subsidiaries for all
Pre-Closing Tax Periods (provided that Seller shall not be liable for such
Damages with respect to PLN and LLC if, on the date hereof, Buyer has Knowledge
of such Damages, and, to the extent Buyer does not have such Knowledge, Seller
shall only be liable for one-half of such Damages with respect to PLN and LLC)
and (ii) any and all Damages arising out of, resulting from or incident to any
breach by Seller of any representation or warranty in Section 5.14 or
nonfulfillment of any covenant or obligation of Seller in Article VIII, except
to the extent that any such Damages are otherwise indemnified pursuant to the
foregoing clause (i).

                         (b)   Following the Closing, Buyer shall indemnify,
defend and hold the Seller Indemnified Parties harmless from (i) all liability
for Taxes of the Transferred Subsidiaries for all Post-Closing Tax Periods and
(ii) any and all Damages arising out of, resulting from or incident to any
breach by Buyer of any covenant or obligation of Buyer in Article VIII, except
to the extent that any such Damages are otherwise indemnified pursuant to the
foregoing clause (i).

                         (c)    In the case of any Straddle Period:

                                           (i)     real, personal and intangible
property Taxes and any other Taxes levied on a per diem basis ("Per Diem Taxes")
of the Transferred Subsidiaries allocable to a Pre-Closing Tax Period shall be
equal to the amount of such Per Diem Taxes for the entire Straddle Period
multiplied by a fraction, the numerator of which is the number of days during
the Straddle Period that are in the Pre-Closing Tax Period and the denominator
of which is the total number of days in the Straddle Period; and

                                           (ii)    the Taxes of the Transferred
Subsidiaries (other than Per Diem Taxes) for any Pre-Closing Tax Period shall be
computed as if such taxable period ended as of the close of business on the
Closing Date.

                         (d)   Seller's indemnity obligation in respect of Taxes
for a Pre-Closing Tax Period shall be effected by a release from the
Indemnification Holdback Escrow Account of an amount equal to the excess of (i)
any such Taxes for a Pre-Closing Tax Period (as evidenced by any Tax Return
prepared in accordance with Section 8.3(a) or as otherwise indicated in a
written notice prepared by Buyer) which Seller is obligated to pay pursuant to
Section 12.4(a) over (ii) the amount of such Taxes paid by Seller or any of its
Affiliates (other than the Transferred Subsidiaries) at any time plus the amount
of such Taxes paid by the Transferred Subsidiaries on or prior to the Closing
Date.  Seller and Buyer shall cause such excess to be released to Buyer within
ten (10) days after written demand is made by Buyer.  If the amount of any such
Taxes paid by Seller or any of its Affiliates (other than the Transferred
Subsidiaries) at any time plus the amount of such Taxes paid by the Transferred
Subsidiaries on or prior to the Closing Date exceeds the amount of such Taxes
for the Pre-Closing Tax Period which Seller is obligated to pay pursuant to
Section 12.4(a), Buyer shall pay to Seller the amount of such excess within ten
(10) days after the Tax Return with respect to the final liability for such
Taxes is required to be filed with the relevant Governmental Authority.

Section 12.5      Limitations on Indemnification Obligations; Exclusive
Remedies.

                         (a)    The aggregate liability of Seller for all
matters arising out of or related to this Article XII (including, without
limitation, attorney's fees and other expense incurred in connection with the
defense of any claim pursuant to Section 12.3) shall not exceed an amount equal
to the Indemnification Holdback.  The aggregate liability of Buyer for all
matters arising out of or related to this Article XII (including, without
limitation, attorney's fees and other expense incurred in connection with the
defense of any claim pursuant to Section 12.3) shall not exceed an amount equal
to $1,500,000.

                         (b)   Seller will be liable to the Buyer Indemnified
Parties for Damages that are indemnifiable pursuant to this Article XII only to
the extent and in the amount that the aggregate amount of Damages that are
indemnifiable pursuant to this Article XII to all Buyer Indemnified Parties
exceeds $300,000 (at which point the Buyer Indemnified Parties shall be entitled
to indemnification amounts only in excess of such threshold amount).  Buyer will
be liable to the Seller Indemnified Parties for Damages that are indemnifiable
pursuant to this Article XII only to the extent and in the amount that the
aggregate amount of Damages that are indemnifiable pursuant to this Article XII
to all Seller Indemnified Parties exceeds $600,000 (at which point the Seller
Indemnified Parties shall be entitled to indemnification amounts only in excess
of such threshold amount).

                         (c)    No party will have any obligation to indemnify
any Seller Indemnified Party or Buyer Indemnified Party for any incidental,
special or consequential damages.

                         (d)   Buyer shall only be entitled to indemnification
to the extent that Buyer's Damages have not been taken into account in the
Closing Net Working Capital calculation or the calculation of the Remaining
Shipping Prepayment.

                         (e)    To the extent any Damages of an Indemnified
Party are reduced by receipt of payment under insurance policies (such net
payment, a "Reimbursement"), such Reimbursement shall be credited against any
such Damages.  If any Reimbursement is obtained subsequent to payment by an
Indemnifying Party in respect of any Damages, such Reimbursement shall be
promptly paid over to the Indemnifying Party.

                         (f)     Buyer and Seller hereby preserve all remedies
to which they may be entitled arising out of, related to, in connection with or
with respect to this Agreement (i) for equitable relief, including injunctive
relief and, with respect to obligations arising after the Closing, specific
performance, and (ii) in the case of fraud.  Except as provided in the foregoing
sentence, from and after the Closing, (i) the indemnification provided in this
Article XII shall be the sole and exclusive remedy of any party hereto arising
out of, related to, in connection with or with respect to this Agreement,
including without limitation any breaches of covenants, representations or
warranties, and indemnifiable events under this Article XII, and (ii) each of
the parties hereby waives, to the fullest extent it may lawfully do so, any
other rights, causes of action, remedies or Damages that it may have or assert
against the other party in connection with this Agreement and the transactions
contemplated hereby, whether under statutory or common law, any Environmental
Law, or securities, trade regulation or other Legal Requirements.

                         (g)    Seller's liability to Buyer Indemnified Parties
with respect to PLN and LLC (as opposed to matters affecting solely the
Transferred MissChem Subsidiaries) shall be limited to one half of any and all
Damages with respect to PLN and LLC (as opposed to matters affecting solely the
Transferred MissChem Subsidiaries), subject to the other limitations on
indemnification obligations set forth herein.

Section 12.6     Release of Indemnification Holdback for Indemnification
Claims.  Upon the resolution of any claim for Damages by any Buyer Indemnified
Party pursuant to this Article XII, an amount equal to the indemnification
payment, if any, to which such Buyer Indemnified Party is entitled shall be
released to Buyer from the Indemnification Holdback.  On  the date which is six
(6) months after the Closing Date, Buyer and Seller shall promptly cause the
Indemnification Holdback Escrow Agent to pay to Seller by wire transfer an
amount equal to any amounts remaining in the Indemnification Holdback Escrow
Account (including any interest that has been added thereto), less the amount of
Buyer's reasonable estimate of any outstanding claim or claims for Damages
which, as of such date, have not yet been fully and finally resolved; provided,
however, that if the amount of Damages with respect to any such outstanding
claims could reasonably be expected to increase, the amount of Buyer's
reasonable estimate of any such increase shall not be released to Seller from
the Indemnification Holdback Escrow Account until such claims have been fully
and finally resolved.  Any amounts remaining in the Indemnification Holdback
Escrow Account after any indemnification payments contemplated by this
Article XII have been made by Seller to any Buyer Indemnified Party shall be
released to Seller at such time as all claims for Damages have been fully and
finally resolved and all indemnification payments contemplated by this
Article XII have been made by Seller.  For clarity, examples are set forth on
Exhibit C, Examples 12.6.

Section 12.7      Survival.  Claims for Damages arising out of or related to
this Article XII may be made by an Indemnified Party for a period of six (6)
calendar months following the Closing Date; it being understood that in the
event notice of any claim for indemnification under this Article XII shall have
been given before the end of such six (6) calendar month period, the provision
that is the subject of such claim shall survive with respect to such claim and
any related claims, until such time as such claim and any related claims are
fully and finally resolved.

Section 12.8      Treatment of Indemnification Payments.  All indemnification
payments made pursuant to this Article XII shall be treated by the parties as an
adjustment to the Purchase Price unless otherwise required by applicable law.

ARTICLE XIII     TERMINATION, BREAK-UP FEE AND REMEDIES.

Section 13.1          Termination.  This Agreement may be terminated on or prior
to the Closing Date as follows: (a) by Buyer if a material breach of any
provision of this Agreement has been committed by Seller and such material
breach (if and to the extent such breach is capable of being cured by Seller) is
not cured within ten (10) Business Days after Buyer has notified Seller in
writing of Buyer's intention to terminate this Agreement pursuant to this clause
(a) or such breach has not been waived by Buyer (provided that Buyer shall not
be permitted to terminate this Agreement pursuant to this Section 13.1(a) if, on
the date hereof, Buyer has Knowledge of such breach); (b) by Seller if a
material breach of any provision of this Agreement has been committed by Buyer
and such material breach (if and to the extent such breach is capable of being
cured by Buyer) is not cured within ten (10) Business Days after Seller has
notified Buyer in writing of Seller's intention to terminate this Agreement
pursuant to this clause (b) or such breach has not been waived by Seller; (c) by
Buyer if any condition in Article IX has not been satisfied by March 5, 2004 or
if the satisfaction of such a condition by such date is or becomes impossible
(other than through the failure of Buyer to comply with its obligations under
this Agreement), and Buyer has not waived such condition on or before such date;
(d) by Seller if any condition in Article X has not been satisfied by March 5,
2004 or if the satisfaction of such a condition by such date is or becomes
impossible (other than through the failure of Seller to comply with its
obligations under this Agreement), and Seller has not waived such condition on
or before such date; (e) by Buyer (1) within five (5) Business Days after
Buyer's receipt from Seller of a copy of any Bid Protection Order entered by the
Bankruptcy Court, if such Bid Protection Order contains any material change
which is not satisfactory to Buyer in its sole and absolute discretion or any
immaterial change which is not satisfactory to Buyer in its reasonable
discretion; provided that a material change shall be deemed to include, without
limitation, any change to, or deletion of, Section 5 or Section 10 of the
Auction and Bid Procedures; and provided, further, that if Buyer does not notify
Seller that it is exercising its termination right pursuant to this Section
13.1(e)(e)(1) prior to the expiration of such five-Business Day period, then the
condition set forth in Section 9.3(a)(i) shall be deemed to have been waived by
Buyer; and (2) within five (5) Business Days after Buyer's receipt from Seller
of a copy of any Sale Order entered by the Bankruptcy Court, if such Sale Order
contains any material change which is not satisfactory to Buyer in its sole and
absolute discretion or any immaterial change which is not satisfactory to Buyer
in its reasonable discretion; provided, that if Buyer does not notify Seller
that it is exercising its termination right pursuant to this Section
13.1(e)(e)(2) prior to the expiration of such five-Business Day period, then the
condition set forth in Section 9.3(a)(ii) shall be deemed to have been waived by
Buyer; (f) by Buyer if (1) the Bid Protection Order has not been entered by the
Bankruptcy Court by December 18, 2003 or Buyer has not received a copy of the
Bid Protection Order entered by the Bankruptcy Court from Seller on or prior to
such date, or (2)  the Sale Order has not been entered by the Bankruptcy Court
by January 30, 2004 or Buyer has not received a copy of the Sale Order entered
by the Bankruptcy Court from Seller on or prior to such date; (g) by Buyer, by
written or oral notice to Seller at the hearing at which the Bid Protection
Order is being considered, if the Bankruptcy Court announces at such hearing
that (i) it will not approve a Break-Up Fee in an amount equal to or greater
than 3% of the Estimated Purchase Price; or (ii) it will not approve, or will
modify, Section 5 or Section 10 of the Auction and Bid Procedures; or (h) by
Seller upon the consummation of a sale of all or any portion of (A) the
Fertilizer Assets or (B) the Equity Interests of any Person which directly or
indirectly owns all or any portion of the Fertilizer Assets, in either case, to
a Person or Persons other than Buyer pursuant to the Auction; (i) automatically
in the event Seller's Bankruptcy Cases shall be converted from cases under
Chapter 11 to cases under Chapter 7 or dismissed, or any Person shall be granted
relief from the automatic stay with respect to any of the Fertilizer Assets at
any time prior to Closing; or (j) by mutual written consent of the parties
hereto.  In the event of termination by any party as provided above, written
notice shall promptly be given to the other party and, except as otherwise
provided in Section 13.2 below and the Auction and Bid Procedures, each party
shall pay its own expenses incident to the preparation for the consummation of
this Agreement and the transactions contemplated hereby.

Section 13.2      Break-Up Fee.

                         (a)    After approval of the Bid Protection Order by
the Bankruptcy Court, Seller shall comply in all respects with the Auction and
Bid Procedures and the terms of this Agreement with respect to the payment of
the Break-Up Fee.

                         (b)   Seller shall pay the Break-Up Fee to Buyer (i)
within two (2) Business Days after Buyer terminates this Agreement (A) pursuant
to Section 13.1(a) or Section 13.1(c) for the failure to satisfy a condition set
forth in Section 9.1 or Section 9.2 of this Agreement, and the failure to
satisfy such condition was caused, in whole or in part, by Seller's breach of
Section 7.5(b) of this Agreement or (B) pursuant to Sections 13.1(e)(2) or
13.1(f)(2), and the failure of the Sale Order to be so entered or the entry of
the Sale Order with such changes, as applicable, was caused, in whole or in
part, by any direct or indirect action or inaction by Seller, or (ii) upon the
closing of the sale of all or any portion of (1) the Fertilizer Assets or (2)
the Equity Interests of any Person which directly or indirectly owns all or any
portion of the Fertilizer Assets, in each case, to a Person or Persons other
than Buyer.  Notwithstanding the foregoing, in the event Buyer terminates this
Agreement pursuant to Section 13.1(a) or Section 13.1(c), Buyer shall not be
entitled to the Break-Up Fee pursuant to Section 13.2(b)(i)(A) in the event any
breach of Section 7.5(b) giving rise to such termination is cured within thirty
(30) days (the "Initial 30 Day Break-Up Fee Period") after Buyer has notified
Seller in writing of such breach (which Initial 30 Day Break-Up Fee Period shall
include the ten (10) Business Day period contemplated by Section 9.1 and Section
13.1(a), as applicable); provided that Seller shall have an additional thirty
(30) day period (commencing immediately upon the expiration of the Initial 30
Day Break-Up Fee Period) to cure such breach (the "Extended Break-Up Fee Cure
Period") if Seller has worked diligently and in good faith to cure such breach
during the Initial 30 Day Break-Up Fee Period, and such breach could reasonably
be expected to be cured within the Extended Break-Up Fee Cure Period.  In no
event shall the Initial 30 Day Break-Up Fee Period be extended beyond the
Extended Break-Up Fee Cure Period.

Section 13.3      Remedies.

                         (a)    Except as set forth in subsection (b) of this
Section 13.3, if Closing does not occur, then within ten (10) days after
termination of this Agreement, Seller shall cause the Earnest Money Escrow Agent
to release the Earnest Money to Buyer by wire transfer of immediately available
funds to such account as Buyer shall designate in writing; provided, however,
that in the event this Agreement terminates pursuant to Section 13.1(h),
immediately upon such termination, Seller shall cause the Earnest Money Escrow
Agent to release the Earnest Money to Buyer.

                         (b)   If Seller terminates this Agreement pursuant to
Section 13.1(b), (i) Seller shall be entitled to the Earnest Money as liquidated
damages and not as a penalty and Buyer shall cause the Earnest Money Escrow
Agent to release the Earnest Money to Seller by wire transfer of immediately
available funds to such account as Seller shall designate in writing, and (ii)
except in the case of fraud, Seller's right to the Earnest Money shall be its
sole and exclusive remedy for any Damages arising out of or related to this
Agreement or the transactions contemplated hereby.  Upon receipt of the Earnest
Money, Seller hereby waives and releases each Buyer Indemnified Party from any
and all Damages arising out of or related to this Agreement or the transactions
contemplated hereby.

                         (c)    Except in the case of fraud, the Earnest Money
and the Break-Up Fee, if applicable, shall be Buyer's sole and exclusive remedy
for any Damages arising out of or related to this Agreement or the transactions
contemplated hereby, and, upon receipt of the Earnest Money and the Break-Up
Fee, if applicable, Buyer hereby waives and releases each Seller Indemnified
Party from any and all Damages arising out of or related to this Agreement or
the transactions contemplated hereby.

Section 13.4          Survival.  This Article XIII shall survive the termination
of this Agreement.

ARTICLE XIV     MISCELLANEOUS.

Section 14.1          Expenses.  Except as otherwise provided herein and the
Auction and Bid Procedures, each of the parties hereto agrees to be responsible
for its own costs incurred by it incident to the performance of its obligations
hereunder, without right of reimbursement from the other, whether or not the
transactions contemplated by this Agreement shall be consummated, including,
without limitation, those costs incident to the preparation of this Agreement,
and the fees and disbursements of legal counsel, accountants and consultants
employed by the respective parties in connection with the transactions
contemplated by this Agreement.

Section 14.2          Inform of Litigation.  During the period from the date of
this Agreement to the Closing Date, each party will promptly inform the other
party in writing of any litigation commenced or, to the Knowledge of such party,
Threatened against such party in respect of the transactions contemplated by
this Agreement or the Business.

Section 14.3          Assignment.  This Agreement may not be assigned by
operation of law or otherwise by Seller without the prior written consent of
Buyer, except that Seller shall have the right to assign any rights it has under
this Agreement after the Closing as required by any plan of reorganization filed
in the Bankruptcy Cases.  This Agreement may not be assigned by operation of law
or otherwise by Buyer  without the prior written consent of Seller, except that
Buyer may, without prior consent of Seller, transfer or assign by operation of
law or otherwise this Agreement to any Affiliate or subsidiary of Buyer,
provided that in the event Buyer assigns all or a portion of its rights and
obligations under this Agreement, Buyer hereby unconditionally and irrevocably
guarantees to Seller the prompt and full discharge by such subsidiary or
Affiliate of all of Buyer's obligations under this Agreement in accordance with
the terms hereof and Seller shall not be required to pursue any remedies against
such subsidiary or Affiliate hereunder prior to pursuing against Buyer.  Upon
such transfer of rights by Buyer, such entities will have the right to enforce
Buyer's rights under this Agreement, including without limitation the right to
pursue any remedies allowed under the terms of this Agreement against Seller
hereunder.  The parties acknowledge that at the Closing, Seller shall transfer
directly to (i) Caribbean Ammonia Limited, all of Seller's Equity Interests in
PLN, through the sale of all of the issued and outstanding Equity Interests in
MCHI, certain Assumed Liabilities, certain Executory Contracts, and the
Shareholders Agreement, (ii) to Koch Nitrogen International Sárl, the Off-Take
Agreement and certain Assumed Liabilities, and (iii) to Koch Nitrogen
Transportation, Ltd., the Equity Interests in LLC, the LLC Agreement and certain
Assumed Liabilities. 

Section 14.4          Governing Law.  This Agreement shall be governed by and
construed and interpreted in accordance with the laws of the State of New York
applicable to agreements made and to be performed entirely within such state,
including all matters of construction, validity and performance.

Section 14.5          Amendment and Modification.  No amendment, modification,
waiver, replacement, termination, or cancellation of any provision of this
Agreement will be valid, unless the same will be in writing and signed by Buyer
and Seller.

Section 14.6          Notices.  All notices, deliveries, requests, demands and
other communications hereunder shall be made in writing.  Notices and other
deliveries shall be deemed to be duly given if delivered by hand, if mailed by
certified or registered mail with postage prepaid, if delivered by fax (with
confirmation confirmed) or if sent by nationally-recognized overnight courier as
follows:

          If to Seller:

          Mississippi Chemical Corporation

          P.O. Box 388

          Yazoo City, Mississippi 39194

          Attention:  Corporate Secretary

          Fax: (662) 751-2912

          With a copy to:

          Vinson & Elkins L.L.P.

          3700 Trammell Crow Center

          2001 Ross Avenue

          Dallas, Texas 75201-2975

          Attention: Alan J. Bogdanow

          Fax: (214) 220-7716

          With a copy to:

          Phelps Dunbar L.L.P.

          111 East Capitol Street, Suite 600

          Jackson, Mississippi 39201-2122

          Attention: James W. O'Mara

          Fax: (601) 360-9777

          If to Buyer or KMS:

          Koch Nitrogen Company

          4111 East 37th Street North

          Wichita, Kansas 67220

          Attention:  Jeffrey Walker, President

          Fax:  (316) 828-7946

          With a copy to (if applicable to KMS):

           Koch Mineral Services, LLC

          4111 East 37th Street North

          Wichita, Kansas 67220

          Attention:  President

          Fax:  (316) 828-7946

          With a copy to:

          Koch Nitrogen Company

          4111 East 37th Street North

          Wichita, Kansas 67220

          Attention:  Scott R. Flucke, Senior Counsel

          Fax:  (316) 828-3133

          With a copy to:

          Latham & Watkins LLP

          233 South Wacker Drive

          Sears Tower, Suite 5800

          Chicago, Illinois 60606

          Attention:  Josef Athanas and Richard S. Meller

          Fax:     (312) 993-9767

          or to such other addresses as either party may provide to the other in
writing.

Section 14.7          Entire Agreement.  Except for the Confidentiality
Agreement (which shall survive the execution and delivery of this Agreement but
which shall terminate upon the earlier to occur of (a) the Closing and (b) the
date that is one (1) year from the date hereof), this Agreement, together with
the exhibits, the Disclosure Schedule, and the certificates, agreements,
documents, instruments and writings that are delivered pursuant hereto,
constitutes the entire agreement and understanding of Buyer and Seller in
respect of the subject matter hereof and supersedes all prior understandings,
agreements, or representations by or among Buyer and Seller, written or oral, to
the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

Section 14.8          Successors.  This Agreement shall be binding upon and
shall inure to the benefit of each of the parties hereto and to their respective
successors and permitted assigns.  In the event that a Chapter 11 trustee should
be appointed for Seller, or in the event that Seller's Chapter 11 case should be
converted to a case under Chapter 7 (subject to Section 13.1(h)), the
obligations of Seller hereunder shall be binding upon such trustee or successor
Chapter 7 estate.

Section 14.9          Counterparts.  This Agreement may be executed in one or
more counterparts each of which shall be deemed an original but all of which
together shall constitute but one and the same instrument.

Section 14.10      Severability.  The provisions of this Agreement will be
deemed severable and the invalidity or unenforceability of any provision will
not affect the validity or enforceability of the other provisions hereof;
provided that if any provision of this Agreement, as applied to any party or to
any circumstance, is adjudged by a Governmental Authority or arbitrator not to
be enforceable in accordance with its terms, the parties agree that the
Governmental Authority or arbitrator making such determination will have the
power to modify the provision in a manner consistent with its objectives such
that it is enforceable, and/or to delete specific words or phrases, and in its
reduced form, such provision will then be enforceable and will be enforced.

Section 14.11      Headings.  The headings used in this Agreement are for
convenience only and shall not constitute a part of this Agreement.

Section 14.12      Schedules.  All of the exhibits and schedules attached hereto
are incorporated herein and made a part of this Agreement by reference.

Section 14.13      Jurisdiction.  So long as the Bankruptcy Cases are pending,
any Proceeding between the parties hereto relating to this Agreement or to any
agreement, document or instrument delivered pursuant hereto or in connection
with the transactions contemplated hereby, or in any other manner arising out of
or relating to the transactions contemplated by or referenced in this Agreement
shall be commenced and maintained exclusively in the Bankruptcy Court, and the
parties hereto submit themselves unconditionally and irrevocably to the personal
jurisdiction of such court.

                                                         [Signature page
follows]

--------------------------------------------------------------------------------


                   IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be duly executed as of the day and year first above written.

MISSISSIPPI CHEMICAL CORPORATION

Debtor-in-Possession

By:    /s/ Robert E. Jones                                        

Name: Robert E. Jones                                           

Title:   Senior Vice President-Corporate Development   

KOCH NITROGEN COMPANY, as Buyer

By:    /s/ Brock D. Nelson                                      

Name: Brock D. Nelson                                         

Title:   Vice President-Business Development

KOCH MINERAL SERVICES, LLC, solely for

purposes of Section 7.16

By:    /s/ Brock D. Nelson                                      

Name: Brock D. Nelson                                         

Title:   Vice President                                             

--------------------------------------------------------------------------------


 Exhibits

A     [RESERVED]

B-1     Earnest Money Escrow Agreement

B-2     Indemnification Holdback Escrow Agreement

B-3     Adjustment Amount Escrow Agreement

C     Net Working Capital and Closing Debt Amount Methodology and Example
Calculations

D     [RESERVED]

E     Permitted Share Encumbrances

F     Remaining Shipping Prepayment Examples

G     Purchase Price Allocation

Schedules

4.2(a)(iii)     Legal Opinion of in-house counsel to Seller

4.2(a)(iv)     Legal Opinion of outside counsel to Seller Regarding Share
Transfer

4.2(a)(v)     Legal Opinion of outside counsel to Seller Regarding No Consents

4.2(a)(vi)     Assignment and Assumption Agreement

4.2(b)     Legal Opinion of in-house counsel to Buyer

5.0     Disclosure Schedule

7.l(a)(1)     Auction and Bid Procedures

7.1(a)(2)     Bid Protection Order

7.l(a)(3)     Sale Order

7.12(a)     Executory Contracts

9.7     Scheduled Shut-Downs or Interruptions

--------------------------------------------------------------------------------


SCHEDULE 7.1

Auction and Bid Procedures

               The following sets forth the proposed bidding and auction
procedures (the "Auction and Bid Procedures") pursuant to which Mississippi
Chemical Corporation ("Seller") will solicit bids and seek authority to sell the
business operations (the "Fertilizer Business") involving the production,
distribution and sale of nitrogen fertilizer products comprised of (i) 100% of
the Equity Interests in Seller's wholly-owned subsidiary Mississippi Chemical
Holdings, Inc. ("MCHI"), which, in turn, indirectly owns a 50% interest in Point
Lisas Nitrogen Limited ("PLN"), (ii) 50% of the Equity Interests in FMCL Limited
Liability Company ("LLC"), which together with PLN owns certain assets
associated with an anhydrous ammonia production facility in The Republic of
Trinidad and Tobago, and (iii) all of Seller's rights in the Off-Take Agreement
and the Executory Contracts (such Equity Interests and rights in the Off-Take
Agreement and the Executory Contracts collectively referred to hereafter as the
"Fertilizer Assets" and individually referred to hereafter as a "Fertilizer
Asset").

               The Seller has entered into a purchase agreement (the "Purchase
Agreement") with Koch Nitrogen Company  (the "Buyer") for the sale of the
Fertilizer Assets (including the assumption and assignment of certain executory
contracts and unexpired leases) for an Estimated Purchase Price of $126,762,500
(the "Purchase Price").  The Buyer has deposited earnest monies totaling
$4,000,000 (the "Buyer Deposit") with the Earnest Money Escrow Agent for the
benefit of the Seller.

               Capitalized terms used herein and not otherwise defined have the
meanings ascribed to such terms in the Purchase Agreement.

SUBMISSION OF BIDS

               1.     Bids will be received for the Fertilizer Assets as a whole
and may not be submitted solely with respect to a portion of the Fertilizer
Assets or an individual Fertilizer Asset.

               2.     Upon written request to the Seller by any Person
interested in submitting a bid, the Seller shall, upon execution by such Person
of a confidentiality agreement substantially in the form of the confidentiality
agreement executed by the Buyer, and upon delivery of evidence establishing to
the Seller's reasonable satisfaction such Person's financial capability and
intent to timely consummate a transaction in terms of scope and value that is of
interest to the Seller, provide such Person with access to relevant business and
financial information that will enable such Person to evaluate the Fertilizer
Business for the purpose of submitting a competing offer.

               3.     Any Person (other than the Buyer) that would like to
purchase the Fertilizer Assets must submit a bid (a "Competing Bid") prior to
5:00 p.m. on December 2, 2003 (the "Competing Bid Deadline").

               4.     To be a qualified bid considered by the Seller (a
"Qualified Bid"), a Competing Bid shall remain open and irrevocable until the
earlier to occur of (i) the closing of the relevant transaction pursuant to the
Final Accepted Offer (as defined below) or (ii) April 5, 2004 and shall:

                        a)   be made by a Person (i) demonstrating, to the
Seller's sole satisfaction, evidence of committed financing or other ability to
consummate the proposed transaction in a time period acceptable to the Seller
(provided, however, that no bid subject to the procurement of financing or the
finding of such financing shall be a Qualified Bid) and (ii) delivering, to the
Seller's sole satisfaction, an offer that the Seller, in good faith, believes is
reasonably likely to lead to a Final Accepted Offer (as defined below) (a
"Qualified Bidder");

                        b)   be submitted in a writing substantially similar to
the Purchase Agreement (identifying any proposed changes to the Purchase
Agreement), signed by the Qualified Bidder, identifying (i) the bidder and the
members of its investor group, as applicable, (ii) the consideration offered in
such Competing Bid, (iii) financial information regarding the bidder and its
ability to consummate the proposed transaction, and (iv) all terms and
conditions of the Competing Bid.  If such Competing Bid includes non-cash
consideration, the Qualified Bidder must also indicate such Qualified Bidder's
opinion as to such consideration's cash equivalent amount and the methodology
used in deriving such amount;

                        c)   (i) include copies of the Qualified Bidder's draft
responses to Items 1, 2, and 3 of the Notification and Report Form relating to
the approval of the Qualified Bidder's purchase of the Fertilizer Assets by the
Federal Trade Commission and the Department of Justice in accordance with the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, if required to
consummate the transaction (the "HSR Submissions"), (ii) represent that the
Qualified Bidder is prepared to initiate immediately all actions necessary to
obtain all other applicable regulatory approvals for the sale of the Fertilizer
Assets, and (iii)) provide its good faith estimate of the time within which such
approvals will be obtained;

                       d)   be a higher or better offer for the Fertilizer
Assets, and such offer shall not be considered a higher or better offer unless
(i) at a minimum, such Competing Bid provides for aggregate consideration
(including cash and non-cash consideration) to the Seller's estate in an amount
equal to or greater than the sum of (A) $500,000 plus the Purchase Price and (B)
the Break-Up Fee (as defined below) (the "Alternative Minimum Purchase Price")
and (ii) it is not (A) subject to a condition based on the outcome of due
diligence, or similar review, or corporate approval; (B) subject to conditions,
representations or terms unacceptable to the Seller in its sole and absolute
discretion or (C) subject to the bidder receiving any break-up fee, termination
fee, expense reimbursement or similar type of buyer protection payment;
provided, however, that Seller, in its sole and absolute discretion, may add
additional requirements by announcement prior to the Auction (defined below);

                       e)   include an earnest money deposit of no less than the
amount of the Buyer Deposit, in cash or a letter of credit in a form acceptable
to Seller in Seller's sole and absolute discretion (the "Initial Deposit"). The
Seller reserves the right to condition its acceptance of any offer of a
Qualified Bidder other than the Buyer on the provision of an additional deposit
of cash or a letter of credit in a form acceptable to the Seller in the Seller's
sole and absolute discretion (the "Additional Deposit") (the Buyer Deposit, each
Initial Deposit and each Additional Deposit is each sometimes referred to herein
as a "Sale Deposit"); and

                        f)   be submitted on or before the Competing Bid
Deadline by delivering the complete competing offer together with the Initial
Deposit to Robert Jones, Mississippi Chemical Corporation, Owen Cooper
Administration Building, 3622 Highway 49 East, Yazoo City, Mississippi 39194. 
Potential bidders may obtain copies of the Purchase Agreement from Robert B.
Little at Vinson & Elkins L.L.P., 3700 Trammell Crow Center, 2001 Ross Avenue,
Dallas, Texas 75201, (214) 220-7931.  Seller will distribute copies of the
Purchase Agreement to the Creditors' Committee in the Bankruptcy Cases (the
"Creditors' Committee") and Seller's lenders under its pre-bankruptcy credit
facility and its debtor-in-possession financing facility (the "Lenders").

BID PROTECTION

               5.     The Buyer shall be entitled, at the time provided in and
subject to the terms and conditions set forth in the Purchase Agreement, to a
break-up fee in the amount of 3% of the Purchase Price (the "Break-Up Fee").

               6.     The Seller shall pay the Break-Up Fee by wire transfer of
immediately available funds to such account as the Buyer may designate in
writing.

THE AUCTION

               7.     If Competing Bids have been received by the Competing Bid
Deadline, commencing on December 8, 2003, at 1:30 p.m. Central Time, the Seller
shall receive additional bids for the Fertilizer Assets at an Auction (as
defined below).  The Auction shall be organized and conducted by the Seller at
the offices of Phelps Dunbar LLP in Jackson, Mississippi (or such other place
selected by the Seller), on invitation to the Buyer and each Qualified Bidder
(the "Auction").  At least two (2) Business Days prior to the Auction, the
Seller shall deliver copies of all Competing Bids (including all documents
described in Section 4 and the Seller's conversion of non-cash consideration
into cash and the methodology used in deriving such amount) to the Buyer and
each other Qualified Bidder.  Bids will be received at the Auction for the
Fertilizer Assets.  Subsequent overbids in excess of the Alternative Minimum
Purchase Price shall be in an amount of at least $500,000 in excess of the prior
bid.  The Break-Up Fee shall be taken into account in determining the highest or
best bid in each round of bidding.  The only Persons who will be permitted to
bid at the Auction are authorized representatives of the Buyer and each
Qualified Bidder, in each case that are physically present at the Auction.  Each
bid submitted at the Auction must comply with the procedures set forth herein
for Competing Bids and copies of each bid (including the Seller's conversion of
non-cash consideration into cash and the methodology used in deriving such
amount) must be provided to the Buyer and each other Qualified Bidder at the
Auction.  All bids shall be made in the physical presence of the Seller, Buyer
and all other Qualified Bidders.  To facilitate a deliberate and orderly
consideration of the Competing Bids, the Seller may adjourn the Auction at any
time and from time to time and may conduct multiple rounds of bidding.  If no
Competing Bids are received by the Competing Bid Deadline, no Auction will be
held and the Buyer's offer shall be deemed the highest or best bid. 

               8.     The Seller shall not be deemed to have accepted any offer
unless and until such offer and bid and the Seller's acceptance thereof have
been subsequently authorized by separate order of the Bankruptcy Court for the
Southern District of Mississippi (the "Bankruptcy Court").

               9.     The Seller is authorized to conduct the Auction in
accordance with such additional procedures and requirements as the Seller shall
from time to time announce, consistent with these Auction and Bid Procedures.

               10.   At the Auction, after the conclusion of bidding, and
following consultation with the Lenders and the Creditors' Committee, the Seller
shall select the offer that the Seller determines in its sole and absolute
discretion to reflect the highest or best value for the Fertilizer Assets (such
offer, the "Accepted Offer"), taking into account all relevant factors:
including, but not limited to, the terms and conditions of the proposed purchase
agreement; the scope of the proposed transaction; the form and market value of
any non-cash consideration offered; the cost to the Seller's estate of any
proposed contribution to post-petition payables outstanding at closing or to
curing breaches of Executory Contracts that the maker of the Accepted Offer
proposes to take by assignment; the amount of damages resulting from Executory
Contracts that are assumed or rejected; and the likelihood and timing of closing
on such proposed transaction.  If Buyer's offer is not selected as the Accepted
Offer, then immediately upon selection of the Accepted Offer and for a period of
three (3) hours thereafter Koch Mineral Services, LLC ("KMS") shall have the
right, pursuant to the Shareholders Agreement, to match the Accepted Offer.  If
such right is exercised by KMS in accordance with the immediately preceding
sentence, such matching offer shall be deemed Buyer's "Final Accepted Offer",
but if KMS does not so exercise its matching right, the Accepted Offer
previously selected shall be deemed the "Final Accepted Offer".  If any offer is
accepted after the Buyer's Final Accepted Offer in violation of these Auction
and Bid Procedures, KMS shall have the right under the Shareholders Agreement to
match such offer at any time during the sixty (60) day period following the
acceptance of such offer.  In no event shall KMS be required to participate in,
or bid at, the Auction, other than to exercise its right to match at the
conclusion of all bidding.

               11.   At the Auction, at the conclusion of bidding and after the
exercise or expiration of Buyer's matching right, the Seller shall notify the
Person submitting a Final Accepted Offer (the "Successful Offeror") that such
Person's offer has been determined by the Seller to be a Final Accepted Offer. 
One Business Day prior to the Sale Hearing (defined below), (a) the Successful
Offeror, if other than the Buyer, shall deliver any unpaid portion of any
Additional Deposit to the Seller and (b) the Successful Offeror shall complete
and sign all agreements and documents deemed by Seller as necessary to bind the
Successful Offeror to all of the terms and conditions contemplated by the Final
Accepted Offer.  After notification that a Qualified Bidder is a Successful
Offeror, the Initial Deposit of such Successful Offeror shall be nonrefundable
and any Additional Deposit of such Successful Offeror shall be nonrefundable
when paid, except as otherwise set forth in such Successful Offeror's purchase
agreement.

               12.   Each Sale Deposit, plus interest, received by the Seller
shall be maintained in an interest-bearing account and be subject to the
jurisdiction of the Bankruptcy Court.

               13.   The Sale Deposit of the Successful Offeror shall be applied
by the Seller against the purchase price to be paid by the Successful Offeror at
the closing of the transaction approved by the Bankruptcy Court.

               14.   If for any reason a Person submitting a Final Accepted
Offer fails to consummate the acquisition of the Fertilizer Assets, the offeror
of the next highest or best bid for the Fertilizer Assets (as determined by the
Seller, after consultation with the Lenders and the Creditors' Committee) will
automatically be deemed to have submitted a Final Accepted Offer, and the Seller
is authorized to effect the sale of the Fertilizer Assets to such offeror as
soon as is commercially reasonable without further order of the Bankruptcy
Court.  If such failure to consummate the purchase is the result of a breach by
a Person submitting a Final Accepted Offer, any Sale Deposit deposited by such
Person with the Seller shall be forfeited to the Seller, except as otherwise set
forth in such Person's purchase agreement.

               15.   Upon the earlier of (i) the closing of the transaction
pursuant to the Final Accepted Offer, (ii) April 5, 2004 or (iii) as otherwise
set forth in the Purchase Agreement, the Seller shall return to the unsuccessful
Buyer, if applicable, and each unsuccessful Qualified Bidder, the Sale Deposits,
together with any interest paid thereon, submitted by such unsuccessful Buyer or
unsuccessful Qualified Bidders.

               16.   The Auction and Bid Procedures are solely for the benefit
of the Seller and the Buyer, and nothing contained in the Sale Procedures Order
shall create any rights in any other Person or bidder.

               17.   The Bankruptcy Court shall retain jurisdiction to hear and
determine all matters arising from or relating to the implementation of the Sale
Procedures Order.

NOTICE OF AUCTION AND BID PROCEDURES, SALE MOTION AND SALE HEARING

               18.   Within five (5) Business Days after the entry of the Sale
Procedures Order, the Seller shall serve via first-class mail a notice of the
Auction and Bid Procedures, the Sale Motion and the Sale Hearing (defined
below), in such form as the Bankruptcy Court shall approve (the "Sale Notice"),
on the following entities: (i) all Persons that were contacted by the Seller or
its advisors in connection with the marketing and sale process for the
Fertilizer Business; (ii) all other prospective offerors and parties-in-interest
upon written request to the Seller; and (iii) all Persons pursuant to Bankruptcy
Rules 6004(a), 6004(c), 6006(c) and 9014.  Service pursuant to Bankruptcy Rules
6004(a), 6004(c), 6006(c) and 9014 shall be by first-class mail addressed to the
business address of such Persons appearing in the Seller's records
notwithstanding Bankruptcy Rule 9014.  In addition, the Seller shall publish the
Sale Notice (in summary form) in The Wall Street Journal (National Edition) or
another national publication.  Pursuant to Bankruptcy Rule 2002, this service
and publication of the Sale Notice shall constitute good and sufficient notice
of the Auction and Bid Procedures, the Auction, the Sale Procedures Order, the
Sale Motion and the Sale Hearing (and any proceedings to be held thereon) on all
known and unknown creditors and parties-in-interest, including all Persons
entitled to service pursuant to Bankruptcy Rules 6004(a), 6004(c), 6006(c) and
9014.

               19.   Objections, if any, to the Sale Motion shall be in writing,
shall conform to the Bankruptcy Rules and local rules and orders of the
Bankruptcy Court, shall set forth (i) the nature of the objector's claims
against or interests in the Seller's estate, (ii) the basis for the objection,
(iii) the specific grounds therefor, and (iv) all evidence in support of said
objection, and shall be filed and served so as to be received on or before 4:30
p.m. Central Time on December 10, 2003 by (a) each Person on the Master Service
List and (b) counsel for the Buyer.  Any Person objecting to the Sale Motion
that has not complied with the requirements of this paragraph shall not be heard
at the Sale Hearing.  If Buyer or any other Qualified Bidder objects to the
Seller's determination of a Competing Bid as a higher or better bid for the
Fertilizer Assets, the sole and exclusive remedy of such Qualified Bidder shall
be to bid under protest at the Auction and, upon compliance with this paragraph,
have standing at the Sale Hearing to contest the Seller's determination.

               20.   Except as set forth above, nothing otherwise contained in
the Sale Procedures Order shall be deemed to deprive any Person of the right to
object timely to the Sale Motion, all of which rights will be expressly reserved
by the Sale Procedures Order.

SALE HEARING

               21.   The Sale Hearing to consider the relief requested in the
Sale Motion and to consider whether to approve the Final Accepted Offer (the
"Sale Hearing") shall be held before the Bankruptcy Court on December 11, 2003
at 2:30 p.m. Central Time, or at such other time as the Bankruptcy Court may
determine.

               22.   The Seller may extend the deadlines set forth in the Sale
Procedures Order, may recess or adjourn the Auction at any time or from time to
time, and/or may seek adjournment of the Sale Hearing, and/or may adopt and/or
implement such other or additional procedures or requirements consistent with
these Auction and Bid Procedures that in its sole and absolute discretion serve
to further an orderly auction and bid process, all without further notice.  The
Seller shall file with the Bankruptcy Court appropriate notices of adjournment
with respect to any such extension or adjournment.

--------------------------------------------------------------------------------


Schedule 7.1(a)(2)

 

Bid Protection Order

See attached

--------------------------------------------------------------------------------


IN THE UNITED STATES BANKRUPTCY COURT

FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

In re:                                                                 )

 )

MISSISSIPPI CHEMICAL                              )

          CORPORATION, et al.(1)                     )             CASE NO.
03-02984 WEE

                                                                         
)             Chapter 11

                                   Debtors.                         
)             Jointly Administered

____________________________________  )

ORDER APPROVING (1) AUCTION AND BID PROCEDURES, (2) BREAK-UP FEE,
(3) SCHEDULING OF FINAL SALE HEARING and
(4) FORM AND MANNER OF NOTICE

               THIS MATTER came before the Court on the Motion for Orders (1)
Approving (a) Auction and Bid Procedures, (b) Break-Up Fee, (c) Scheduling of
Final Sale Hearing and (d) Form and Manner of Notice; and (2) Authorizing Sale
of Assets Free and Clear of Liens, Claims and Interests and Assumption of
Executory Contracts in Connection Therewith (the "Motion") filed by the Debtors
and Debtors-in-Possession, Mississippi Chemical Corporation, et al.,
 ("Debtors"). The Court in this order (the "Bid Procedures Order") addresses
only that portion of the Motion seeking entry of an order (1) approving (a)
Auction and Bid Procedures, (b) Break-Up Fee, (c) scheduling of a final Sale
Hearing, and (d) form and manner of Notice (the "Procedures"). Approval of the
Procedures has been requested by the Debtors as the means for implementing and
conducting the sale of the Debtors' equity interests in and assumption of
various contracts and liabilities related to certain business operations
involving the production. distribution and sale of nitrogen fertilizer products.

               THE COURT, having considered the Motion and the entire record in
these proceedings to date, the arguments presented by counsel for the various
parties and the premises, hereby finds and concludes as follows:

               1.     The Court has jurisdiction over this matter pursuant to 28
U.S.C. §§ 157 and 1334. Venue in this district is proper pursuant to 28 U.S.C.
§§ 1408 and 1409. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).
The statutory predicates for relief sought herein include 11 U.S.C. §§ 105(a),
363 and 365 and Rules 2002, 6004, 6006 and 9014 of the Federal Rules of
Bankruptcy Procedures (the "Bankruptcy Rules"). All capitalized terms herein
shall have the meaning ascribed thereto in the Sale Agreement (as defined below
and attached to the Motion as Exhibit "A") unless otherwise defined herein.
Furthermore, reference is made to the Sale Agreement as controlling with regard
to all terms of the proposed transactions.

               2.     The Debtors seek to sell (a) 100% of the Equity Interests
in their wholly-owned, non-debtor subsidiary, Mississippi Chemical Holdings,
Inc. ("MCHI"), which, in turn, indirectly owns a 50% interest in Point Lisas
Nitrogen Limited ("PLN"), (b) 50% of the Equity Interests in FMCL Limited
Liability Company ("LLC") which together with PLN owns certain assets associated
with an anhydrous ammonia production facility in The Republic of Trinidad and
Tobago, and (c) Seller's rights in the Anhydrous Ammonia Purchase Agreement
(EX-IM) dated as of October 18, 1996, by and among Koch Nitrogen International
Sàrl, Debtors, and PLN (the "Off-Take Agreement"). The Debtors further seek to
assume and assign certain executory contracts in connection with this
transaction (the "Assumed Contracts," together with the Equity Interests in PLN
and LLC and the Off-Take Agreement, the "Assets") (said sale, assumption and
assignment, together with all other actions contemplated by the Sale Agreement
defined below, collectively the "Sale").

               3.     The Debtors have proceeded diligently toward negotiating
and effecting a successful sale of these Assets, both prior to and after the
filings of voluntary petitions herein.

               4.     The Debtors have entered into a Stock and Asset Purchase
Agreement (the "Sale Agreement") with Koch Nitrogen Company ("Buyer") pursuant
to which they seek to sell their Equity Interests in PLN and LLC to Buyer and to
assign to Buyer or one or more of its affiliates the Executory Contracts, the
Off-Take Agreement, the Shareholders Agreement and the LLC Agreement relating
thereto. The Debtors have filed the Sale Agreement, including all attached
schedules (the "Schedules"), with the Court.

               5.     The Auction and Bid Procedures pursuant to which the
Debtors seek to conduct and effectuate the Sale are fair, reasonable and serve
valid business justifications. The Break-Up Fee is an integral part of the
Auction and Bid Procedures, is also reasonable and supported by valid business
justification and is justly designed to maximize the return to the Debtors'
estates.

               6.     The Debtors have requested in the Motion approval of any
Sale (i) resulting from the conduct of the Auction if Competing Bids have been
received by the Competing Bid Deadline or (ii) to Buyer if no Competing Bids are
received and no Auction occurs, which relief the Court will consider and address
in a separate order as more specifically set forth herein.

               7.     With respect to the Procedures and all matters addressed
in this Order, due and proper notice has been given to all necessary parties.

               8.     The Debtors have good and sufficient business reasons for
approval of the Procedures and have exercised prudent and reasonable business
judgment with respect thereto.

               9.     The Auction and Bid Procedures, including the Break-Up
Fee, constitute a fair and reasonable exercise of the Debtors' business judgment
and are fair, reasonable, were negotiated in good faith and are in the best
interests of the Debtors' estates and all interested parties therein and should
be approved in full.

               10.    Notice of the Sale and of the Auction in the form and
manner requested in the Motion is also fair and reasonable under the
circumstances and sufficient to provide adequate notice to all parties entitled
thereto.

               11.    The Motion, with respect to the Procedures, is well taken
and should therefore be approved.

ACCORDINGLY, IT IS HEREBY ORDERED:

               A.     Pursuant to 11 U.S.C. §§105(a), 363 and 365 and Bankruptcy
Rules 2002, 6004, 6006 and 9014, the Auction and Bid Procedures and the Break-Up
Fee are hereby approved. The proposed form and manner of the Notice of the Sale
and the final Sale Hearing are also hereby approved.

               B.     The Sale shall be conducted, and the Debtors are hereby
fully authorized to conduct the Sale, pursuant to the Auction and Bid Procedures
attached hereto as Exhibit "A" and expressly made a part of this Order.

               C.     The Assets to be sold in accordance with this Order shall
be free and clear of any and all liens, claims and interests, including without
limitation, the Guaranty Agreement, dated as of November 15, 2002, made by MCHI
in favor of the banks under the Amended and Restated Credit Agreement among
Mississippi Chemical Corporation, Harris Trust & Savings Bank, individually and
as Administrative Agent, and the banks from time to time party thereto (the
"MCHI Guaranty"), pursuant to 11 U.S.C. § 363(f).

               D.     To the extent that any objections to the Motion regarding
the Procedures have not been withdrawn or resolved by stipulation prior to the
entry of this Order or are not resolved by the relief granted herein or as
stated on the record of the hearing, all such objections are overruled. Nothing
herein shall prejudice the right of any party to object to the Sale at the Sale
Hearing, and any such timely objection to the Sale shall not be affected by
entry of this order.

               E.     A preliminary hearing on approval of the Sale (i)
resulting from the Auction if Competing Bids are received by the Competing Bid
Deadline or (ii) to Buyer if no Competing Bids are received by the Competing Bid
Deadline, in either case, shall be held on Tuesday, December 16, 2003, at 2:30
p.m. in the Bankruptcy Courtroom, Room 526, James 0. Eastland Courthouse, 245
East Capitol Street, Jackson, Mississippi. If any timely objection is filed to
the Sale, a final hearing on approval of the Sale shall take place on Wednesday,
December 17, 2003, at 9:30 a.m., [and if needed, on Friday, December 19, 2003,
at 9:30 a.m.] in the Bankruptcy Courtroom, Room 526, James 0. Eastland
Courthouse, 245 East Capitol Street, Jackson, Mississippi.

               F.     Within five (5) business days after the entry of this
Order, the Debtors shall serve via first-class mail a notice of the Auction and
Bid Procedures, the Motion and the Sale Hearing, substantially in the form
annexed hereto as Exhibit B (the "Sale Notice"), on the following entities: (i)
all parties that were contacted by the Debtors or its advisors in connection
with the marketing and sale process of the Equity Interests being sold; (ii) all
other prospective offerors and parties in interests upon written request to the
Debtors; and (iii) all parties pursuant to Bankruptcy Rules 6004(a), 6004(c),
6006(c) and 9014. In addition, the Debtors shall publish the Sale Notice (in
summary form) in The Wall Street Journal (National Edition) or another national
publication. Pursuant to Bankruptcy Rule 2002, this service and publication of
the Sale Notice shall constitute good and sufficient notice of the Auction and
Bid Procedures, the Auction, this Order, the Motion and the Sale Hearing (and
any proceedings to be held thereon) on all known and unknown creditors and
parties in interest, including all persons entitled to service pursuant to
Bankruptcy Rules 6004(a), 6004(c), 6006(c) and 9014.

               G.     Any objection to the Sale shall be made in writing, shall
conform to the Bankruptcy Rules and local rules and orders of this Court, shall
set forth (i) the nature of the objector's claims against or interests in
Seller's estate, (ii) the basis for the objection, (iii) the specific grounds
therefor, and (iv) all evidence supporting said objection and shall be filed
with the Clerk of Court (mailing address: P.O. Box 2448, Jackson, MS 39225-2448;
physical address: 200 East Capitol Street, Suite 710, AmSouth Bank Building,
Jackson, MS 39201) so as to be stamped "FILED" by 4:00 p.m. Central Time on
Friday, December 12, 2003, ("Objection Deadline") and served on the following
persons by such Objection Deadline: (a) Counsel for the Debtors, James W. O'Mara
and Douglas C. Noble, Phelps Dunbar LLP, Ill East Capitol, Suite 600, Jackson,
Mississippi 39201 or Post Office Box 23066, Jackson, Mississippi 39225-3066; (b)
Counsel for Harris Bank, James E. Spiotto, Chapman and Cutler, 111 W. Monroe
Street, Chicago, Illinois 60603 and Stephen W. Rosenblatt, Butler, Snow, O'Mara,
Stevens & Cannada, PLLC, Post Office Box 22567, Jackson, MS 39225-2567; (c)
Counsel for Official Unsecured Creditors' Committee, Thomas L. Kent, Orrick,
Herrington & Sutcliffe, 666 Fifth Avenue, New York, New York 10103 and Craig M.
Geno, Harris Geno, P.A., P.O. Box 3919, Jackson, Mississippi 39207-3919; (d)
Office of the United States Trustee, Ronald H. McAlpin, Assistant United States
Trustee, Suite 706, 100 W. Capitol Street, Jackson, Mississippi 39269; and (e)
Counsel for Buyer, Josef S. Athanas, Latham & Watkins LLP, 5800 Sears Tower, 233
5. Wacker Drive, Chicago, IL 60606.

               H.     Any Person objecting to the Sale that has not complied
with the requirements of paragraph G shall not be heard at the Sale Hearing. If
Buyer or any other Qualified Bidder objects to the Debtors' determination of a
Competing Bid as a higher and better bid, the sole and exclusive remedy of such
Qualified Bidder shall be to bid under protest at the Auction and, upon
compliance with paragraph G, have standing at the Sale Hearing to contest the
Debtors' determination.

               I.     Except as set forth above, nothing otherwise contained in
this Order shall be deemed to deprive any party of the right to object timely to
the Sale, all of which rights will be expressly reserved by this Order.

               J.     The Auction and Bid Procedures are solely for the benefit
of the Debtors and the Buyers, and nothing contained in this Order shall create
any rights in any other person or bidder.

               K.     The Court shall retain jurisdiction to hear and determine
all matters arising from or relating to the implementation of this Order.

SO ORDERED this the      day of____________     , 2003

 

_____________________________________
EDWARD ELLINGTON
United States Bankruptcy Judge

APPROVED:

 

__________________________________

Attorney for Debtors

 

__________________________________

Attorney for Official Committee for

Unsecured Creditors

 

__________________________________

Attorney for Harris Trust and Savings Bank

--------------------------------------------------------------------------------


Schedule 7.1(a)(3)

Sale Order

See attached

--------------------------------------------------------------------------------


IN THE UNITED STATES BANKRUPTCY COURT

FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

In re:                                                                  )

  )

MISSISSIPPI CHEMICAL                               )

     CORPORATION, et al.(1)                          )              CASE NO.
03-02984 WEE

                                                                         
)              Chapter 11

                                   Debtors.                         
)              Jointly Administered

___________________________________    )

ORDER AUTHORIZING SALE OF ASSETS FREE AND CLEAR OF LIENS, CLAIMS AND INTERESTS
and ASSUMPTION AND ASSIGNMENT OF
EXECUTORY CONTRACTS IN CONNECTION THEREWITH

               THIS CAUSE came before the Court pursuant to the Motion for
Orders (1) Approving (a) Auction and Bid Procedures for Sale of Assets, (b)
Break-Up Fee, (c) Scheduling of Final Sale Hearing, and (d) Form and Manner of
Notice of Sale Hearing; and (2) Authorizing Sale of Assets Free and Clear of
Liens, Claims and Interests and Assumption and Assignment of Executory Contracts
in Connection Therewith (the "Motion") filed herein by the Debtors and
Debtors-in-Possession, Mississippi Chemical Corporation, et al., ("Debtors") on
October ___, 2003.  The Court has reviewed and considered the Motion and the
entire record in this matter, including all of the arguments presented by
counsel for the various parties, makes the following findings of fact and
conclusions of law.

FINDINGS OF FACT

               THE COURT hereby finds as follows:

               1.    The findings and conclusions set forth herein constitute
the Court's findings of fact and conclusions of law pursuant to Rule 7052 of the
Federal Rules of Bankruptcy Procedure (the "Bankruptcy Rules"), made applicable
to this proceeding pursuant to Bankruptcy Rule 9014.

               2.     To the extent that any of the following findings of fact
constitute conclusions of law, they are adopted as such.

               3.     All capitalized terms herein shall have the meaning
ascribed thereto in the Sale Agreement unless otherwise defined in this Order.

               4.     The Debtors seek in the Motion authority to sell (A) 100%
of the Equity Interests in their wholly-owned, non-debtor subsidiary,
Mississippi Chemical Holdings, Inc. ("MCHI"), which, in turn, indirectly owns a
50% interest in Point Lisas Nitrogen Limited ("PLN"), (B) 50% of the Equity
Interests in FMCL Limited Liability Company ("LLC") and (c) Debtor's rights in
the Anhydrous Ammonia Purchase Agreement (EX-IM) dated as of October 18, 1996,
by and among Koch Nitrogen International Sàrl, Debtors, and PLN (the "Off-Take
Agreement")(collectively, with certain executory contracts to be assigned
therewith, the "Assets").  PLN and LLC own certain assets associated with
production and distribution of anhydrous ammonia through facilities in The
Republic of Trinidad and Tobago.

               5.     MCHI executed the Guaranty Agreement (the "MCHI
Guaranty"), dated as of November 15, 2002, made by MCHI in favor of the banks
under the Amended and Restated Credit Agreement (the "Pre-Petition Credit
Facility") among Mississippi Chemical Corporation, Harris Trust & Savings Bank,
individually and as Administrative Agent, and the banks from time to time party
thereto (the "Pre-Petition Lenders").  Pursuant to the terms of the Pre-Petition
Credit Facility, the Debtors agreed to remit to the Pre-Petition Lenders all
proceeds generated from any sale or disposition of the Assets; accordingly, all
net cash proceeds of the Sale are to be paid to the Pre-Petition Lenders at
closing.

               6.     The Debtors are also required under their Post-Petition
Credit Agreement among Mississippi Chemical Corporation and the Banks Thereto
and Harris Trust and Savings Bank, as Agent dated as of May 16, 2003, as amended
(the "Post-Petition Credit Agreement", and the Banks party thereto, collectively
the "DIP Lenders") to consummate certain Liquidity Events (as defined in the
Post-Petition Credit Agreement) and to effectuate reductions of the indebtedness
owed to the Pre-Petition Lenders therefrom.  The Court approved the
Post-Petition Credit Agreement, as amended, pursuant to entry herein of the
Final Financing Order Authorizing (1) Borrowing with Priority Over
Administrative Expenses and Secured by Liens on Property of the Estates Pursuant
to Section 364(c) and Section 364(d) of the Bankruptcy Code, (2) the Debtors'
Use of Cash Collateral and Granting Adequate Protection Therefor Pursuant to
Sections 361 and 363 of the Bankruptcy Code, and (3) Modifying the Automatic
Stay on October 2, 2003 (the "DIP Order").  Thus, the proposed Sale and the
Liquidity Event resulting therefrom is a necessary step for the Debtors to
comply with the terms of the Post-Petition Credit Agreement and the DIP Order.

               7.     The Debtors have proceeded diligently toward a successful
sale of the Assets.

               8.     As a result, Mississippi Chemical Corporation ("Seller")
has entered into a Stock and Asset Purchase Agreement (the "Sale Agreement")
with Koch Nitrogen Company ("Buyer") for (a) the sale of the Assets, (b) the
assignment to Buyer or one or more of its affiliates of the Executory Contracts,
the Off-Take Agreement, the Shareholders Agreement and the LLC Agreement
relating thereto and the assumption of certain specified liabilities for an
Estimated Purchase Price of $126,762,500 (the sale, assumption and assignment,
together with all other contemplated actions in the Sale Agreement, are referred
to collectively as the "Sale").  The Buyer has deposited earnest monies totaling
$4,000,000 (the "Buyer Deposit") with the Earnest Money Escrow Agent for the
benefit of the Seller.

               9.     The Court entered its Order Approving (1) Auction and Bid
Procedures, (2) Break-Up Fee, (3) Scheduling of Final Sale Hearing and (4) Form
and Manner of Notice (the "Bid Procedures Order") on ______, 2003 granting that
portion of the Motion seeking approval of the procedures by which the Debtors
were to conduct the sale and approving the same in full.

               10.    On _____________, 2003, the Debtors served a notice (the
"Sale Notice") of the Auction and Bid Procedures, the Motion and the hearing on
the Sale (the "Sale Hearing") in accordance with the Bid Procedures Order and in
compliance with Bankruptcy Rules 6004(a), 6004(c), 6006(c) and 9014.  Pursuant
to Bankruptcy Rule 2002, said service and publication of the Sale Notice
constitutes good and sufficient notice of the Auction and Bid Procedures, the
Auction, this Order, the Motion and the Sale Hearing (and any proceedings to be
held thereon) on all known and unknown creditors and parties in interest,
including all Persons entitled to service pursuant to Bankruptcy Rules 6004(a),
6004(c), 6006(c) and 9014 and no other or further notice of the Motion or the
Sale Hearing need be given.

               11.    The contracts to be assumed by the Debtors and assigned to
Buyer at Closing pursuant to the Sale Agreement, including, without limitation,
the Off-Take Agreement (the "Assumed Contracts") constitute executory contracts.

               12.    The Cure Amounts, if any, arising from the Assumed
Contracts, as set forth on Exhibit A hereto, are the true and correct amounts
necessary to cure any existing defaults under the Assumed Contracts.  Buyer has
furnished adequate assurance of future performance under the Assumed Contracts.

               13.    The Debtors have marketed the Assets and conducted the
sale process in accordance with the Auction and Bid Procedures and the Bid
Procedures Order.  Creditors, parties-in-interest and other entities have been
afforded a reasonable opportunity to bid for the Assets.

               14.    The Sale Agreement and the transactions related thereto
were negotiated and have been and are undertaken by the Debtors and the Buyer at
arm's length, without collusion and in good faith within the meaning of Section
363(m) of the Bankruptcy Code.  The entire sale process was conducted in good
faith within the meaning of Section 363(m) of the Bankruptcy Code.  As a result
of the foregoing, the Debtors and the Buyer are entitled to the protections of
Section 363(m) of the Bankruptcy Code.

               15.    Sound business reasons exist for the Debtors' immediate
sale of the Assets pursuant to the Sale Agreement.  Entry into the Sale
Agreement and consummation of the transactions contemplated thereby constitute
the exercise by the Debtors of sound business judgment, and such acts are in the
best interests of the Debtors, their estates, creditors and equity holders.  The
Court finds that the Debtors have articulated good and sufficient business
reasons justifying the sale of the Assets (including the assumption and
assignment of the Assumed Contracts) pursuant to Sections 105, 363 and 365 of
the Bankruptcy Code.  Such business reasons include, but are not limited to,
(a) the need to monetize the Assets to address the ongoing and continued
liquidity needs; (b) the Sale Agreement constitutes the highest or best offer
for the Assets; (c) the Sale Agreement and the Closing will present the best
opportunity to realize the value of the Assets on an immediate basis; and
(d) the transactions taking place are necessary to permit the Debtors a
reasonable opportunity to formulate a successful and feasible plan of
reorganization.

               16.    The Debtors have full corporate power and authority to
execute the Sale Agreement and all other documents contemplated thereby, and the
sale of the Assets (including the assumption and assignment of the Assumed
Contracts) has been duly and validly authorized by all necessary corporate power
and authority necessary to consummate the transactions contemplated by the Sale
Agreement.  No consents or approvals, other than those expressly provided for in
the Sale Agreement, are required for the Debtors to consummate the sale of the
Assets or the assumption and assignment of the Assumed Contracts.

               17.    The consideration to be realized by the Debtors pursuant
to the Sale Agreement is fair and constitutes reasonably equivalent value for
the Assets.  The Purchase Price under the Sale Agreement is fair and reasonable
and is sufficient value for the Assets.

               18.    The Buyer would not have entered into the Sale Agreement
and would not consummate the transactions contemplated thereby if the sale of
the Assets and the assignment of the Assumed Contracts were not free and clear
of all interests, liens, claims and encumbrances (other than those expressly
assumed in the Sale Agreement), which would materially and adversely impact the
Debtors' estates and would yield substantially less value for the Debtors'
estates.

               19.    The Court has taken into account both the consideration to
be realized directly by the Debtors and the indirect benefit of such sale for
other parties in interest. Considering all of the circumstances, the
transactions contemplated by the Sale Agreement are in the best interests of the
Debtors and their estates, creditors and other parties in interest and should,
therefore, be approved in all respects.

CONCLUSIONS OF LAW

               THE COURT hereby concludes as follows:

               20.    To the extent that any of the following conclusions of law
constitute findings of fact, they are adopted as such.  [The Court incorporates
by reference as if fully set forth herein the findings of fact and conclusions
of law set forth on the record of the Sale Hearing.]

               21.    This Court has jurisdiction over this matter pursuant to
28 U.S.C. §§ 157 and 1334.  Venue in this district is proper pursuant to 28
U.S.C. §§ 1408 and 1409.  This is a core proceeding pursuant to 28 U.S.C. §
157(b)(2).  The statutory predicates for the relief granted herein include 11
U.S.C. §§ 105(a), 363, 365 1146(c) and Bankruptcy Rules 2002, 6004, 6006 and
9014.

               22.    The Debtors may sell the Assets and assign the Assumed
Contracts free and clear of all interests, liens, claims and encumbrances,
including the MCHI Guaranty (as defined in the Motion), because in each case all
requirements of Section 363(b) and (f) of the Bankruptcy Code and any other
applicable law relating to the sale of the Assets contemplated by the Sale
Agreement (including the assumption and assignment of the Assumed Contracts)
have been satisfied.  Those parties asserting liens on or other interests in the
Assets who did not object to the sale of the Assets, or who have withdrawn their
objections, are deemed to have consented pursuant to Section 363(f)(2) of the
Bankruptcy Code.  Those parties asserting liens on or other interests in the
Assets who did object to the sale of the Assets and have not withdrawn such
objections fall within one or more other subsections of Section 363(f) of the
Bankruptcy Code and are adequately protected by having their liens and claims,
if any, attach to the proceeds of the sale of the Assets (the "Sale Proceeds")
ultimately attributable to the property against or in which they assert a lien
or interest.

               23.    The transactions reflected in the Sale Agreement represent
the highest or best offer received by the Debtors for the Assets.  As authorized
under Section 363 of the Bankruptcy Code, the Debtors have determined in their
best business judgment that the Buyer's offer is the highest or best offer.

               24.    The transactions contemplated by the Sale Agreement have
been bargained for and are undertaken at arm's length, without collusion, and in
good faith as that term is used in Section 363(m) of the Bankruptcy Code.  The
Buyer and the Debtors have not engaged in any conduct that would cause or permit
the Sale Agreement to be avoided pursuant to Section 363(n) of the Bankruptcy
Code.  In the absence of a stay pending appeal, if the Buyer elects to
consummate the Sale Agreement at any time after the entry of this Order, the
Buyer shall be entitled to the protections of Section 363(m) of the Bankruptcy
Code if this Order or any authorization contained herein is reversed or modified
on appeal.

               25.    The Assets all constitute property of the Debtors'
estates.  Subject to and conditioned upon the occurrence of the Closing, the
sale of the Assets by the Debtors to the Buyer shall, effective as of the
Closing, (a) constitute a legal, valid and effective transfer of the Assets,
(b) vest the Buyer with all right, title and interest (including common law
right) of the Debtors in and to the Assets (including, but not limited to,
intangible property), free and clear of all liens (except as otherwise expressly
assumed under the Sale Agreement), claims, interests and encumbrances pursuant
to Section 363(f) of the Bankruptcy Code, known or unknown, fixed, liquidated,
contingent or otherwise held by parties, including but not limited to any of the
Debtors' creditors, equity holders, vendors, suppliers, employees or lessors,
any governmental, tax or regulatory authorities, and any other person that is
the holder of one of any such liens, claims, interests or encumbrances
(collectively, the "Claimants") and (c) constitute transfers for reasonably
equivalent value and fair consideration under the Bankruptcy Code and applicable
state law fraudulent conveyance or fraudulent transfer laws.

               26.    Subject to the procedures set forth below, all
requirements of Section 365 of the Bankruptcy Code, and any other applicable law
relating to the assumption and assignment of the Assumed Contracts contemplated
by the Sale Agreement, have been satisfied.

               27.    Any payments to be paid to the Buyer pursuant to the Sale
Agreement constitute administrative expenses under Sections 503(b) and 507(a)(1)
of the Bankruptcy Code and shall be immediately payable if and when such
obligations of the Debtors arise under the Sale Agreement without any further
order of the Court.

               28.    The transactions contemplated by the Sale Agreement are
determined to be under or in contemplation of the Debtors' filing of a plan of
reorganization, and the sale and transfer of the Assets is deemed to be under or
in contemplation of a plan solely for purposes of obtaining §1146 tax relief.

               29.    All provisions of this Order are nonseverable and mutually
dependent.

               ACCORDINGLY, IT IS HEREBY ORDERED AS FOLLOWS:

               A.     The relief requested in the Motion is granted in all
respects, and the Sale Agreement and the transactions contemplated thereby are
approved in all respects.

               B.      To the extent that any objections to the Motion have not
been withdrawn or resolved by stipulation prior to the entry of this Order or
are not resolved by the relief granted herein or as stated on the record of the
Sale Hearing, all such objections are overruled.

               C.     The terms and conditions of the Sale Agreement are
approved and the sale of the Assets is authorized under Sections 105 and 363(b)
of the Bankruptcy Code, and the Debtors are hereby directed to effectuate the
terms thereof.

               D.     The sale of the Assets to the Buyer shall be free and
clear of all right, title and interest (including common law right) of the
Debtors (and any other party) in and to the Assets (including, but not limited
to, intangible property).  Title to the Assets shall be immediately vested in
the Buyer as of the Closing, free and clear of all liens (except as otherwise
expressly assumed under the Sale Agreement), claims, interests and encumbrances
pursuant to Section 363(f) of the Bankruptcy Code, known or unknown, choate or
inchoate, fixed, liquidated, contingent or otherwise held by any Claimants,
including without limitation all liabilities, debts, claims, liens, pledges,
offsets, set-offs, recoupments and charges, employment-related claims, payroll
taxes and successor, transferee, antitrust, product, environmental, tax and
other liabilities.  The Buyer shall not be liable in any way (as a successor
entity or otherwise) for any claims that any of the Claimants or any other third
party may have against the Debtors and the Assets, with the exclusive and
limited exception that the Buyer shall be liable for any liabilities expressly
assumed by the Buyer pursuant to the Sale Agreement (collectively, the "Assumed
Liabilities").  All Claimants and any other third parties are hereby permanently
enjoined from asserting or prosecuting any claims (whether legal or equitable,
secured or unsecured, matured or unmatured, contingent or non-contingent, senior
or subordinated) against the Buyer, the Buyer's affiliates arising under or out
of, in connection with, or in any way relating to the Debtors, the Assets, the
possession, use, ownership or operation of the Assets prior to closing, or the
transfer of the Assets to the Buyer, other than the Assumed Liabilities.  Any
and all alleged liens, claims and encumbrances on such Assets, including those
asserted by the Claimants or any of the Debtors' other secured lenders and
secured creditors, shall be transferred, affixed, and attached to the Sale
Proceeds with the same validity, priority, force, and effect as such liens had
upon the Assets immediately prior to the Closing.

               E.     Neither the purchase of the Assets, the assumption of the
Assumed Liabilities, nor the subsequent operation of any businesses relating to
the Assets previously operated by the Debtors shall cause the Buyer to be deemed
a successor in any respect to the Debtors or any one of them.  The Buyer is not
a successor in interest to the Debtors and shall not have any successor or
transferee liability for liabilities of the Debtors (whether under federal or
state law or otherwise) as a result of the sale of the Assets.  The Buyer shall
not be deemed a joint employer, co-employer or successor employer with the
Debtors and shall have no obligation to pay wages, severance pay, WARN Act
claims, benefits or any other payment to employees of the Debtors except as
expressly set forth in the Sale Agreement.  By entering into the Sale Agreement,
the Buyer has not assumed or otherwise become obligated for any of the Debtors'
liabilities other than as set forth in the Sale Agreement.  The Buyer shall not
have successor or transferee liability or otherwise be liable in any way for any
liabilities related to assets specifically excluded pursuant to the Sale
Agreement (whether by contract, state law or otherwise).

               F.     The Buyer is hereby granted and is entitled to the
protections provided to a good-faith purchaser under Section 363(m) of the
Bankruptcy Code, including, without limitation, with respect to the transfer of
any Assumed Contracts pursuant to Section 365 of the Bankruptcy Code and this
Order.

               G.     The Debtors and each other person having duties or
responsibilities under the Sale Agreement or any related agreements or this
Order (and their respective directors, officers, partners, members, agents,
representatives and attorneys) are authorized and empowered (a) to carry out all
of the provisions of the Sale Agreement and other related agreements; (b) to
issue, execute, deliver, file and record, as appropriate, the documents
evidencing and consummating the Sale Agreement and other related agreements;
(c) to take any and all actions contemplated by the Sale Agreement, other
related agreements and this Order; and (d) to perform such other acts and
execute and deliver such other documents as are consistent with and necessary or
appropriate to implement, effectuate and consummate the intent of the parties
entering into the Sale Agreement and other related agreements to sell, assign
and transfer from the Debtors to the Buyer the Assets and the Assumed Contracts,
including making any non-material modifications, amendments or corrections of
those agreements that may be required so that they more fully reflect such
intent, this Order and the transactions contemplated thereby and hereby, all
without further application to, or order of, the Court or further action by the
respective directors, stockholders, partners or members of such entities. 
Without limiting the generality of the foregoing, this Order shall constitute
all approvals and consents, if any, required by the laws of the states of
incorporation of the Debtors and all other applicable business corporation,
trust and other laws of the applicable governmental units with respect to the
implementation and consummation of the Sale Agreement, other related agreements
and this Order and the transactions contemplated thereby and hereby.

               H.     All entities in possession of some or all of the Assets at
the Closing are directed to surrender possession of such Assets to the Buyer at
Closing.  Except as specifically set forth in the Sale Agreement, following the
Closing, no holder of any interests, liens, claims or encumbrances in or against
the Assets or the Debtors shall interfere with the Buyer's title to or use and
enjoyment of the Assets based on or related to such interests, liens, claims or
encumbrances or any actions that the Debtors may have taken or may take in their
chapter 11 cases.

               I.     The transfer of the Assets to the Buyer does not and will
not subject the Debtors or the Buyer, its affiliates or their designees to any
liability for any transfer, stamp, sales, use or similar tax or any so-called
"bulk sale" law in all necessary jurisdictions related to the sale and transfer
of the Assets to the Buyer, to the fullest extent permitted by Section 1146(c)
of the Bankruptcy Code. All filing officers shall be, and they hereby are,
directed to accept for recording or filing, and to record or file those
documents by which the Assets will be assigned and conveyed that are intended to
be recorded or filed and that are presented to them for recording or filing,
immediately upon presentation thereof, without payment of such taxes, and all
recording officers are hereby directed to comply with the provisions of this
Order.

               J.     The Sale Proceeds shall be paid by the Buyer to the
Debtors at the Closing or otherwise as provided in the Sale Agreement.  Upon
receipt of the Sale Proceeds, the Debtors shall pay from the Sale Proceeds all
costs and expenses of the Sale and the Closing and all amounts which Debtors are
required in the Sale Agreement to pay at Closing, including Cure Amounts, and
thereafter immediately distribute the net Sale Proceeds to the Pre-Petition
Lenders pursuant to the Pre-Petition Credit Agreement and the DIP Order.

               K.     After the Closing, the Debtors shall have no liability for
the Assumed Liabilities and all persons are enjoined from in any way pursuing
the Debtors to recover any claim which such person had against the Debtors in
respect of the Assumed Liabilities.

               L.     The Sale Agreement and all other documents, agreements and
instruments necessary to effectuate and consummate the transactions contemplated
by the Sale Agreement, together with the terms and provisions of this Order,
shall be binding upon and shall inure to the benefit of the Debtors, the Buyer
and their respective successors and assigns, notwithstanding any subsequent
appointment of a trustee for one or more of the Debtors under any chapter of the
Bankruptcy Code, as to which trustee such documents, agreements and instruments
(and the terms and provision thereof) shall be binding in all respects.

               M.     Pursuant to Sections 105(a), 363(b), 363(f), 365(a),
365(b) and 365(f) of the Bankruptcy Code, the Debtors are hereby authorized to
assume and assign to the Buyer, as of the Closing, each of the Assumed
Contracts.

               N.     The Cure Amounts set forth on Exhibit A hereto are the
true and correct cure amounts and are hereby authorized and directed to be paid
in respect of any Assumed Contract under Sections 363(b) and 365 of the
Bankruptcy Code in accordance with the terms of the Sale Agreement, at Closing
or within three (3) business days thereafter.

               O.     Within three business days of the entry of this Order,
counsel for the Debtors shall serve a copy of this Order on all counterparties
to the Assumed Contracts.  All defaults or other obligations of the Debtors
under the Assumed Contracts arising or accruing prior to the Closing shall be
deemed cured upon payment of the Cure Amounts set forth on Exhibit A hereto at
the Closing or as soon as practicable thereafter.  The Cure Amounts set forth on
Exhibit A hereto shall be final and binding on all counterparties to the Assumed
Contracts, and shall not be subject to further dispute or audit based on
performance prior to the time of assumption and assignment, irrespective of
whether such assumed executory contract or unexpired lease contains an audit
clause.

               P.     The Buyer shall assume all obligations of the Debtors
under any Assumed Contract first arising from and after the Closing and shall
not assume or bear responsibility for any obligation under any Assumed Contract
accruing thereunder prior to the Closing except to the extent such obligation
constitutes an Assumed Liability.  Upon assumption and assignment of any Assumed
Contract, the Debtors and their estates shall be relieved of any liability for
breach of such Assumed Contract whether occurring before or after such
assumption and assignment in accordance with Section 365(k) of the Bankruptcy
Code.

               Q.     The assignment and transfer by the Debtors to the Buyer of
the Assumed Contracts upon Closing constitutes assignment and transfer to the
Buyer of all of the Debtors' right, title and interest (including common law
rights) to all of their intangible property included in the Assumed Contracts.

               R.     The Buyer has provided adequate assurance of its future
performance under the Assumed Contracts and the proposed assumption and
assignment of the Assumed Contracts pursuant to this Order satisfies the
requirements of the Bankruptcy Code, including, but not limited to, Sections
365(b)(l) and 365(f) of the Bankruptcy Code to the extent applicable.

               S.     Upon assignment to the Buyer, the Assumed Contracts shall
be deemed valid and binding, in full force and effect in accordance with their
terms, notwithstanding any provision that purports to prohibit assignment or
condition assignment on approval by any party to an Assumed Contract, or to give
any party to an Assumed Contract a right or option to effect any forfeiture,
modification, right of first refusal, or termination of the Debtors' or the
Buyer's interests or rights in any of the Assets or Assumed Contracts, and,
pursuant to Section 365(k) of the Bankruptcy Code, the Debtors shall be relieved
from any further liability.

               T.     Any claim scheduled by the Debtors or any proof of claim
related to the Debtors' obligations under any Assumed Contract shall be
disallowed to the extent that such claim is based on obligations under such
Assumed Contract.  The Counterparties to the Assumed Contracts shall be forever
barred, estopped and enjoined from (i) asserting any counterclaim, defense,
setoff or other claim against the Buyer, Debtors or the reorganized Debtors
based upon any defaults that may exist under the Assumed Contracts as of the
date of Closing, whether declared or undeclared, or known or unknown,
(ii) asserting any other claims arising under the Assumed Contracts prior to the
date of the commencement of the Debtors' chapter 11 cases, and (iii) objecting
to the assumption and assignment of the Assumed Contracts on any grounds.

               U.     This Order (a) shall be effective as a determination that,
on the date of Closing, all interests, liens, claims and encumbrances of any
kind or nature whatsoever (other than the Assumed Liabilities), including the
MCHI Guaranty, have been unconditionally released, discharged and terminated,
and that the conveyances described herein have been effected, and (b) shall be
binding upon and shall govern the acts of all persons and entities, including,
without limitation, all filing agents, filing officers, title agents, title
companies, recorders of mortgages, recorders of deeds, registrars of deeds,
administrative agencies, governmental departments, secretaries of state,
federal, state and local officials, and all other persons or entities who may be
required by operation of law, the duties of their office, or contract, to
accept, file, register or otherwise record or release any documents or
instruments, or who may be required to report or insure any title or state of
title in or to any of the Assets.

               V.     On and after the Closing, each person or entity that has
filed financing statements, mortgages, mechanic's liens, lis pendens or other
documents or agreements evidencing interests with respect to the Assets is
authorized and directed to execute such documents and take all other actions as
may be necessary to release their interests, liens, claims or encumbrances
against the Assets, as such interests may have been recorded or may otherwise
exist. If any person or entity that has filed financing statements, mortgages,
mechanic's liens, lis pendens, maritime liens or other documents or agreements
evidencing interests with respect to the Assets shall not have delivered to the
Debtors prior to the Closing, in proper form for filing and executed by the
appropriate parties, termination statements, instruments of satisfaction,
releases of all interests which the person or entity has with respect to the
Assets, then (a) the Debtors are hereby authorized and directed to execute and
file such statements, instruments, releases and other documents on behalf of
such person or entity with respect to the Assets and (b) the Buyer and/or the
Debtors are hereby authorized to file, register or otherwise record a certified
copy of this Order, which, once filed, registered or otherwise recorded, shall
constitute conclusive evidence of the release of all interests, liens, claims
and encumbrances in the Assets of any kind whatsoever.  This Order is deemed to
be in recordable form sufficient to be placed in the filing or recording system
of each and every federal, state and local governmental agency, department or
office.

               W.     Neither the Debtors nor the Buyer shall be required to pay
any commissions to any brokers in connection with the sale of the Assets and the
assignment of the Assumed Contracts.

               X.     This Court shall retain exclusive jurisdiction to
(a) interpret and enforce the provisions of the Sale Agreement (including any
and all amendments thereto) and this Order in all respects, (b) compel delivery
of the Assets to the Buyer, (c) hear, determine and resolve any and all disputes
arising from the construction or implementation of the Sale Agreement or this
Order, (d) protect the Buyer against any interests, liens, claims or
encumbrances against or in the Assets, whether or not such interests, liens,
claims or encumbrances attach to the Sale Proceeds, and (e) determine any
disputes raised by non-Debtor parties concerning the assumption and assignment
of the Assumed Contracts to the Buyer.

               Y.     Any and all avoidance actions asserted or assertable by
any of the Debtors under chapter 5 of the Bankruptcy Code or otherwise arising
from payments made pursuant to or in connection with that certain Anhydrous
Ammonia Purchase Agreement (EX-IM) dated as of October 18, 1996, by and among
Mississippi Chemical Corporation, Koch Nitrogen Company and PLN shall be, hereby
are, deemed waived, released and forever discharged.

               Z.     Nothing contained in any plan of reorganization confirmed
in these chapter 11 cases or any order of this Court confirming such plan shall
conflict with or derogate from the provisions of the Sale Agreement or the terms
of this Order.

               AA.   Notwithstanding Bankruptcy Rules 6004(g) and 6006(d), this
Order shall be effective and enforceable immediately upon entry and its
provisions shall be self-executing.

               BB.   Any appeal seeking to enjoin or stay consummation of the
sale of the Assets or assignment of the Assumed Contracts shall be subject to
the appellant posting a bond in an amount equal to the Purchase Price pending
the outcome of such appeal.

SO ORDERED this the ______ day of _________________, 2003.

 

                                                                      _______________________________________         

                                                                      UNITED
STATES BANKRUPTCY JUDGE

--------------------------------------------------------------------------------


EXHIBIT A

(Assumed Contracts and Cure Amounts)

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

[1]      The Debtors are the following entities:  Mississippi Chemical
Corporation; Mississippi Nitrogen, Inc.; MissChem Nitrogen, L.L.C., Mississippi
Chemical Company, L.P.; Mississippi Chemical Management Company; Mississippi
Phosphates Corporation; Mississippi Potash, Inc.; Eddy Potash, Inc.; Triad
Nitrogen, L.L.C; and Melamine Chemicals, Inc.

